Exhibit 10.1
CREDIT AGREEMENT
$25,000,000 REVOLVING CREDIT FACILITY
$70,000,000 TERM LOAN
by and among
DLH HOLDINGS CORP., DLH SOLUTIONS INC., DANYA INTERNATIONAL LLC
and SOCIAL & SCIENTIFIC SYSTEMS, INC., as Borrowers,
and
THE LENDERS PARTY HERETO
and
FIRST NATIONAL BANK OF PENNSYLVANIA, as Administrative Agent
Dated as of June 7, 2019


_______________________________________________


F.N.B. CAPITAL MARKETS,
as Joint Lead Arranger and Sole Book Runner
and
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Joint Lead Arranger






{N0221554 } 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page

1. CERTAIN DEFINITIONS11.1 Certain Definitions.11.2 Construction.321.3
Accounting Principles; Changes in GAAP.322. REVOLVING CREDIT AND SWING LOAN
FACILITIES332.1 Revolving Credit Commitments.332.1.1. Revolving Credit
Loans.332.1.2. Swing Loan Commitment.342.2 Nature of Lenders’ Obligations with
Respect to Revolving Credit Loans.342.3 Unused Line Fee.342.4 Termination or
Reduction of Revolving Credit Commitments.342.5 Revolving Credit Loan Requests;
Swing Loan Requests.352.5.1. Revolving Credit Loan Requests.352.5.2. Swing Loan
Requests.352.6 Making Revolving Credit Loans and Swing Loans; Presumptions by
the Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to
Repay Swing Loans.362.6.1. Making Revolving Credit Loans.362.6.2. Presumptions
by the Administrative Agent.362.6.3. Making Swing Loans.372.6.4. Repayment of
Revolving Credit Loans.372.6.5. Borrowings to Repay Swing Loans.372.6.6.
[RESERVED]372.7 Notes.372.8 Use of Proceeds.372.9 Letter of Credit
Subfacility.372.9.1. Issuance of Letters of Credit.372.9.2. Letter of Credit
Fees.382.9.3. Disbursements, Reimbursement.382.9.4. Repayment of Participation
Advances.402.9.5. Documentation.402.9.6. Determinations to Honor Drawing
Requests.402.9.7. Nature of Participation and Reimbursement Obligations.412.9.8.
Indemnity.422.9.9. Liability for Acts and Omissions.432.9.10. Issuing Lender
Reporting Requirements.442.10 Defaulting Lenders.443. TERM LOANS463.1 Term Loan
Commitments.463.2 Nature of Lenders’ Obligations with Respect to Term Loans;
Repayment Terms.46

{N0221554 } i



--------------------------------------------------------------------------------




4. INTEREST RATES474.1 Interest Rate Options.474.1.1. Revolving Credit Interest
Rate Options; Swing Line Interest Rate.484.1.2. Term Loan Interest Rate
Options.474.1.3. Rate Quotations.494.2 Interest Periods.494.2.1. Amount of
Borrowing Tranche.494.2.2. Renewals.494.3 Interest After Default.494.3.1. Letter
of Credit Fees, Interest Rate.494.3.2. Other Obligations.494.3.3.
Acknowledgment.494.4 LIBOR Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available.494.4.1. Unascertainable.494.4.2. Illegality; Increased
Costs; Deposits Not Available.494.4.3. Administrative Agent’s and Lender’s
Rights.504.5 Selection of Interest Rate Options.505. PAYMENTS505.1
Payments.505.2 Pro Rata Treatment of Lenders.515.3 Sharing of Payments by
Lenders.515.4 Presumptions by Administrative Agent.525.5 Interest Payment
Dates.525.6 Voluntary Prepayments.525.6.1. Right to Prepay.525.6.2. Replacement
of a Lender.535.6.3. Designation of a Different Lending Office.545.7 Mandatory
Prepayments.545.7.1. Sale of Assets.545.7.2. Maximum Borrowing Base
Exceeded.555.7.3. Excess Cash Flow.555.7.4. Equity Issuance;
Indebtedness.565.7.5. Application Among Interest Rate Options.565.8 Increased
Costs.565.8.1. Increased Costs Generally.565.8.2. Capital Requirements.575.8.3.
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans.575.8.4. Delay in Requests.575.9 Taxes.585.9.1. Issuing Lender.58

{N0221554 } ii



--------------------------------------------------------------------------------




5.9.2. Payments Free of Taxes.585.9.3. Payment of Other Taxes by the Loan
Parties.585.9.4. Indemnification by the Loan Parties.585.9.5. Indemnification by
the Lenders for Taxes.585.9.6. Evidence of Payments.595.9.7. Status of
Recipients.595.9.8. Treatment of Certain Refunds.615.9.9. Survival.615.1
Indemnity.615.11 Settlement Date Procedures.625.12 Receipt and Application of
Payments.625.13 Collections; Administrative Agent’s Right to Notify Account
Debtors.645.14 Joint and Several Liability.646. REPRESENTATIONS AND
WARRANTIES646.1 Representations and Warranties.646.1.1. Organization and
Qualification; Power and Authority; Compliance with Laws; Title to Properties;
Event of Default.646.1.2. Subsidiaries and Owners; Investment Companies.656.1.3.
Validity and Binding Effect.656.1.4. No Conflict; Material Agreements.656.1.5.
Litigation.666.1.6. Financial Statements.666.1.7. Margin Stock.666.1.8. Full
Disclosure.666.1.9. Taxes.676.1.10. Patents, Trademarks, Copyrights, Licenses,
Etc.676.1.11. Insurance.676.1.12. ERISA Compliance.676.1.13. Environmental
Matters.686.1.14. Solvency.686.2 Anti-Money Laundering/International Trade Law
Compliance.687. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT697.1
First Loans and Letters of Credit.697.1.1. Deliveries.687.1.2. Payment of
Fees.717.2 Each Loan or Letter of Credit.718. COVENANTS718.1 Affirmative
Covenants.718.1.1. Preservation of Existence, Etc.718.1.2. Payment of
Liabilities, Including Taxes, Etc.718.1.3. Maintenance of Insurance.72

{N0221554 } iii



--------------------------------------------------------------------------------




8.1.4. Maintenance of Properties and Leases.728.1.5. Visitation Rights.728.1.6.
Keeping of Records and Books of Account; Depository Accounts.738.1.7. Compliance
with Laws; Use of Proceeds.738.1.8. Further Assurances.738.1.9. Anti-Terrorism
Laws.748.1.10. Reserved748.1.11. Maintenance of Patents, Trademarks,
Etc.748.1.12. Pension Plans and the ESOP.748.1.13. Subordination of Intercompany
Loans.748.1.14. Additional Collateral.748.1.15. Post-Closing Matters768.2
Negative Covenants.768.2.1. Indebtedness.768.2.2. Liens; Lien Covenants.778.2.3.
Guaranties.778.2.4. Loans and Investments.778.2.5. Dividends and Related
Distributions.788.2.6. Changes in Acquisition Documents.808.2.7. Liquidations,
Mergers, Consolidations.808.2.8. Dispositions of Assets or Subsidiaries.808.2.9.
Affiliate Transactions.818.2.10. Subsidiaries, Partnerships and Joint
Ventures.828.2.11. Continuation of or Change in Business.828.2.12. Fiscal
Year.828.2.13. [Reserved].828.2.14. Changes in Organizational
Documents.828.2.15. Minimum Fixed Charge Coverage Ratio.838.2.16. Maximum Total
Leverage Ratio.838.2.17. Reserved.838.2.18. Limitation on Negative
Pledges.838.2.19. Payments Under Acquisition Documents.848.3 Reporting
Requirements.848.3.1. Quarterly Financial Statements.848.3.2. Annual Financial
Statements.848.3.3. Backlog Report848.3.4. Certificate of the Borrowers.848.3.5.
Borrowing Base Certificate.858.3.6. Accounts Receivable Aging.858.3.7.
Notices.859. DEFAULT869.1 Events of Default.86

{N0221554 } iv



--------------------------------------------------------------------------------




9.1.1. Payments Under Loan Documents.869.1.2. Breach of Warranty.869.1.3. Breach
of Negative Covenants or Visitation Rights.879.1.4. Breach of Other
Covenants.879.1.5. Defaults in Other Agreements or Indebtedness.879.1.6.
Reserved.879.1.7. Final Judgments or Orders.879.1.8. Loan Document
Unenforceable.879.1.9. Events Relating to Pension Plans and Multiemployer
Plans.879.1.10. Change of Control.889.1.11. Holding Company Status889.1.12.
Relief Proceedings.889.1.13. Debarment889.1.14. Issuance of Adverse Order;
Etc.889.2 Consequences of Event of Default.899.2.1. Events of Default Other Than
Bankruptcy, Insolvency or Reorganization Proceedings.899.2.2. Bankruptcy,
Insolvency or Reorganization Proceedings.899.2.3. Set-off.899.2.4. Application
of Proceeds.9010. THE ADMINISTRATIVE AGENT9010.1 Appointment and
Authority.9010.2 Rights as a Lender.9110.3 Exculpatory Provisions.9110.4
Reliance by Administrative Agent.9210.5 Delegation of Duties.9210.6 Resignation
of Administrative Agent.9210.7 Non-Reliance on Administrative Agent and Other
Lenders.9310.8 No Other Duties, etc.9310.9 Administrative Agent’s Fee;
Underwriting Fee.9310.10 Authorization to Release Collateral and
Guarantors.9410.11 No Reliance on Administrative Agent’s Customer Identification
Program.9411. GOVERNMENT CONTRACTING PROVISIONS9411.1 Representations Regarding
Government Contracts9411.2 Compliance9411.3 Notices of Breach9511.4 Potential
Liability9511.5 Defaults on Government Contracts9511.6 Suspension,
Debarment9611.7 Negative Determinations of Responsibility9611.8 Audits, Reviews,
Inspections, Investigations9611.9 Internal Investigations and Disclosures96

{N0221554 } v



--------------------------------------------------------------------------------




11.10 Government Investigations9611.11 Internal Controls9711.12 Assignment of
Contracts9711.13 Government Notices9712. MISCELLANEOUS9812.1 Modifications,
Amendments or Waivers.9812.1.1. Increase of Commitment.9812.1.2. Extension of
Payment; Reduction of Principal Interest or Fees; Modification of Terms of
Payment.9812.1.3. Release of Collateral or Guarantor.9812.1.4.
Miscellaneous.9812.2 No Implied Waivers; Cumulative Remedies.9912.3 Expenses;
Indemnity; Damage Waiver.9912.3.1. Costs and Expenses.9912.3.2. Indemnification
by the Borrowers.9912.3.3. Reimbursement by Lenders.10012.3.4. Waiver of
Consequential Damages, Etc.10012.3.5. Payments.10012.4 Holidays.10012.5 Notices;
Effectiveness; Electronic Communication.10112.5.1. Notices Generally.10112.5.2.
Electronic Communications.10112.5.3. Change of Address, Etc.10112.6
Severability.10112.7 Duration; Survival.10212.8 Successors and
Assigns.10212.8.1. Successors and Assigns Generally.10212.8.2. Assignments by
Lenders.10212.8.3. Register.10412.8.4. Participations.10412.8.5. Certain
Pledges; Successors and Assigns Generally.10512.9 Confidentiality.10512.9.1.
General.10512.9.2. Sharing Information with Affiliates of the Lenders.10612.1
Counterparts; Integration; Effectiveness.10612.10.1. Counterparts; Integration;
Effectiveness.10612.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF
VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.10612.11.1. Governing
Law.10612.11.2. SUBMISSION TO JURISDICTION.10612.11.3. WAIVER OF
VENUE.10712.11.4. SERVICE OF PROCESS.10712.11.5. WAIVER OF JURY TRIAL.10712.12
USA Patriot Act Notice.108




{N0221554 } vi



--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(A) - PRICING GRID
SCHEDULE 1.1(B) - COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(P) - PERMITTED LIENS
SCHEDULE 6.1.1 - QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2 - SUBSIDIARIES
SCHEDULE 8.1.3 - INSURANCE REQUIREMENTS RELATING TO COLLATERAL
SCHEDULE 8.2.1 - PERMITTED INDEBTEDNESS
SCHEDULE 11.1 - EXCEPTIONS TO GOVERNMENT CONTRACT REPRESENTATIONS
SCHEDULE 11.2 - EXCEPTIONS TO GOVERNMENT CONTRACT COMPLIANCE
SCHEDULE 11.6 - SUSPENSION, DISBARMENT
SCHEDULE 11.8 - CERTAIN GOVERNMENT CONTRACTING EVENTS
SCHEDULE 11.9 - INTERNAL INVESTIGATIONS
SCHEDULE 11.10 - INTERNAL CONTROLS




EXHIBITS
EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(C) - COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS
EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER
EXHIBIT 1.1(G)(2) - GUARANTY AGREEMENT
EXHIBIT 1.1(N)(1) - REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2) - SWING LOAN NOTE
EXHIBIT 1.1(N)(3) - TERM NOTE
EXHIBIT 1.1(P)(1) - PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
EXHIBIT 1.1(P)(2) - PLEDGE AGREEMENT
EXHIBIT 1.1(S) - SECURITY AGREEMENT
EXHIBIT 2.5.1 - LOAN REQUEST
EXHIBIT 2.5.2 - SWING LOAN REQUEST
EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Recipients That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

{N0221554 } vii



--------------------------------------------------------------------------------



EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Recipients That
Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 8.3.4 - QUARTERLY COMPLIANCE CERTIFICATE






{N0221554 } viii



--------------------------------------------------------------------------------



CREDIT AGREEMENT
THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
June 7, 2019, and is made by and among DLH HOLDINGS CORP., a New Jersey
corporation (“Holdings”), DLH SOLUTIONS, INC., a Georgia corporation
(“Solutions”), DANYA INTERNATIONAL, LLC, a Maryland limited liability company
(“Danya”) and SOCIAL AND SCIENTIFIC SYSTEMS, INC., a Delaware corporation
(“Systems” and collectively with Holdings, Solutions and Danya, the
“Borrowers”), each of the GUARANTORS (as hereinafter defined), the LENDERS (as
hereinafter defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity
as administrative agent for the Lenders under this Agreement (hereinafter
referred to in such capacity as the “Administrative Agent”).
The Borrowers have requested the Lenders to provide (i) a revolving credit
facility to the Borrowers in an aggregate principal amount not to exceed
$25,000,000 and (ii) a $70,000,000 term loan facility. In consideration of their
mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the parties hereto covenant and agree as follows:



1.CERTAIN DEFINITIONS



1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:
Account Debtor shall mean any Person who is obligated on any Receivable.
Acquisition shall mean the acquisition by Holdings of 100% of the Equity
Interests of Systems, pursuant to, and in accordance with, the terms and
provisions of the Stock Purchase Agreement.
Acquisition Documents shall mean the Stock Purchase Agreement and the Escrow
Agreement (as each such term is defined in the Stock Purchase Agreement unless
otherwise herein defined), as the same may be supplemented or amended from time
to time in accordance herewith.
Administrative Agent shall have the meaning specified in the introductory
paragraph.
Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee; Underwriting Fee].
Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee; Underwriting Fee].
Administrative Borrower shall mean Holdings, on behalf of itself and each of the
other Borrowers hereunder.

{N0221554 } 

--------------------------------------------------------------------------------



Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of management and policies of such Person, whether
by contract or otherwise. Notwithstanding the foregoing, however, for purposes
of this Agreement, the term “Affiliate” shall not include Wynnefield Partners
Small Cap Value, LP, Wynnefield Partners Small Cap Value, LP I, Wynnefield Small
Cap Value Offshore Fund, Ltd. and any other affiliated entity controlled by
Wynnefield Capital, Inc.
Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Total Leverage Ratio then in effect according to the pricing grid
on Schedule 1.1(A) below the heading “LIBOR Rate Spread.”
Applicable Margin shall mean, as applicable:
(A) the percentage spread to be added to the Base Rate under the Base Rate
Option based on the Total Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “Base Rate Spread”, or
(B) the percentage spread to be added to the LIBOR Rate under the LIBOR Rate
Option based on the Total Leverage Ratio then in effect according to the pricing
grid on Schedule 1.1(A) below the heading “LIBOR Rate Spread”.
Applicable Unused Line Fee Rate shall mean the percentage rate per annum based
on the Total Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Unused Line Fee.”
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Asset Sale shall mean any Disposition by the Borrowers or any of their
Subsidiaries of any asset or property pursuant to Section 8.2.8 (xii)
[Dispositions of Assets or Subsidiaries].

{N0221554 } - 2 -



--------------------------------------------------------------------------------



Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 12.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Assignment of Claims Act shall mean the Assignment of Claims Act of 1940, 31
U.S.C. Section 3727 and 41 U.S.C. Section 15, as amended.
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party, any manager or the members (as applicable) in the
case of any Loan Party which is a limited liability company, or such other
individuals, designated by written notice to the Administrative Agent from the
Administrative Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Administrative
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus 0.5%, and (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in either Section 4.1.1
[Revolving Credit Interest Rate Options; Swing Line Interest Rate] or
Section 4.1.2 [Term Loan Interest Rate Options], as applicable.
Beneficial Ownership Certification shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.
Beneficial Ownership Regulation shall mean 31 C.F.R. § 1010.230.
Borrower Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Borrowers shall have the meaning specified in the introductory paragraph.
Borrowing Base shall mean at any time an amount equal to the sum of (i) 90% of
Eligible Billed Government Accounts Receivable plus (ii) 80% of Eligible Billed
Commercial Accounts Receivable plus the lesser of (x) 50% of Eligible Unbilled
Accounts Receivable and (y) $10,000,000. Notwithstanding anything to the
contrary herein, the Administrative Agent may, in its Permitted Discretion, at
any time hereafter, decrease the above advance percentages, or increase the
level of any reserves or ineligibles, or define or maintain such other reserves
or ineligibles, as the Administrative Agent may deem necessary or appropriate.
Any such change shall become effective immediately upon written notice from the
Administrative Agent to the Borrowers for the purpose of calculating the
Borrowing Base hereunder.

{N0221554 } - 3 -



--------------------------------------------------------------------------------



Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Base Certificate shall have the meaning specified in 8.3.5 [Borrowing
Base Certificate].
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Administrative
Borrower and which have the same Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which a Base Rate Option applies shall constitute
one Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person.
Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
Cash Collateral Account shall have the meaning specified in Section 5.12
[Receipt and Application of Payments].
Cash Equivalents means any of the following types of Investments, to the extent
owned by Holdings or any of its Subsidiaries free and clear of all Liens (other
than Liens created under the Security Documents):
readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
time deposits with, or insured certificates of deposit or bankers’ acceptances
of, any commercial bank that (i) (A) is a Lender or (B) is organized under the
laws of the United States of America, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States of America, any state thereof or
the District of Columbia, and is a member of the Federal Reserve System, (ii)
issues (or the parent of which issues)
{N0221554 } - 4 -



--------------------------------------------------------------------------------



commercial paper rated as described in clause (c) of this definition and (iii)
has combined capital and surplus of at least $1,000,000,000, in each case with
maturities of not more than 90 days from the date of acquisition thereof;
commercial paper issued by any Person organized under the laws of any state of
the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and
Investments, classified in accordance with GAAP as current assets of the
Holdings or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
Cash Taxes shall mean for any period, with respect to any Person, the cash Taxes
with respect to such Person for such period.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
Change of Control shall mean the occurrence, after the date hereof, of any of
the following:  (a)(i) any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended), other than
any employee benefit plan or plans (within the meaning of Section 3(3) of
ERISA), shall have acquired beneficial ownership (within the meaning of Rule
13d-3 promulgated by the Securities and Exchange Commission under said Act) of
35% or more in voting power of the outstanding voting Equity Interests of
Holdings (excluding Wynnefield Partners Small Cap Value, LP, Wynnefield Partners
Small Cap Value, LP I, Wynnefield Small Cap Value Offshore Fund, Ltd. and any
other affiliated entity controlled by Wynnefield Capital, Inc.) , or (ii) during
any period of twelve (12) consecutive calendar months, individuals who were
directors of Holdings on the first day of such period shall cease to constitute
a majority of the board of directors of Holdings other than because of the
replacement of one or more such directors as a result of death or disability or
to fill a vacancy caused by the voluntary resignation of a member of the board
of directors; provided, however, that if the election (or nomination for
election by the shareholders of Holdings) of any new director was
{N0221554 } - 5 -



--------------------------------------------------------------------------------



approved by a vote of the majority of the incumbent board of directors, such new
director shall, for the purposes of this Agreement, be deemed a member of the
incumbent board of directors; or (b) Holdings shall cease to own 100% of the
outstanding Equity Interests of each of the Subsidiary Borrowers;
CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].
Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be June 7, 2019.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean the collateral under the (i) Security Agreement, (ii)
Pledge Agreement, (iii) Collateral Assignment, and (iv) Patent, Trademark and
Copyright Security Agreement.
Collateral Assignment shall mean the Collateral Assignment of Contract Rights in
the form of Exhibit 1.1(C).
Commercial Contract shall mean any written contract to which a Loan Party is a
party (other than a Government Contract) which gives rise or may give rise to a
Receivable, and includes Government Subcontracts, service agreements, other
written contracts and, with respect to forensics-related services, a written
invoice with respect to services performed.
Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and Term Loan Commitment and, in the case of FNB, its Swing Loan
Commitment, and Commitments shall mean the aggregate of the Revolving Credit
Commitments, Term Loan Commitments and Swing Loan Commitment of all of the
Lenders.
Compliance Authority means each and all of the (a) U.S. Treasury
Department/Office of Foreign Assets Control, (b) U.S. Treasury
Department/Financial Crimes Enforcement Network, (c) U.S. State
Department/Directorate of Defense Trade Controls, (d) U.S. Commerce
Department/Bureau of Industry and Security, (e) U.S. Internal Revenue Service,
(f) U.S. Justice Department, and (g) U.S. Securities and Exchange Commission.
Compliance Certificate shall have the meaning specified in Section 8.3.4
[Certificate of the Borrowers].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

{N0221554 } - 6 -



--------------------------------------------------------------------------------



Consolidated EBITDA for any period of determination shall mean Consolidated Net
Income increased (without duplication) by the following, in each case to the
extent deducted (and not added back) in determining Consolidated Net Income for
such period: (i) all interest expense for such period, (ii) all charges against,
or minus credits to, income taxes for such period, (iii) depreciation expenses
for such period, (ii) amortization expenses for such period, (iii) other
non-cash charges, losses or expenses for such period, including stock-based
compensation, and (iv) non-recurring charges, losses or expenses incurred other
than in the ordinary course of business, including Transaction Expenses, subject
to the Administrative Agent’s reasonable approval; provided that non-cash gains
and losses on the sale of assets permitted hereunder for such period shall be
excluded from the calculation of Consolidated EBITDA. Consolidated EBITDA shall
be deemed to be: (i) $4,793,000 for the quarterly period ending September 30,
2018; (ii) $5,950,000 for the quarterly period ending December 31, 2018; and
(iii) $4,885,000 for the quarterly period ending March 31, 2019.
Consolidated Net Income shall mean the aggregate of the net income (or loss) of
such Person and its Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP; provided, however, that, without
duplication, (i) any net after-tax effect of extraordinary, non-recurring or
unusual (1) non-cash gains or non-cash losses (less all fees and expenses
relating thereto) or (2) non-cash expenses shall be excluded; (ii) any net
after-tax non-cash gains or non-cash losses on disposal of disposed, abandoned
or discontinued operations shall be excluded; (iii) any net after-tax effect of
non-cash gains or non-cash losses (less all fees, expenses and charges)
attributable to asset dispositions or abandonments or the sale or other
disposition of any Equity Interests of any Person other than in the ordinary
course of business, as determined in good faith by the Borrowers, shall be
excluded and (iv) any net unrealized non-cash gain or non-cash loss (after any
offset) resulting in such period from Interest Rate Hedges shall be excluded.
Covered Entity means each Borrower, its Affiliates and Subsidiaries, all
Guarantors, pledgors of Collateral, all owners of the foregoing, and all brokers
or other agents of the such Borrower acting in any capacity in connection with
the Loans.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.
Danya shall have the meaning specified in the introductory paragraph.
Debtor Relief Laws shall mean the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, FNB (as
the Swing Loan Lender) or any Lender any
{N0221554 } - 7 -



--------------------------------------------------------------------------------



other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Administrative
Borrower and the Administrative Agent in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with any of its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within two Business Days after request by the
Administrative Agent or the Administrative Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Administrative Borrower’s receipt of such
certification in form and substance satisfactory to the Administrative Agent or
the Administrative Borrower, as the case may be, (d) has become the subject of a
Bankruptcy Event or (e) has failed at any time to comply with the provisions of
Section 5.3 [Sharing of Payments by Lenders] with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share of such payments due and payable to all of the Lenders.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
Delaware LLC shall mean any limited liability company organized or formed under
the laws of the State of Delaware.
Delaware LLC Division shall mean the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

{N0221554 } - 8 -



--------------------------------------------------------------------------------



Depository shall have the meaning specified in Section 5.12 [Receipt and
Application of Payments].
Disposition shall have the meaning specified in Section 8.2.8 [Dispositions of
Assets or Subsidiaries].
DLH Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Domestic Subsidiary shall mean each Subsidiary of the Borrowers other than any
Foreign Subsidiaries.
Dormant Subsidiary shall mean any entity that is a Subsidiary of Holdings and
which does not conduct any operations and does not possess more than a de
minimis amount of assets. Dormant Subsidiaries include the following entities:
Brightlane.com, Inc., TeamStaff Rx, Inc., Teamstaff Solutions, Inc., and Staff
Connxions, Inc.
Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].
Eligible Billed Accounts Receivable shall mean any and all Receivables arising
from Government Contracts or Commercial Contracts which (a) are payable in
United States Dollars by the Account Debtor; (b) with respect to “cost plus” or
“time and materials” type contracts, represent amounts due and owing for
products actually delivered or services actually performed or rendered by or on
behalf of any Borrower or any Subsidiary of a Borrower to or for the benefit of
an Account Debtor pursuant to such contracts, and with respect to “fixed price”
type contracts, represent amounts due on a percentage of completion or milestone
billing basis in accordance with such contracts, which amounts are not subject
to final delivery or acceptance by the Account Debtor; (c) have been properly
billed; (d) that are due and payable not more than thirty (30) calendar days
from the initial invoice; (e) on which the Account Debtor is not an Affiliate or
Subsidiary of any of the Loan Parties; (f) with respect to which no Loan Party
has knowledge or notice of any inability an Account Debtor to make full payment;
(g) on which the Account Debtor is not a creditor of any Loan Party; (h) are
outstanding less than ninety (90) calendar days from the date of original
invoice; (i) arise in the ordinary course of a Loan Party’s business; (j) are
due, owing and not subject to any payment, contractual allowance, bad debt
reserve, defense, dispute, set-off, claim, counterclaim, escrow arrangement,
prior assignment, lien, security interest or encumbrance (other than in favor of
the Administrative Agent); (k) are not Ineligible Receivables; and (l) continue
to be in conformity with the representations and warranties made by the
Borrowers in this Agreement.
Eligible Billed Commercial Accounts Receivable shall mean any and all Eligible
Billed Accounts Receivables arising from Commercial Contracts. For purposes of
this definition, all Government Subcontracts where the Receivables are funded by
the Government into an escrow or other segregated account for the benefit of any
of the Loan Parties shall be deemed Eligible Billed Government Accounts
Receivable and other Government Subcontracts shall be
{N0221554 } - 9 -



--------------------------------------------------------------------------------



Eligible Billed Commercial Accounts Receivable; provided, that any escrow
agreement or other similar agreement with respect to such escrow or other
segregated account shall be acceptable to the Administrative Agent in its
Permitted Discretion.
Eligible Billed Government Accounts Receivable shall mean any and all Eligible
Billed Accounts Receivables arising from Government Contracts and Government
Subcontracts where the Receivables are funded by the Government into an escrow
or other segregated account for the benefit of any of the Loan Parties;
provided, that any escrow agreement or other similar agreement with respect to
such escrow or other segregated account shall be acceptable to the
Administrative Agent in its Permitted Discretion.
Eligible Unbilled Accounts Receivable shall mean any and all Receivables arising
from Government Contracts or Commercial Contracts which (a) are payable in
United States Dollars by the Account Debtor; (b) with respect to “cost plus” or
“time and materials” type contracts, represent amounts due and owing for
products actually delivered or services actually performed or rendered by or on
behalf of any Borrower or any Subsidiary of a Borrower to or for the benefit of
an Account Debtor pursuant to such contracts, and with respect to “fixed price”
type contracts, represent amounts due on a percentage of completion or milestone
billing basis in accordance with such contracts, which amounts are not subject
to final delivery or acceptance by the Account Debtor; (c) have not been billed;
(d) are billable within thirty (30) days from any time of determination; (e)
arise in the ordinary course of a Loan Party’s business; (f) are due, owing and
not subject to any defense, dispute, set-off, claim, counterclaim, escrow
arrangement, prior assignment, lien, security interest or encumbrance (other
than in favor of the Administrative Agent); (g) represent retainages payable
upon completion of a contract; (h) represent costs incurred on cost reimbursable
contracts that exceed provisional billing rates established by the customer; and
(i) are not Ineligible Receivables (without regard to clause (f) of the
definition of “Ineligible Receivables”).
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
Equity Interests shall mean, as to any Person, all shares, options, warrants,
general or limited partnership interests, membership interests or other
equivalents (regardless of how designated) of or in a corporation, partnership,
limited liability company or equivalent entity whether voting or nonvoting,
including common stock, preferred stock or any other “equity security” (as such
term is defined in Rule 3a11-1 of the General Rules and Regulations promulgated
by the Securities and Exchange Commission under the Exchange Act).

{N0221554 } - 10 -



--------------------------------------------------------------------------------



ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean any trade or business (whether or not incorporated)
which is or was at any time under common control with any Loan Party and that is
treated as a single employer, or a member of controlled group, with a Loan Party
under Section 414(b) or 414(c) of the Code, Title IV of ERISA or, solely for
purposes of Section 412 of the Code, under Section 414(m) or 414(o) of the Code.
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan other than any such event
for which the notice requirement is waived under the applicable regulations; (b)
a withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Borrower or any ERISA Affiliate from
a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan or Multiemployer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) notice from the IRS of any proposed disqualification of the ESOP under
Section 401(a) of the Code or from the IRS or the U.S. Department of Labor of
the occurrence of a non-exempt prohibited transaction under Section 406 or 407
of ERISA or Section 4975 of the Code involving the ESOP; or (f) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Borrower or any ERISA
Affiliate.
ESOP means the Social & Scientific Systems, Inc. Employee Stock Ownership Plan,
as amended and restated from time to time
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”
Excess Cash Flow means, for any period, as determined on a consolidated basis
for Holdings and its Subsidiaries, an amount equal to Consolidated EBITDA, minus
the sum, without duplication, of: (a) Fixed Charges, (b) Cash Taxes, (c) Capital
Expenditures, and (d) each item representing a cash expenditure or expense to
the extent added back in the determination of Consolidated EBITDA.
Excluded Domestic Subsidiary shall have the meaning specified in
Section 8.1.14(ii).
Excluded Equity Issuance shall mean any issuance by Holdings of any shares of
Common Stock upon the (i) exercise or exchange of or conversion of any rights,
warrants or options to subscribe for or purchase shares of Common Stock or (ii)
the exercise, exchange or
{N0221554 } - 11 -



--------------------------------------------------------------------------------



conversion of other securities that are exercisable or exchangeable for or
convertible into shares of Common Stock.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with 5.9.7
[Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed under
FATCA (except to the extent imposed due to the failure of any Borrower to
provide documentation or information to the IRS).
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
and the Term Loan Commitments, June 7, 2024.
FAR shall have the meaning attributed to such term in Section 11.2 [Compliance]
of this Agreement.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code. For purposes of this
Agreement, “FATCA” shall include any amendments, regulations, intergovernmental
agreements or other guidance promulgated under to FATCA after the date of this
Agreement.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate”
{N0221554 } - 12 -



--------------------------------------------------------------------------------



as of the date of this Agreement; provided, if such Federal Reserve Bank (or its
successor) does not announce such rate on any day, the “Federal Funds Effective
Rate” for such day shall be the Federal Funds Effective Rate for the last day on
which such rate was announced.
Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest hereunder will change
automatically without notice to the Borrowers, effective on the date of any such
change.
Fixed Charge Coverage Ratio shall mean the ratio of: (a) (i) Consolidated EBITDA
less (ii) Unfunded Capital Expenditures less (iii) Cash Taxes to (b) Fixed
Charges, in each case of the Borrowers and their Subsidiaries for such period
determined and consolidated in accordance with GAAP; but excluding for the
purposes of clause (b) of this calculation, Transaction Expenses.
Fixed Charges shall mean for any period of determination the sum of: (a)
scheduled principal payments on Total Funded Debt with respect to such period,
(b) dividends and/or distributions paid in cash during such period as permitted
under this Agreement, and (c) interest expense paid in cash with respect to such
period, in each case of the Borrowers and their Subsidiaries for such period
determined and consolidated in accordance with GAAP.
FNB shall mean First National Bank of Pennsylvania, its successors and assigns.
Foreign Account Debtor shall mean any Account Debtor not organized, existing and
doing business primarily within the United States of America, unless such
Account Debtor’s obligations with respect to the subject Receivable are secured
by a letter of credit, guaranty or banker’s acceptance having terms and from
such issuers and confirmation banks as are acceptable to Administrative Agent,
in its sole discretion.
Foreign Recipient shall mean a Lender that is not a U.S. Person.
Foreign Subsidiary shall mean each Subsidiary of the Borrowers incorporated or
organized, and doing business, in a jurisdiction other than the United States,
any state thereof, or the District of Columbia.

{N0221554 } - 13 -



--------------------------------------------------------------------------------



GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.
Government shall mean the United States government, any department,
instrumentality or any agency of the United States government.
Government Accounts shall mean all Accounts Receivable arising out of any
Government Contract or Government Subcontract.
Government Contract shall mean a written contract between a Loan Party and the
Government.
Government Contract Assignments shall have the meaning attributed to such term
in Section 8.1.8 [Further Assurances].
Government Subcontract shall mean a written subcontract between a Loan Party and
a Person who is providing goods or services to the Government pursuant to a
written contract with the Government.
Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof; provided, however, that no
Excluded Domestic Subsidiary or Foreign Subsidiary shall be a Guarantor.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business), or any Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guaranty” as a verb has a
corresponding meaning.
Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors to the Administrative Agent for the benefit of the
Lenders.
Holdings shall have the meaning specified in the introductory paragraph.

{N0221554 } - 14 -



--------------------------------------------------------------------------------



ICC shall have the meaning specified in Section 12.11.1 [Governing Law].
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (vi) any Guaranty of Indebtedness
for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 12.3.2 [Indemnification
by the Borrowers].
Ineligible Receivables shall mean Receivables which are (a) evidenced by a
promissory note, trade acceptance draft or other similar instrument; (b) owed or
payable by an Account Debtor pursuant to a Commercial Contract, if payment of
fifty percent (50%) or more of the aggregate balance due from such Account
Debtor is outstanding for ninety (90) days or more from the date of original
invoice; (c) owed or payable by an Account Debtor pursuant to a single
Government Contract or a single Government Subcontract, if the payment of fifty
percent (50%) or more of the aggregate balance due from such Account Debtor
under such single Government Contract is outstanding for ninety (90) days or
more from the date of original invoice; (d) owing from any Account Debtor who is
the subject of any (1) suit, lien, levy or judgment which would affect or could
reasonably be expected to affect the collectability of said account(s), or (2)
bankruptcy, insolvency or a similar process or proceeding; (e) owing from
Foreign Account Debtors; (f) all unbilled Receivables (except to the extent such
unbilled Receivables are Eligible Unbilled Receivables or otherwise approved by
the Administrative Agent in its Permitted Discretion); (g) bonded Receivables;
(h) otherwise deemed ineligible by the Administrative Agent in its Permitted
Discretion; (i) violative of any applicable Laws, whether federal, state or
local, including, without limitation, usury Laws, the Federal Truth in Lending
Act, the Federal Consumer Credit Protection Act, the Fair Credit Billing Act and
Regulation Z of the Board of Governors of the Federal Reserve System; (j) owed
or payable by an Account Debtor pursuant to a Commercial Contract which by its
terms, forbids or makes void or unenforceable the grant of the security interest
by the applicable Borrower or any Guarantor to the Administrative Agent in and
to the Receivables arising with respect thereto; (k) the excess of any amount
owing with
{N0221554 } - 15 -



--------------------------------------------------------------------------------



respect to an Receivable which has amounts owing that are less than the amounts
represented by any Loan Party; or (l) the result of income which has not yet
been earned or which constitute unearned discount, service charges or deferred
interest.
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.
Interest Period shall mean the period of time selected by the Administrative
Borrower in connection with (and to apply to) any election permitted hereunder
by the Administrative Borrower to have Revolving Credit Loans or Term Loans bear
interest under the LIBOR Rate Option. Subject to the last sentence of this
definition, such period shall be one, two, three or six Months. Such Interest
Period shall commence on the effective date of such Interest Rate Option, which
shall be (i) the Borrowing Date if the Administrative Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the LIBOR Rate Option if
the Administrative Borrower is renewing or converting to the LIBOR Rate Option
applicable to outstanding Loans. Notwithstanding the second sentence hereof: (A)
any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, and (B) the Administrative Borrower
shall not select, convert to or renew an Interest Period for any portion of the
Loans that would end after the Expiration Date.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, any Borrower, any Guarantor and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.
Investment means, as to any Person, any direct or indirect acquisition or
investment, loan or capital contribution by such Person, whether by means of (a)
the purchase or other acquisition of Equity Interests of another Person, (b) a
loan, advance or capital contribution
{N0221554 } - 16 -



--------------------------------------------------------------------------------



to, Guaranty or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
IRS shall mean the United States Internal Revenue Service.
ISP98 shall have the meaning specified in Section 12.11.1 [Governing Law].
Issuing Lender shall mean FNB, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Administrative Borrower,
Administrative Agent and such other Lender may agree may from time to time issue
Letters of Credit hereunder.
Joint Lead Arrangers shall mean, together, F.N.B. Capital Markets and
Manufacturers and Traders Trust Company.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which the
Administrative Agent confirms: (i) is documented in a standard International
Swaps and Derivatives Association Agreement, and (ii) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner.
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.
Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

{N0221554 } - 17 -



--------------------------------------------------------------------------------



Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].
LIBOR Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, the
offered rate for U.S. Dollar deposits which the Intercontinental Exchange
Benchmark Administration Ltd. (“ICE,” or the successor thereto if ICE is no
longer making a London Interbank Offered Rate available) fixes, and as displayed
in the Bloomberg Financial Market System, as its Libor rate for U.S. Dollars for
a period having a borrowing date and a maturity comparable to such Interest
Period, on a day which is two (2) London Banking Days prior to the beginning of
each Interest Period. If such rate is not available on Bloomberg, the rate for
such date of determination will be determined as if the parties had specified
“USD-LIBOR-Reference Banks” as the applicable floating rate.
“USD-LIBOR-Reference Banks” shall mean that the rate for any date of
determination (each date, a “Reset Date”) that will be determined on the basis
of the rates at which deposits in U.S. Dollars are offered by the Reference
Banks at approximately 11:00 a.m., London time, on the day that is two London
Banking Days preceding that Reset Date to prime banks in the London interbank
market for a period commencing on that Reset Date and having a maturity
comparable to the applicable Interest Period. The Administrative Agent will
request the principal London office of each of the Reference Banks to provide a
quotation of its rate. If at least two such quotations are provided as
requested, the rate for that Reset Date will be the arithmetic mean of the
quotations. If fewer than two quotations are provided as requested, the rate for
that Reset Date will be the arithmetic mean of the rates quoted by major banks
in New York City, selected by the Administrative Agent, at approximately 11:00
a.m., New York City time, on that Reset Date for loans in U.S. Dollars to
leading European banks for a period commencing on that Reset Date and having a
maturity comparable to the applicable Interest Period. “Reference Banks” means
four major banks in the London interbank market. Notwithstanding the foregoing,
if the Libor Rate applicable to an Advance (other than an Advance which is
subject to a Hedging Contract) is less than zero (0), the Libor Rate shall be
deemed to be zero (0). A “London Banking Day” means a day on which dealings are
carried on in the London interbank market.
Notwithstanding the foregoing, in the event the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in Sections 4.4.1 or 4.4.2 have arisen and such
circumstances are unlikely to be temporary, or (ii) ICE Benchmark Administration
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
{N0221554 } - 18 -



--------------------------------------------------------------------------------



Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described above in this paragraph or a governmental authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Administrative Borrower shall seek to jointly agree upon an
alternate rate of interest to the LIBOR Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and the Administrative Agent
and the Administrative Borrower shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable, including changes necessary to preserve the
relative economic positions of the Borrowers and the Lenders with respect to the
Loans. Notwithstanding anything to the contrary in Section 12.1, such amendment
shall become effective without any further action or consent of any party to
this Agreement (other than the Administrative Agent and the Administrative
Borrower) so long as the Administrative Agent shall not have received, within
five Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; provided that if there then exist
less than three (3) Lenders any one (1) Lender may object to such Amendment.
Until an alternate rate of interest has been determined in accordance with this
paragraph, (x) any request pursuant to Section 4.1 that requests the conversion
of any Borrowing Tranche to, or continuation of any Borrowing Tranche bearing
interest at the LIBOR Rate Option, shall be ineffective and any such Borrowing
Tranche shall be continued as or converted, as the case may be, to a Borrowing
Tranche bearing interest at the Base Rate Option, and (y) with respect to any
requests pursuant to Section 2.5 requesting that the Lender make Revolving
Credit Loans bearing interest at the LIBOR Rate Option, such Revolving Credit
Loans shall bear interest at the Base Rate Option. If the alternate rate of
interest determined pursuant to this paragraph shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option] or Section 4.1.2(ii) [Term Loan LIBOR Rate
Option], as applicable.
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

{N0221554 } - 19 -



--------------------------------------------------------------------------------



Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Collateral Assignment, the Guaranty Agreement, the Notes, the Patent, Trademark
and Copyright Security Agreement, the Pledge Agreement, the Security Agreement
and any other instruments, certificates or documents delivered in connection
herewith or therewith.
Loan Parties shall mean the Borrowers and the Guarantors.
Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively, and Loan shall mean separately, all Revolving
Credit Loans, Swing Loans and the Term Loans or any Revolving Credit Loan, Swing
Loan or the Term Loan.
Lockbox shall have the meaning specified in Section 5.12 [Receipt and
Application of Payments].
Mandatory Prepayment of Excess Cash Flow shall have the meaning assigned to that
term in Section 5.7 [Mandatory Prepayments].
Mandatory Prepayment of Equity shall have the meaning assigned to that term in
Section 5.7 [Mandatory Prepayments].
Mandatory Prepayment of Indebtedness shall have the meaning assigned to that
term in Section 5.7 [Mandatory Prepayments]
Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, or results of
operations or prospects of the Loan Parties taken as a whole, (c) impairs
materially or could reasonably be expected to impair materially the ability of
the Loan Parties taken as a whole to duly and punctually pay or perform any of
the Obligations, or (d) impairs materially or could reasonably be expected to
impair materially the ability of the Administrative Agent or any of the Lenders,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement or any other Loan Document.
Material Contract and Material Contracts shall mean, as of any date of
determination and individually or collectively as the context may require,
(i) any and all Government Contracts and (ii) any and all contracts or
agreements (other than Government Contracts) to which a Loan Party is a party
and pursuant to which a Loan Party is (a) entitled to receive payments in excess
of $10,000,000, in the aggregate, per annum, or (b) obligated to make payments
or have any other obligation or liability thereunder (direct or contingent) in
excess of $10,000,000 in the aggregate, per annum.

{N0221554 } - 20 -



--------------------------------------------------------------------------------



Maximum Borrowing Base shall mean an amount equal to the lesser of (i)
$25,000,000 or (ii) the Borrowing Base.
Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Moody’s shall mean Moody’s Investors Service, Inc. and any successor thereto.
Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Loan Party or any ERISA Affiliate is then making or accruing an
obligation to make contributions or, within the preceding five (5) plan years,
has made or had an obligation to make such contributions.
New Contract shall have the meaning specified in Section 5.12 [Receipt and
Application of Payments].
Non-Consenting Lender shall have the meaning specified in Section 12.1
[Modifications, Amendments or Waivers].
Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in
the form of Exhibit 1.1(N)(2) evidencing the Swing Loan, and in the form of
Exhibit 1.1(N)(3) evidencing the Term Loans.
Obligation and Obligations shall mean any and all obligations or liabilities of
any of the Loan Parties, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due, under or in connection with this Agreement, the Notes, the Letters
of Credit, the Administrative Agent’s Letter or any other Loan Document whether
to the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents, including without limitation:
(i) the outstanding principal and accrued interest (including interest accruing
after a petition for relief under the federal bankruptcy laws has been filed,
whether or not allowed) in respect of any Loans to the Borrowers; (ii) all fees
owing to the Administrative Agent and the Lenders; (iii) all reimbursement,
compensation and indemnification obligations under this Agreement or any other
Loan Document; and (iv) any amounts owing to a Lender pursuant to a Lender
Provided Interest Rate Hedge or Other Lender Provided Financial Service Product.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or
{N0221554 } - 21 -



--------------------------------------------------------------------------------



pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) foreign currency exchange.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).
Participant has the meaning specified in Section 12.8.4 [Participations].
Participant Register shall have the meaning specified in Section 12.8.4
[Participations].
Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement in substantially the form of Exhibit
1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

{N0221554 } - 22 -



--------------------------------------------------------------------------------



Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder (other than contingent
obligations that survive the termination of the Loan Documents as to which no
claim has been asserted), termination of the Commitments and expiration or
termination of all Letters of Credit (unless the Letter of Credit Obligations
related thereto have been cash collateralized or back-stopped by a letter of
credit reasonably satisfactory to the Administrative Agent).
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is, or at any time
within the past five (5) years was, sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes, has an obligation to contribute, or at any times during the
immediately preceding five plan years contributed or had an obligation to
contribute.
Permitted Discretion shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
Permitted Investments shall mean:
(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;
(iii) demand deposits, time deposits or certificates of deposit maturing within
one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition;
(iv) Cash Equivalents not otherwise described in clauses (i)-(iii) above;
(v) money market or mutual funds whose investments are limited to those types of
investments described in clauses (i)-(v) above; and
(vi) investments made under cash management agreements with any Lenders.
Permitted Joint Venture shall mean a Joint Venture (a) (i) in which the Loan
Parties or their Subsidiaries hold, directly or indirectly, more than 50% of the
equity interests of such Joint Venture (other than HealthRev LLC, in which
Solutions holds not less than 49% of such Joint Venture), (ii) the Joint Venture
is unpopulated, and (iii) the aggregate liability of the Loan Parties and/or
their Subsidiaries with respect to, and in connection with, any such Joint
Venture (together with all of such other Joint Ventures), including for capital
contributions, at
{N0221554 } - 23 -



--------------------------------------------------------------------------------



any time outstanding does not exceed $1,000,000; or (b) that is otherwise
approved by the Administrative Agent in its Permitted Discretion.
Permitted Liens shall mean:
(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;
(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;
(iv) Pledges or deposits made in the ordinary course of business to secure
performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;
(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges and Other Lender
Provided Financial Service Products);
(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under operating leases securing obligations of such Loan Party or Subsidiary to
the lessor under such leases;
(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), provided that the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien;
(ix) Purchase Money Security Interests and Liens on property leased by any Loan
Party or Subsidiary of a Loan Party under capitalized leases; provided that
(i) the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests and capitalized leases at any time outstanding shall
not exceed $500,000 in the aggregate (excluding for the purpose of this
computation any loans or deferred payments secured by Liens described
{N0221554 } - 24 -



--------------------------------------------------------------------------------



on Schedule 1.1(P)), and (ii) such Liens shall be limited to the assets acquired
with such purchase money financing or leased pursuant to such capitalized lease;
and
(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not affect the Collateral or, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:
(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or
(4) Liens resulting from final judgments or orders to the extent not
constituting an Event of Default under Section 9.1.7 [Final Judgments or
Orders].
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties and
Holdings to the Administrative Agent for the benefit of the Lenders.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

{N0221554 } - 25 -



--------------------------------------------------------------------------------



Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Ratable Share shall mean
(i) with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations, and
receive payments, interest, and fees related thereto, the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, provided, however, that if the Revolving Credit
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.
(ii) with respect to a Lender’s obligation to make Term Loans and receive
payments, interest, and fees related thereto, the proportion that such Lender’s
Term Loans bears to the Term Loans of all of the Lenders.
(iii) with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment
plus Term Loan, by (ii) the sum of the aggregate amount of the Revolving Credit
Commitments plus Term Loans of all Lenders; provided, however, that if the
Revolving Credit Commitments have terminated or expired, the computation in this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments, and not on the current
amount of the Revolving Credit Commitments and provided further in the case of
Section 2.10 [Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable
Share” shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.
Receivable shall mean in addition to the definition of account as contained in
the Uniform Commercial Code (a) each of the Loan Parties’ present and future
accounts, contract rights, receivables, promissory notes and other instruments,
contracts, chattel paper (including tangible and electronic chattel paper), tax
refunds, general intangibles and all rights to receive the payment of money or
other consideration under present or future contracts including, all of the Loan
Parties’ rights under each Commercial Contract, Government Contract and
Government
{N0221554 } - 26 -



--------------------------------------------------------------------------------



Subcontract and all related Government Accounts now owned or hereafter acquired
by any of the Loan Parties; (b) all present and future cash of each of the Loan
Parties; (c) all present and future judgments, orders, awards and decrees in
favor of each of the Loan Parties and causes of action in favor of each of each
of the Loan Parties; (d) all present and future contingent and non-contingent
rights of each of the Loan Parties to the payment of money for any reason
whatsoever, whether arising in contract, tort or otherwise including, without
limitation, all rights to receive payments under presently existing or hereafter
acquired or created letters of credit; (e) all present and future claims, rights
of indemnification and other rights of each of the Loan Parties under or in
connection with any contracts or agreements to which the any of the Loan Parties
is or becomes a party or third party beneficiary; (f) all goods previously or
hereafter returned, repossessed or stopped in transit, the sale, lease or other
disposition of which contributed to the creation of any account, instrument or
chattel paper of any of the Loan Parties; (g) all present and future rights of
each of the Loan Parties as an unpaid seller of goods, including rights of
stoppage in transit, detinue and reclamation; (h) all rights which any of the
Loan Parties may now or at any time hereafter have, by law or agreement, against
any Account Debtor or other obligor of any of the Loan Parties, and all rights,
liens and security interests which the each of the Loan Parties may now or at
any time hereafter have, by law or agreement, against any property of any
Account Debtor or other obligor of any of the Loan Parties; (i) all invoices and
shipping documents; and (j) all present and future interests and rights of each
of the Loan Parties, including rights to the payment of money, under or in
connection with all present and future leases and subleases of real or personal
property to which any of the Loan Parties is a party, as lessor, sublessor,
lessee or sublessee.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Recovery Event shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding or power of
eminent domain relating to any asset of the Loan Parties.
Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

{N0221554 } - 27 -



--------------------------------------------------------------------------------



Reportable Compliance Event means that any Covered Entity becomes a Sanctioned
Person, or is indicted, arraigned, investigated or custodially detained, or
receives an inquiry from regulatory or law enforcement officials, in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
self-discovers facts or circumstances implicating any aspect of its operations
with the actual or possible violation of any Anti-Terrorism Law.
Required Lenders shall mean
(A) If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and
(B) If there exist three (3) or more Lenders, Lenders (other than any Defaulting
Lender) having more than 50% of the sum of (a) the aggregate amount of the
Revolving Credit Commitments of the Lenders (excluding any Defaulting Lender)
or, after the termination of the Revolving Credit Commitments, the outstanding
Revolving Credit Loans and Ratable Share of Letter of Credit Obligations of the
Lenders (excluding any Defaulting Lender), and (b) the aggregate outstanding
amount of any Term Loans.
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Restricted Payments shall have the meaning specified in Section 8.2.5 [Dividends
and Related Distributions].
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.9.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
S&P means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
Sanctioned Country means a country subject to a sanctions program maintained by
any Compliance Authority.
Sanctioned Person means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred
{N0221554 } - 28 -



--------------------------------------------------------------------------------



person or entity, or subject to any limitations or prohibitions (including the
blocking of property or rejection of transactions), under any order or directive
of any Compliance Authority or otherwise subject to, or specially designated
under, any sanctions program maintained by any Compliance Authority.
Security Agreement shall mean the Security Agreement in substantially the form
of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
Security Documents shall mean the Security Agreement, the Pledge Agreement, the
Patent, Trademark and Copyright Security Agreement and any other instruments or
documents delivered in connection with the Collateral executed by each of the
Loan Parties to the Administrative Agent for the benefit of the Lenders.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].
Solutions shall have the meaning specified in the introductory paragraph.
Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business.

{N0221554 } - 29 -



--------------------------------------------------------------------------------



Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
Stock Purchase Agreement shall mean that certain Stock Purchase Agreement dated
as of June 7, 2019, by and among Holdings, Systems and Social & Scientific
Systems, Inc. Employee Stock Ownership Trust (including all amendments,
supplements, schedules and exhibits thereto).
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
For the purposes of this Agreement, the term “Subsidiary” shall not include any
“Dormant Subsidiary”.
Subsidiary Borrowers shall mean, collectively, Solutions, Danya and Systems.
Swing Loan Commitment shall mean FNB’s commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $3,000,000.
Swing Loan Lender shall mean FNB, in its capacity as a lender of the Swing
Loans.
Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by FNB to the Borrowers pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.
Syndication Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee; Underwriting Fee].
Systems shall have the meaning specified in the introductory paragraph.
Tax Group shall have the meaning specified in Section 8.2.5 [Dividends and
Related Distributions].

{N0221554 } - 30 -



--------------------------------------------------------------------------------



Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
Term Loan shall have the meaning specified in Section 3.1 [Term Loan
Commitments]; Term Loans shall mean collectively all of the Term Loans.
Term Loan Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” as such Commitment is thereafter assigned
or modified and Term Loan Commitments shall mean the aggregate Term Loan
Commitments of all of the Lenders.
Total Funded Debt shall mean, as of any date of determination, without
duplication, the sum of all Indebtedness representing borrowed money, including
both the current and long-term portion thereof, capitalized lease obligations,
reimbursement obligations under Letters of Credit, and guaranty obligations in
respect of any of the foregoing, in each case determined and consolidated for
the Borrowers and their subsidiaries in accordance with GAAP.
Total Leverage Ratio shall mean, as of any date of determination, the ratio of
(A) Total Funded Debt of the Borrowers as of the end of the most recent fiscal
quarter or (if such date of determination is a fiscal quarter end) the fiscal
quarter then ending to (B) Consolidated EBITDA for the most recently ended four
fiscal quarters or (if such date of determination is a fiscal quarter end) the
four fiscal quarters then ending.
Transaction Documents shall mean the Loan Documents and the Acquisition
Documents.
Transaction Expenses shall mean any fees or expenses actually incurred or paid
by Holdings or any of the other Borrowers in connection with the transactions
contemplated by the Transaction Documents in an aggregate amount up to
$2,500.000.
Transition Date shall have the meaning specified in Section 5.12 [Receipt and
Application of Payments].
UCP shall have the meaning specified in Section 12.11.1 [Governing Law].
Underwriting Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee; Underwriting Fee].
Unfunded Capital Expenditures for any period of determination shall mean Capital
Expenditures that were not specifically funded by Indebtedness (for the purposes
of this definition only, Revolving Credit Loans are not considered Indebtedness)
of the Borrowers and their Subsidiaries, in each case determined and
consolidated for the Borrowers and their Subsidiaries in accordance with GAAP.
Unused Line Fee shall have the meaning specified in Section 2.3 [Unused Line
Fees].

{N0221554 } - 31 -



--------------------------------------------------------------------------------



USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent, each
in their capacity as withholding agent under applicable Law
.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; (viii) the
word “or” is not exclusive; (ix) section headings herein and in each other Loan
Document are included for convenience and shall not affect the interpretation of
this Agreement or such Loan Document; and (x) unless otherwise specified, all
references herein to times of day shall constitute references to Eastern time.



1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2 shall have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Borrowers notify
{N0221554 } - 32 -



--------------------------------------------------------------------------------



the Administrative Agent in writing that the Borrowers wish to amend any
financial covenant in Section 8.2 of this Agreement, any related definition
and/or the definition of the term Total Net Leverage Ratio for purposes of
interest, Letter of Credit Fee and Unused Line Fee determinations to eliminate
the effect of any change in GAAP occurring after the Closing Date on the
operation of such financial covenants and/or interest, Letter of Credit Fee or
Unused Line Fee determinations (or if the Administrative Agent notifies the
Borrowers in writing that the Required Lenders wish to amend any financial
covenant in Section 8.2, any related definition and/or the definition of the
term Total Net Leverage Ratio for purposes of interest, Letter of Credit Fee and
Unused Line Fee determinations to eliminate the effect of any such change in
GAAP), then the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties’
compliance with such covenants and/or the definition of the term Total Net
Leverage Ratio for purposes of interest, Letter of Credit Fee and Unused Line
Fee determinations shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenants or definitions are amended in a
manner satisfactory to the Borrowers and the Required Lenders, and the Loan
Parties shall provide to the Administrative Agent, when they deliver their
financial statements pursuant to Section 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements] of this Agreement, such reconciliation
statements as shall be reasonably requested by the Administrative Agent.
1.4  For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.



2. REVOLVING CREDIT AND SWING LOAN FACILITIES



2.1 Revolving Credit Commitments.

2.1.1. Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrowers at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the outstanding Swing Loans and
Letter of Credit Obligations, (ii) the Revolving Facility Usage shall not exceed
the Revolving Credit Commitments, and (iii) the Revolving Facility Usage shall
not exceed the Maximum Borrowing Base. Within such limits of time and amount and
subject to the other
{N0221554 } - 33 -



--------------------------------------------------------------------------------



provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.

2.1.2. Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, FNB may, at its
option, cancelable at any time for any reason whatsoever, make swing loans (the
“Swing Loans”) to the Borrowers at any time or from time to time after the date
hereof to, but not including, the Expiration Date, in an aggregate principal
amount up to but not in excess of $3,000,000, provided that after giving effect
to such Loan, (i) the Revolving Facility Usage shall not exceed the aggregate
Revolving Credit Commitments of the Lenders and (ii) the Revolving Facility
Usage shall not exceed the Maximum Borrowing Base. Within such limits of time
and amount and subject to the other provisions of this Agreement, the Borrowers
may borrow, repay and reborrow pursuant to this Section 2.1.2.

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrowers at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.

2.3 Unused Line Fee. Accruing from the date hereof until the Expiration Date,
the Borrowers agrees to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable fee (the “Unused Line
Fee”) equal to the Applicable Unused Line Fee Rate (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) multiplied
by the average daily difference between the amount of (i) the Revolving Credit
Commitments and (ii) the Revolving Facility Usage (provided, however, that
solely in connection with determining the share of each Lender in the Unused
Line Fee, the Revolving Facility Usage with respect to the portion of the Unused
Fee allocated to the Administrative Agent shall include the full amount of the
outstanding Swing Loans, and with respect to the portion of the Unused Line Fee
allocated by the Administrative Agent to all of the Lenders other than the
Administrative Agent, such portion of the Unused Line Fee shall be calculated
(according to each such Lender’s Ratable Share) as if the Revolving Facility
Usage excludes the outstanding Swing Loans); provided further, that any Unused
Line Fee accrued with respect to the Revolving Credit Commitment of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrowers so long as
such Lender shall be a Defaulting Lender except to the extent that such Unused
Line Fee shall otherwise have been due and payable by the Borrowers prior to
such time; and provided further that no Unused Line Fee shall accrue with
respect to the Revolving Credit Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Unused Line Fees shall be payable in arrears on each
Payment Date.


{N0221554 } - 34 -



--------------------------------------------------------------------------------



2.4 Termination or Reduction of Revolving Credit Commitments. The Borrowers
shall have the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent (or such shorter period as may be agreed to by the
Administrative Agent), to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares; provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Credit
Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Unused Line
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.4 shall be irrevocable.



2.5 Revolving Credit Loan Requests; Swing Loan Requests.

2.5.1. Revolving Credit Loan Requests. Except as otherwise provided herein, the
Administrative Borrower, on behalf of the Borrowers, may from time to time prior
to the Expiration Date request the Lenders to make Revolving Credit Loans, or
renew or convert the Interest Rate Option applicable to existing Revolving
Credit Loans or Term Loans pursuant to Section 4.2 [Interest Periods], by
delivering to the Administrative Agent, not later than 12:00 p.m. Eastern time,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans to which the LIBOR Rate Option applies or
the conversion to or the renewal of the LIBOR Rate Option for any Loans; and
(ii) the same Business Day of the proposed Borrowing Date with respect to the
making of a Revolving Credit Loan to which the Base Rate Option applies or the
last day of the preceding Interest Period with respect to the conversion to the
Base Rate Option for any Loan, of a duly completed request therefor
substantially in the form of Exhibit 2.5.1 or a request by telephone promptly
confirmed in writing by letter, facsimile, electronic mail or telex in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. If no election is
received with respect to the conversion to or the renewal of the LIBOR Rate
Option for any Loans by 12:00 p.m. Eastern time three (3) Business Days prior to
the end of the Interest Period with respect thereto, such Loan shall be
converted to the Base Rate Option. Each Loan Request shall be irrevocable and
shall specify the aggregate amount of the proposed Loans comprising each
Borrowing Tranche, and, if applicable, the Interest Period, which amounts shall
be in (x) integral multiples of $100,000 and not less than $1,000,000 for each
Borrowing Tranche under the LIBOR Rate Option, and (y) integral multiples of
$100,000 and not less than $1,000,000 for each Borrowing Tranche under the Base
Rate Option.

2.5.2. Swing Loan Requests. Except as otherwise provided herein, the
Administrative Borrower, on behalf of the Borrowers, may from time to time prior
to the
{N0221554 } - 35 -



--------------------------------------------------------------------------------



Expiration Date request the Swing Loan Lender to make Swing Loans by delivery to
the Swing Loan Lender not later than 2:00 p.m. Eastern time on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.5.2 hereto or a request by telephone promptly confirmed in writing by
letter, facsimile, electronic mail or telex (each, a “Swing Loan Request”), it
being understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $250,000.

2.6 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.6.1. Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Administrative Borrower
and the apportionment among the Lenders of the requested Revolving Credit Loans
as determined by the Administrative Agent in accordance with Section 2.2 [Nature
of Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender
shall remit the principal amount of each Revolving Credit Loan to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m. Eastern
time on the applicable Borrowing Date; provided that if any Lender fails to
remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Credit Loans of such Lender on such Borrowing Date, and such
Lender shall be subject to the repayment obligation in Section 2.6.2
[Presumptions by the Administrative Agent].

2.6.2. Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed time of any Loan
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Loans under the Base Rate Option. If such Lender
pays its share of the applicable Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan. Any
{N0221554 } - 36 -



--------------------------------------------------------------------------------



payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

2.6.3. Making Swing Loans. So long as FNB elects to make Swing Loans, FNB shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.5.2 [Swing
Loan Requests], fund such Swing Loan to the Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 2:00 p.m. Eastern
time on the Borrowing Date.

2.6.4. Repayment of Revolving Credit Loans. The Borrowers shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

2.6.5. Borrowings to Repay Swing Loans. FNB may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if FNB so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. FNB shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 and of the apportionment among the Lenders, and the
Lenders shall be unconditionally obligated to fund such Revolving Credit Loans
(whether or not the conditions specified in Section 2.5.1 [Revolving Credit Loan
Requests] are then satisfied) by the time FNB so requests, which shall not be
earlier than 3:00 p.m. Eastern time on the Business Day next after the date the
Lenders receive such notice from FNB.

2.6.6. [RESERVED].

2.7 Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans, Swing Loans and Term Loans made
to it by each Lender, together with interest thereon, shall be evidenced by a
revolving credit Note, a swing Note and a term Note, dated the Closing Date
payable to such Lender (or its registered assigns) in a face amount equal to the
Revolving Credit Commitment, Swing Loan Commitment or Term Loan Commitment, as
applicable, of such Lender.

2.8 Use of Proceeds. The proceeds of the Revolving Credit Loans, the Swing Loans
and Term Loans shall be used solely: (i) to finance a portion of the
Acquisition, including fees and expenses related to the Acquisition; (ii) to
refinance existing indebtedness; (iii) to pay fees and expenses in connection
with the Loan Documents and the closing of the Loans; and (iv) for ongoing
general corporate and general working capital purposes of the Borrowers.

2.9 Letter of Credit Subfacility.

2.9.1. Issuance of Letters of Credit. The Administrative Borrower, on behalf of
the Borrowers, may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Loan Party by delivering or having such
other Loan Party deliver to the Administrative Agent a completed application and
agreement for letters of credit in such form as the Administrative Agent may
specify from time to time by no later than 10:00 a.m. Eastern time at least five
(5) Business Days, or such shorter period as may be agreed to by the
Administrative Agent, in advance of the proposed date of issuance. Each Letter
of Credit shall be a Standby Letter of Credit (and may not be a Commercial
Letter of Credit). Promptly after receipt of any
{N0221554 } - 37 -



--------------------------------------------------------------------------------



Letter of Credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof. Unless
the Issuing Lender has received notice from any Lender, the Administrative Agent
or any Loan Party, at least one day prior to the requested date of issuance,
amendment or extension of the applicable Letter of Credit, that one or more
applicable conditions in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] is not satisfied, then, subject to the terms and conditions
hereof and in reliance on the agreements of the other Lenders set forth in this
Section 2.9, the Issuing Lender or any of the Issuing Lender’s Affiliates will
issue a Letter of Credit or agree to such amendment or extension, provided that
each Letter of Credit shall (A) shall be denominated on Dollars, (B) have a
maximum maturity of twelve (12) months from the date of issuance, and (C) in no
event expire later than the Expiration Date and provided further that in no
event shall (i) the Letter of Credit Obligations exceed, at any one time,
$3,000,000 (the “Letter of Credit Sublimit”), (ii) the Revolving Facility Usage
exceed, at any one time, the Revolving Credit Commitments or (iii) the Revolving
Facility Usage exceed, at any one time, the Maximum Borrowing Base. Each request
by the Administrative Borrower, on behalf of the Borrowers, for the issuance,
amendment, or extension of a Letter of Credit shall be deemed to be a
representation by the Borrowers that they shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment, or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to any Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the Administrative Borrower, on
behalf of the Borrowers, and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment.

2.9.2. Letter of Credit Fees. The Borrowers shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate on the daily amount available
to be drawn under each Letter of Credit, and (ii) to the Issuing Lender for its
own account a fronting fee equal to the greater of (x) .25% per annum on the
daily amount available to be drawn under each Letter of Credit, and (y) $500.
All Letter of Credit Fees and fronting fees shall be computed on the basis of a
year of 360 days and actual days elapsed and shall be payable quarterly in
arrears on each Payment Date following issuance of each Letter of Credit. The
Borrowers shall also pay to the Issuing Lender for the Issuing Lender’s sole
account the Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

2.9.3. Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively. In the event of
any request for a drawing under a Letter of Credit by the beneficiary or
transferee thereof, the Issuing Lender will promptly notify the Borrowers and
the Administrative Agent thereof. Provided that it shall have received such
notice, the Borrowers shall reimburse (such
{N0221554 } - 38 -



--------------------------------------------------------------------------------



obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 p.m. Eastern time
on the first Business Day following the date that an amount is paid by the
Issuing Lender under any Letter of Credit (each such date, a “Drawing Date”) by
paying to the Administrative Agent for the account of the Issuing Lender an
amount equal in Dollars to the amount so paid by the Issuing Lender.
2.9.3.1 In the event the Borrowers fail to reimburse the Issuing Lender (through
the Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 p.m. Eastern time on the first Business Day following the
Drawing Date, the Administrative Agent will promptly notify each Lender thereof,
and the Borrowers shall be deemed to have requested that Revolving Credit Loans
be made by the Lenders under the Base Rate Option to be disbursed on the first
Business Day following the Drawing Date under such Letter of Credit, subject to
the amount of the unutilized portion of the Revolving Credit Commitment and
subject to the conditions set forth in Section 7.2 [Each Loan or Letter of
Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.9.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
2.9.3.2 Each Lender shall upon any notice pursuant to Section 2.9.3.1
[Disbursements, Reimbursement] make available to the Administrative Agent for
the account of the Issuing Lender an amount in immediately available funds equal
to its Ratable Share of the amount of the drawing, whereupon the participating
Lenders shall (subject to Section 2.9.3 [Disbursements; Reimbursement]) each be
deemed to have made a Revolving Credit Loan under the Base Rate Option to the
Borrowers in that amount. If any Lender so notified fails to make available to
the Administrative Agent for the account of the Issuing Lender the amount of
such Lender’s Ratable Share of such amount by no later than 2:00 p.m. Eastern
time on the first Business Day following the Drawing Date, then interest shall
accrue on such Lender’s obligation to make such payment, from the first Business
Day following the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 [Disbursements, Reimbursement] above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on the first Business Day following
such Drawing Date shall not relieve such Lender from its obligation under this
Section 2.9.3.2 [Disbursements, Reimbursement].
2.9.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrowers in whole or
in part as contemplated by Section 2.9.3.1, because of the Borrowers’ failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrowers shall
be deemed to have incurred from the Issuing Lender a
{N0221554 } - 39 -



--------------------------------------------------------------------------------



borrowing (each a “Letter of Credit Borrowing”) in the amount of such drawing
thereof. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3.

2.9.4. Repayment of Participation Advances.
   2.9.4.1 Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrowers
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
2.9.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under any Letter of Credit or
interest or fees thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.

2.9.5. Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.9.6. Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.


{N0221554 } - 40 -



--------------------------------------------------------------------------------



2.9.7. Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.6 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.9.3
[Disbursements, Reimbursement];
(iii) any lack of validity or enforceability of any Letter of Credit;
(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

{N0221554 } - 41 -



--------------------------------------------------------------------------------



(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x) any breach of this Agreement or any other Loan Document by any party
thereto;
(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;
(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.9.8. Indemnity. Each Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body. For the avoidance of doubt, this
Section 2.9.8 shall not be interpreted to refer to Taxes, which are addressed
elsewhere herein.


{N0221554 } - 42 -



--------------------------------------------------------------------------------



2.9.9. Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft
{N0221554 } - 43 -



--------------------------------------------------------------------------------



or other document to arrive, or to conform in any way with the relevant Letter
of Credit; (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located; and (vi) may settle or adjust any claim or demand made on the Issuing
Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.

2.9.10. Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to Administrative Agent and Borrowers
a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

2.10 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Unused Line Fees];
(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
(b)  if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations
{N0221554 } - 44 -



--------------------------------------------------------------------------------



(after giving effect to any partial reallocation pursuant to clause (a) above)
in a deposit account held at the Administrative Agent for so long as such Letter
of Credit Obligations are outstanding;
(c) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
2.9.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s Letter of
Credit Obligations during the period such Defaulting Lender’s Letter of Credit
Obligations are cash collateralized;
(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and
(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and
(iv) so long as such Lender is a Defaulting Lender, FNB shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.10(iii), and participating interests in
any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.10(iii) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) FNB or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, FNB shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless FNB or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to FNB or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, FNB and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.




{N0221554 } - 45 -



--------------------------------------------------------------------------------



3. TERM LOANS

3.1 Term Loan Commitments. Subject to the terms and conditions hereof, and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make a term loan (the “Term Loan”) to the Borrowers on the
Closing Date in such principal amount as the Borrowers shall request up to, but
not exceeding such Lender’s Term Loan Commitment.

3.2 Nature of Lenders’ Obligations with Respect to Term Loans; Repayment Terms.
The obligations of each Lender to make Term Loans to the Borrowers shall be in
the proportion that such Lender’s Term Loan Commitment bears to the Term Loan
Commitments of all Lenders to the Borrowers, but each Lender’s Term Loan to the
Borrowers shall never exceed its Term Loan Commitment. The failure of any Lender
to make a Term Loan shall not relieve any other Lender of its obligations to
make a Term Loan nor shall it impose any additional liability on any other
Lender hereunder. The Lenders shall have no obligation to make Term Loans
hereunder after the Closing Date. The Term Loan Commitments are not revolving
credit commitments, and the Borrowers shall not have the right to borrow, repay
and reborrow under Section 3.1 [Term Loan Commitments]. The principal balance of
the Term Loans shall be due and payable in consecutive quarterly installments
determined by, and as set forth in, the table set forth below (subject, however,
to adjustment for voluntary prepayments as set forth in Section 5.6 [Voluntary
Prepayments] and mandatory prepayments as set forth in Section 5.7 [Mandatory
Prepayments]):


{N0221554 } - 46 -



--------------------------------------------------------------------------------




Date of Payment of InstallmentAmount of Term Loan Repayment
Year 1September 30, 2019$1,312,500.00 December 31, 2019$1,312,500.00 March 31,
2020$1,312,500.00 June 30, 2020$1,312,500.00 Year 2September 30,
2020$1,312,500.00 December 31, 2020$1,312,500.00 March 31,
2021$1,312,500.00 June 30, 2021$1,312,500.00 Year 3September 30,
2021$1,750,000.00 December 31, 2021$1,750,000.00 March 31,
2022$1,750,000.00 June 30, 2022$1,750,000.00 Year 4September 30,
2022$1,750,000.00 December 31, 2022$1,750,000.00 March 31,
2023$1,750,000.00 June 30, 2023$1,750,000.00 Year 5September 30,
2023$2,187,500.00 December 31, 2023$2,187,500.00 March 31, 2024$2,187,500.00 



Payments of principal shall be due on the last day of each calendar quarter,
beginning on September 30, 2019, as set forth above, and continuing until the
Expiration Date when the entire unpaid principal balance hereof and accrued
interest thereon shall be due and payable in full.

4. INTEREST RATES

4.1 Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by the
Administrative Borrower from the Base Rate Option or LIBOR Rate Option set forth
below applicable to the Loans, it being understood that, subject to the
provisions of this Agreement, the Administrative Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche; provided that there shall not be at any
one time outstanding more than six (6) Borrowing Tranches in the aggregate among
all of the Loans and provided further that if an Event of Default or Potential
Default exists and is continuing, neither the Administrative Borrower nor any
other Borrower may request, convert to, or renew the LIBOR Rate Option for
{N0221554 } - 47 -



--------------------------------------------------------------------------------



any Loans and the Required Lenders may demand that all existing Borrowing
Tranches bearing interest under the LIBOR Rate Option shall be converted
immediately to the Base Rate Option, subject to the obligation of the Borrowers
to pay any indemnity under Section 5.10 [Indemnity] in connection with such
conversion. If at any time the designated rate applicable to any Loan made by
any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.

4.1.1. Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Administrative Borrower shall have the right to select from the following
Interest Rate Options applicable to the Revolving Credit Loans:
(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
(ii) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period plus the Applicable Margin.
Subject to Section 4.3 [Interest After Default], only the Base Rate Option
applicable to Revolving Credit Loans shall apply to the Swing Loans.

4.1.2. Term Loan Interest Rate Options. The Administrative Borrower shall have
the right to select from the following Interest Rate Options applicable to the
Term Loans:
(i) Term Loan Base Rate Option: A fluctuating rate per annum (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or
(ii) Term Loan LIBOR Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the LIBOR Rate plus the
Applicable Margin.

4.1.3. Rate Quotations. The Administrative Borrower may call the Administrative
Agent on or before the date on which a Loan Request is to be delivered to
receive an indication of the rates then in effect, but it is acknowledged that
such projection shall not be binding on the Administrative Agent or the Lenders
nor affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Administrative Borrower shall select,
convert to or renew a LIBOR Rate Option, the Administrative Borrower shall
notify the Administrative Agent thereof at least three (3) Business Days prior
to the effective date of such LIBOR Rate Option by delivering a Loan Request.
The notice shall specify an Interest Period during which such Interest Rate
Option shall apply. Notwithstanding the preceding sentence, the following
provisions shall apply to any selection of, renewal of, or conversion to a LIBOR
Rate Option:


{N0221554 } - 48 -



--------------------------------------------------------------------------------



4.2.1. Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

4.2.2. Renewals. In the case of the renewal of a LIBOR Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, and at the discretion of the Administrative Agent or upon
written demand by the Required Lenders to the Administrative Agent:

4.3.1. Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;

4.3.2. Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

4.3.3. Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent. The Administrative Agent will notify the Borrowers if the
rate of interest is increased pursuant to this Section 4.3.

4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1. Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:
(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or
(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights] or as otherwise set forth herein..

4.4.2. Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

{N0221554 } - 49 -



--------------------------------------------------------------------------------



(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
Eurodollar market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3. Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrowers, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Administrative Borrower has previously notified the Administrative Agent
of its selection of, conversion to or renewal of a LIBOR Rate Option and such
Interest Rate Option has not yet gone into effect, such notification shall be
deemed to provide for selection of, conversion to or renewal of the Base Rate
Option otherwise available with respect to such Loans. If any Lender notifies
the Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.

4.5 Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option, as applicable to Revolving Credit Loans or Term Loans
as the case may be, commencing upon the last day of the existing Interest
Period.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Unused Line Fees, Letter of Credit Fees, Administrative Agent’s Fee,
the Underwriting Fee or other fees or amounts due from the Borrowers hereunder
shall be payable prior to 11:00
{N0221554 } - 50 -



--------------------------------------------------------------------------------



a.m. Eastern time on the date when due without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrowers,
and without set-off, counterclaim or other deduction of any nature (except as
expressly permitted by Section 5.9 [Taxes]), and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of FNB with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans or Term Loans in U.S. Dollars and in immediately available funds, and the
Administrative Agent shall promptly distribute such amounts to the Lenders in
immediately available funds; provided that in the event payments are received by
11:00 a.m. Eastern time by the Administrative Agent with respect to the Loans
and such payments are not distributed to the Lenders on the same day received by
the Administrative Agent, the Administrative Agent shall pay the Lenders the
Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Administrative Agent and not distributed to the Lenders.
The Administrative Agent’s and each Lender’s statement of account, ledger or
other relevant record shall, in the absence of manifest error, be conclusive as
the statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement.

5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrower with respect to principal, interest,
Unused Line Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee, the Underwriting Fee and the Issuing Lender’s fronting fee) shall
(except as otherwise may be provided with respect to a Defaulting Lender and
except as provided in Section 4.4.3 [Administrative Agent’s and Lender’s Rights]
in the case of an event specified in Section 4.4 [LIBOR Rate Unascertainable;
Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased Costs]) be payable
ratably among the Lenders entitled to such payment in accordance with the amount
of principal, interest, Unused Line Fees and Letter of Credit Fees, as set forth
in this Agreement. Notwithstanding any of the foregoing, each borrowing or
payment or prepayment by the Borrowers of principal, interest, fees or other
amounts from the Borrowers with respect to Swing Loans shall be made by or to
FNB according to Section 2.6.5 [Borrowings to Repay Swing Loans].

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase
{N0221554 } - 51 -



--------------------------------------------------------------------------------



price restored to the extent of such recovery, together with interest or other
amounts, if any, required by Law (including court order) to be paid by the
Lender or the holder making such purchase; and
(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date, upon
acceleration or otherwise).

5.6 Voluntary Prepayments.

5.6.1. Right to Prepay. The Borrowers shall have the right at their option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrowers desire to prepay any part of the Loans, the Administrative Borrower
shall provide a prepayment notice to the Administrative Agent by 1:00 p.m.
Eastern time at least one (1) Business Day prior to the date of prepayment of
the Revolving
{N0221554 } - 52 -



--------------------------------------------------------------------------------



Credit Loans or Term Loans or no later than 1:00 p.m. Eastern time on the date
of prepayment of Swing Loans, setting forth the following information:
(a) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;
(b) a statement indicating the application of the prepayment between the
Revolving Credit Loans, Term Loans and Swing Loans;
(c) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and
(d) the total principal amount of such prepayment, which shall not be less than
$100,000 for any Swing Loan or $500,000 for any Term Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. All Term Loan prepayments
permitted pursuant to this Section 5.6.1 [Right to Prepay] shall be applied to
unpaid installments of principal of the Term Loans as directed by the
Administrative Borrower and any principal amount of the Term Loan prepaid may
not be reborrowed. Notwithstanding the application of any prepayments as
directed by the Administrative Borrower pursuant to this Section 5.6.1 [Right to
Prepay], for purposes of calculating any applicable Fixed Charge Coverage Ratio,
such prepayments will be deemed to have been applied in accordance with the
requirements for the application of mandatory Term Loan prepayments pursuant to
Section 5.7 [Mandatory Prepayments]. Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrowers prepay a Loan but
fail to specify the applicable Borrowing Tranche which the Borrowers are
prepaying, the prepayment shall be applied (i) first to Revolving Credit Loans
and then to Term Loans; and (ii) after giving effect to the allocations in
clause (i) above and in the preceding sentence, next to Loans to which the Base
Rate Option applies, then to Loans to which the LIBOR Rate Option applies. Any
prepayment hereunder shall be subject to the Borrowers’ Obligation to indemnify
the Lenders under Section 5.10 [Indemnity].

5.6.2. Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
12.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to
Sections 5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this
Agreement and the related Loan Documents to
{N0221554 } - 53 -



--------------------------------------------------------------------------------



an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 12.8 [Successors and Assigns];
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.9 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and
(iv) such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

5.6.3. Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrowers are or will
be required to pay any Indemnified Taxes or additional amounts to any Lender or
any Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrowers) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

5.7 Mandatory Prepayments.

5.7.1. Sale of Assets. If on any date the Borrowers or any of their Subsidiaries
shall receive net cash proceeds from (i) any Asset Sale, and the net cash
proceeds of such Asset Sale or the aggregate net cash proceeds of all Asset
Sales in any fiscal year exceeds $250,000, or (ii) any Recovery Event, and the
net cash proceeds of such Recovery Event or the aggregate net cash proceeds of
all Recovery Events during any fiscal year exceeds $250,000, then all of such
net cash proceeds (and not merely such excess) shall be applied five (5)
Business Days after such date to the prepayment of the Term Loans as follows:
payments will first be applied pro rata to the unpaid installments of principal
of the Term Loans, without premium or penalty (subject to payment of breakage
costs in the case of a prepayment of Loans for which a LIBOR Rate Option applies
other than on the last day of the relevant interest period, or any other
provision contained
{N0221554 } - 54 -



--------------------------------------------------------------------------------



in this Agreement) and then to reduce the outstanding Revolving Facility Usage,
if any. The amount of any mandatory prepayments applied to principal of the Term
Loans under this Section 5.7.1 [Sale of Assets] may not be reborrowed.

5.7.2. Maximum Borrowing Base Exceeded. Whenever the outstanding Revolving
Facility Usage exceed the Maximum Borrowing Base, the Borrowers shall make,
within one (1) Business Day after the Borrowers learn of such excess and whether
or not the Administrative Agent has given notice to such effect, a mandatory
prepayment of principal equal to the excess of the outstanding principal balance
of the Revolving Credit Loans over the Maximum Borrowing Base, together with
accrued interest on such principal amount. If after such prepayment the
Revolving Facility Usage still exceeds the Maximum Borrowing Base, the Borrowers
shall cash collateralize such excess amount by pledging and depositing with or
delivering to Administrative Agent, for the benefit of each of the Lenders, as
collateral for such excess amount, cash or deposit account balances pursuant to
documentation satisfactory to Administrative Agent, which such cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at the
Administrative Agent. The Borrowers hereby grant to Administrative Agent, for
the benefit of each of the Lenders, a security interest in all cash collateral
pledged pursuant to this Section 5.7.2 [Maximum Borrowing Base Exceeded].

5.7.3. Excess Cash Flow. Within ten (10) calendar days of delivery of the
Holdings’ audited consolidated year-end financial statements, but in any event
no later than one hundred twenty (120) calendar days after the end of each
fiscal year commencing with the fiscal year ending September 30, 2019, and
continuing through the expiration of the term hereof, the Borrowers shall make a
mandatory prepayment of principal on the Term Loans (“Mandatory Prepayment of
Excess Cash Flow”) in an amount equal to:
a.75% of Excess Cash Flow for the immediately preceding fiscal year if, at the
time of determination, the Total Leverage Ratio of the Borrowers is greater than
or equal to 2.5 to1.0;
b.50% of Excess Cash Flow for the immediately preceding fiscal year if, at the
time of determination, the Total Leverage Ratio of the Borrowers is less than
2.5:1.0 but greater than or equal to 1.5 to 1.0; and
c.0% of Excess Cash Flow for the immediately preceding fiscal year if, at the
time of determination, the Total Leverage Ratio of the Borrowers is less than
1.5 to1.0;
provided, that for the fiscal year ending September 30, 2019, Excess Cash Flow
shall be calculated for the period beginning on the Closing Date and ending
September 30, 2019.
Each Mandatory Prepayment of Excess Cash Flow (i) shall be reduced by the
aggregate principal amount of all voluntary Term Loan prepayments made during
the immediately preceding fiscal year, and (ii) shall be applied pro rata to the
unpaid installments of principal of the Term Loans. To the extent that a
Mandatory Prepayment of Excess Cash Flow exceeds the outstanding principal
amount of the Term Loans, such prepayment shall be limited to the amount
{N0221554 } - 55 -



--------------------------------------------------------------------------------



necessary to prepay the Term Loans in full. The amount of any Mandatory
Prepayment of Excess Cash Flow applied to principal of the Term Loan may not be
reborrowed.

5.7.4. Equity Issuance; Indebtedness. Within five (5) Business Days of:
i.the issuance by Holdings of any Equity Interests (other than an Excluded
Equity Issuance), and continuing through the expiration of the term hereof, the
Borrowers shall make a mandatory prepayment of principal on the Term Loans in an
amount equal to the percentage set forth below of the net cash proceeds of the
issuance of such Equity Interests, together with accrued interest on such
principal amount (each, a “Mandatory Prepayment of Equity”):
(a)50% of such net cash proceeds if, at the time of issuance, the Total Leverage
Ratio is equal to or greater than 2.0 to 1.0; and
(b) 25% of such net cash proceeds if, at the time of issuance, the Total
Leverage Ratio is less than 2.0 to 1.0.
ii.the issuance by Holdings or any Borrower of any Indebtedness, other than any
Indebtedness permitted under Section 8.2.1 [Indebtedness], and continuing
through the expiration of the term hereof, the Borrowers shall make a mandatory
prepayment of principal on the Term Loans in an amount equal to 100% of the net
cash proceeds of the issuance of such Indebtedness, as applicable, together with
accrued interest on such principal amount (each, a “Mandatory Prepayment of
Indebtedness”).
iii.Each Mandatory Prepayment of Equity or Mandatory Prepayment of Indebtedness
shall be applied pro rata to the unpaid installments of principal of the Term
Loans. To the extent that a Mandatory Prepayment of Equity or Mandatory
Prepayment of Indebtedness exceeds the outstanding principal amount of the Term
Loans, such prepayment shall be limited to the amount necessary to prepay the
Term Loans in full. The amount of any Mandatory Prepayment of Equity or
Mandatory Prepayment of Indebtedness applied to principal of the Term Loan may
not be reborrowed.

5.7.5. Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.7 [Mandatory Prepayments] shall first be applied
among the Interest Rate Options to the principal amount of the Loans subject to
the Base Rate Option, then to Loans subject to a LIBOR Rate Option. In
accordance with Section 5.10 [Indemnity], the Borrowers shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

5.8 Increased Costs.

5.8.1. Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

{N0221554 } - 56 -



--------------------------------------------------------------------------------



(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2. Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

5.8.3. Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered to the
Borrowers shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

5.8.4. Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section 5.8 [Increased
Costs] shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation,
{N0221554 } - 57 -



--------------------------------------------------------------------------------



provided that the Borrowers shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Lender, as the case may be, notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine (9) month period referred to above shall be extended
to include the period of retroactive effect thereof).

5.9 Taxes.

5.9.1. Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “applicable Law” includes FATCA.

5.9.2. Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3. Payment of Other Taxes by the Loan Parties. Without duplication of other
amounts payable by a Loan Party, the Loan Parties shall timely pay to the
relevant Official Body in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

5.9.4. Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) calendar days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.9 [Taxes]) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

5.9.5. Indemnification by the Lenders for Taxes. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of any of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.8.4 [Participations] relating to the
maintenance of a Participant Register, and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan
{N0221554 } - 58 -



--------------------------------------------------------------------------------



Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders for Taxes].

5.9.6. Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7. Status of Recipients.
(i) Any Recipient that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Recipient, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Recipient is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Recipient’s reasonable judgment such completion, execution or
submission would subject such Recipient to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Recipient.
(ii) Without limiting the generality of the foregoing, in the event that each
Borrower is a U.S. Borrower,
(A) any Recipient that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Recipient becomes a
Recipient under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Recipient is exempt from U.S.
federal backup withholding tax;
(B) any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Recipient under this Agreement (and from time to
time thereafter upon the
{N0221554 } - 59 -



--------------------------------------------------------------------------------



reasonable request of the Borrowers or the Administrative Agent), whichever of
the following is applicable:
(i) in the case of a Foreign Recipient claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(iii) executed originals of IRS Form W-8ECI;
(iv) in the case of a Foreign Recipient claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Recipient is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of a Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
(v) to the extent a Foreign Recipient is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Recipient is a
partnership and one or more direct or indirect partners of such Foreign
Recipient are claiming the portfolio interest exemption, such Foreign Recipient
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 5.9.7(D) on behalf of each such direct and indirect partner;
(C) any Foreign Recipient shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Recipient becomes a Recipient under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrowers or
the Administrative Agent to determine the withholding or deduction required to
be made; and
(D) if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrowers and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrowers or the Administrative Agent such
{N0221554 } - 60 -



--------------------------------------------------------------------------------



documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers or the Administrative Agent as may be necessary for
the Borrowers and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Recipient has complied with such
Recipient’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

5.9.8. Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

5.9.9. Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract, but, for
the avoidance of doubt, excluding Taxes) which such Lender sustains or incurs as
a consequence of any:

{N0221554 } - 61 -



--------------------------------------------------------------------------------



(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or
(ii) attempt by the Borrowers to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments].
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and FNB may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitment] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.

5.12 Receipt and Application of Payments. On the earliest date reasonable
practicable, and in no event more that fifteen (15) days following the Closing
Date (such date, the “Transition Date”), each Loan Party shall establish and
maintain a depository account with the Administrative Agent, subject to the
provisions of this Section 5.12 [Receipt and Application of Payments], such
other provisions as the Administrative Agent may require and such other related
agreements as the Administrative Agent may require (the “Cash Collateral
Account”). From and after the occurrence of an Event of Default, each Loan
Party, upon request by the
{N0221554 } - 62 -



--------------------------------------------------------------------------------



Administrative Agent, shall promptly establish with the Administrative Agent and
maintain a lockbox account (“Lockbox”) subject to the provisions of this Section
5.12 [Receipt and Application of Payments], such other provisions as the
Administrative Agent may require, and such other related agreements as the
Administrative Agent may require. For all contracts awarded to any Loan Party
after the Transition Date, including new contracts awarded by current Account
Debtors, all individual task orders and delivery orders awarded to any Loan
Party after the Transition Date on contracts in existence on the Transition
Date, and all option period extensions of contracts in existence on the
Transition Date (each a “New Contract”), such Loan Party shall notify and direct
such Account Debtors to remit payments directly to Cash Collateral Account or
the Lockbox, as the case may be. Any funds collected in the Lockbox (if any)
shall be transferred to the Cash Collateral Account. Each Loan Party shall
designate the Cash Collateral Account in the federal System for Award Management
(formerly the Central Contractor Registration) as the account to receive
payments due from the Government with respect to New Contracts. Following the
Transition Date, each Loan Party will cooperate with the Administrative Agent on
an orderly basis and use commercially reasonable efforts such that as soon as
reasonably practicable after the Transition Date, but in no event later than one
hundred eighty (180) days after the Closing Date, all contracts in existence on
the Transition Date shall be subject to the requirements set forth herein
applicable to New Contracts, and after the date a contract in existence on the
Transition Date becomes subject to the requirements applicable to New Contracts,
it shall thereafter constitute a New Contract. In the event any Loan Party (or
any of its Affiliates, shareholders, directors, officers, employees,
Administrative Agents or those Person acting for or in concert with any other
Loan Party) shall receive any cash, checks, notes, drafts or other similar items
of payment relating to or constituting the Collateral (or proceeds thereof), no
later than the first Business Day following receipt thereof, such Loan Party
shall (i) deposit or cause the same to be deposited, in kind, in the Cash
Collateral Account or the Lockbox, as applicable, or such other depository as
may be designated in writing by the Administrative Agent (the “Depository”),
from which account the Administrative Agent alone shall have sole power of
withdrawal, and with respect to which the Depository shall waive any rights of
set off, and (ii) forward to the Administrative Agent on a daily basis, a
collection report in form and substance satisfactory to the Administrative Agent
and, at the Administrative Agent’s request, copies of all such items and deposit
slips related thereto. All cash, notes, checks, drafts or similar items of
payment by or for the account of any Loan Party shall be the sole and exclusive
property of the Lenders immediately upon the earlier of the receipt of such
items by the Administrative Agent or the Depository or the receipt of such items
by any Loan Party; provided, however, that for the purpose of computing interest
hereunder such items shall be deemed to have been collected and shall be applied
by the Administrative Agent on account of the Revolving Credit Loans one (1)
Business Day after receipt by the Administrative Agent (subject to correction
for any items subsequently dishonored for any reason whatsoever).
Notwithstanding anything to the contrary herein, all such items of payment
shall, solely for purposes of determining the occurrence of an Event of Default,
be deemed received upon actual receipt by the Administrative Agent, unless the
same are subsequently dishonored for any reason whatsoever. All funds in the
Cash Collateral Account, including all payments made by or on behalf of and all
credits due any Loan Party, may be applied and reapplied in whole or in part to
any of the Loans to the extent and in the manner the Administrative Agent deems
advisable.


{N0221554 } - 63 -



--------------------------------------------------------------------------------



5.13 Collections; Administrative Agent’s Right to Notify Account Debtors. Each
Loan Party hereby authorizes the Administrative Agent, now and at any time or
times hereafter, to (i) notify any or all Account Debtors that the Receivables
with respect to New Contracts have been assigned to the Lenders and that the
Lenders have a security interest therein, and (ii) direct such Account Debtors
to make all payments due from them to the Loan Parties upon such Receivables
directly to the Cash Collateral Account or to the Lockbox, as applicable. Any
such notice, in the Administrative Agent’s sole discretion, may be sent on the
applicable Loan Party’s stationery, in which event the Loan Party shall co-sign
such notice with the Administrative Agent. To the extent that any Law or custom
or any contract or agreement with any Account Debtor requires notice to or the
approval of the Account Debtor in order to perfect such assignment of a security
interest in Receivables, each Loan Party agrees to give such notice or obtain
such approval.

5.14 Joint and Several Liability. The liability of the Borrowers for all of the
Obligations shall be joint and several regardless of which Borrower actually
receives Loans or other extensions of credit hereunder or the amount of such
Loans received or the manner in which the Administrative Agent and the Lenders
account for such Loans or other extensions of credit on their respective books
and records. Each Borrower acknowledges that its Obligations arising as a result
of joint and several liability shall, to the full extent permitted by law, be
unconditional and shall constitute primary obligations of such Borrower.

6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1. Organization and Qualification; Power and Authority; Compliance with
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in all
jurisdictions where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified would not be
reasonably expected to constitute a Material Adverse Change, (iv) has full power
to enter into, execute, deliver and carry out this Agreement and the other Loan
Documents to which it is a party, to incur the Indebtedness contemplated by the
Loan Documents and to perform its Obligations under the Loan Documents to which
it is a party, and all such actions have been duly authorized by all necessary
proceedings on its part, (v) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 6.1.13 [Environmental Matters]) in all jurisdictions in which any
Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not constitute a Material
Adverse Change, and (vi) has good and marketable title to or valid leasehold
interest in all properties, assets and other rights which it purports to own or
lease or which are reflected as owned or leased on its books and records, free
and clear of all Liens and encumbrances except Permitted Liens. No Event of
Default or Potential Default exists or is continuing.

6.1.2. Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states (i)
the name of each of Holdings’ Subsidiaries (including the Subsidiary Borrowers)
and each
{N0221554 } - 64 -



--------------------------------------------------------------------------------



wholly-owned Subsidiary of the Subsidiary Borrowers, its jurisdiction of
organization and the amount, percentage and type of Equity Interests in such
Subsidiary (collectively the “DLH Equity Interests”). Holdings and each
Subsidiary of Holdings (including the Subsidiary Borrowers and their respective
Subsidiaries) has good and marketable title to all of the DLH Equity Interests
it purports to own, free and clear in each case of any Lien (other than
Permitted Liens) and all such Equity Interests have been validly issued, fully
paid and nonassessable. Neither the Loan Parties nor any Subsidiary of a Loan
Party is an “investment company” registered or required to be registered under
the Investment Company Act of 1940 or under the “control” of an “investment
company” as such terms are defined in the Investment Company Act of 1940.

6.1.3. Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms. The Acquisition Documents
have been duly and validly executed and delivered by the parties thereto and
constitute the legal, valid and binding obligations of the parties thereto, in
each case enforceable against them in accordance with their respective terms,
except to the extent that enforceability may be limited by Debtor Relief Laws.
Holdings has delivered to the Administrative Agent for delivery to the Lenders a
true and correct copy of the Acquisition Documents (which constitute all of the
material agreements with respect to the Acquisition), and there has been no
other amendment, waiver or modification of the Acquisition Documents. All
representations and warranties of Holdings and, to the best of the Holdings’
knowledge, of the other parties to the Acquisition Documents contained in the
Acquisition Documents are true and correct in all material respects. Upon
consummation of the Acquisition and thereafter, Holdings shall own all of the
issued and outstanding shares of capital stock of Systems, and Holdings and each
Subsidiary Borrower shall immediately after the Acquisition own all of the
tangible and intangible personal property that it owned immediately prior to the
Acquisition, except as expressly set forth in the Stock Purchase Agreement.

6.1.4. No Conflict; Material Agreements. Neither the execution and delivery of
this Agreement or the other Loan Documents or the Acquisition Documents or the
Subordinated Loan Documents by any Loan Party nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or (ii) any Law or
any material agreement or instrument or order, writ, judgment, injunction or
decree to which any Loan Party or any of its Subsidiaries is a party or by which
it or any of its Subsidiaries is bound or to which it is subject, or result in
the creation or enforcement of any Lien, charge or encumbrance whatsoever upon
any property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents), except, in
each case, any breach that would not be reasonably be expected to result in a
Material Adverse Change. There is no default under such material agreement
(referred to above) and none of the Loan Parties or their Subsidiaries is bound
by any contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change.


{N0221554 } - 65 -



--------------------------------------------------------------------------------



6.1.5. Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of such Loan Party at law or in equity before any
Official Body which individually or in the aggregate would reasonably be
expected to result in any Material Adverse Change. None of the Loan Parties or
any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which would reasonably be expected
to result in any Material Adverse Change.

6.1.6. Financial Statements.
(i) Historical Statements. Holdings has delivered to the Administrative Agent
copies of Holdings’ audited consolidated year-end financial statements for and
as of the end of the three (3) immediately preceding fiscal years. In addition,
Holdings has delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended March 31, 2019 (all such annual and interim
statements being collectively referred to as the “Statements”). The Statements
were compiled from the books and records maintained by Borrower’s management,
are correct and complete and fairly present in all material respects the
consolidated financial condition of Holdings and its Subsidiaries as of the
respective dates thereof and the results of operations for the fiscal periods
then ended and have been prepared in accordance with GAAP consistently applied,
subject (in the case of the interim statements) to normal year-end audit
adjustments and the absence of footnotes.
(ii) Accuracy of Financial Statements. Neither the Borrowers nor any Subsidiary
of the Borrowers has any liabilities, contingent or otherwise, or forward or
long-term commitments that are not disclosed in the Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses from any commitments of the Borrowers or any Subsidiary of the Borrowers
which would be reasonably expected to cause a Material Adverse Change. Since
March 31, 2019, no Material Adverse Change has occurred.

6.1.7. Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

6.1.8. Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any of the Acquisition Documents, nor any certificate, statement, agreement or
other documents expressly referenced herein and furnished to the Administrative
Agent or any Lender in connection herewith or therewith, contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein and therein, in
{N0221554 } - 66 -



--------------------------------------------------------------------------------



light of the circumstances under which they were made, not misleading; it being
understood for purposes of this Section 6.1.8 [Full Disclosure] that projections
prepared in good faith and based on reasonable assumptions and pro forma
financial information or information of a general economic or general industry
nature are excluded from the foregoing representation.

6.1.9. Taxes. Except as would not be reasonably expected to result in a Material
Adverse Change, all federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed (taking into account any valid extensions), and payment or
adequate provision has been made for the payment of all taxes, fees, assessments
and other governmental charges which have or may become due pursuant to said
returns or to assessments received, except to the extent that such taxes, fees,
assessments and other charges are being contested in good faith by appropriate
proceedings diligently conducted and for which such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.

6.1.10. Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others, except as would not be reasonably expected
to result in a Material Adverse Change.

6.1.11. Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

6.1.12. ERISA Compliance. (i) Except as would not result in a Material Adverse
Change, each Pension Plan is in compliance in with the applicable provisions of
ERISA, the Code and other federal or state Laws; (ii) except as would not result
in a Material Adverse Change, each Pension Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter is currently being processed by
the IRS with respect thereto and, to the best knowledge the Borrowers, nothing
has occurred which would prevent, or cause the loss of, such qualification;
(iii) each Loan Party and each ERISA Affiliate have made all required
contributions to each Pension Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Pension
Plan; (iv) no ERISA Event has occurred or is reasonably expected to occur; (v)
no Pension Plan or Multiemployer Plan has any unfunded pension liability (i.e.
excess of benefit liabilities over the current value of that Pension Plan’s or
Multiemployer Plan’s assets, determined in accordance with the assumptions used
for funding the Pension Plan or Multiemployer Plan for the applicable plan
year); (vi) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (vii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4203 of ERISA
{N0221554 } - 67 -



--------------------------------------------------------------------------------



with respect to a Multiemployer Plan; and (viii) neither any Loan Party nor any
ERISA Affiliate has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA. No Loan Party nor any Subsidiary of a Loan Party has,
or could reasonably be expected to have, any liability for any breach of
fiduciary duties under Section 404 of ERISA or any non-exempt prohibited
transaction under Section 406 or 407 of ERISA or Section 4975 of the Code with
respect to any “employee benefit plan” (as defined under section 3(3) of ERISA),
including without limitation the ESOP, except those that could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change. Each Loan Party and each Subsidiary of a Loan Party has been in
compliance with the requirements of ERISA and the Code with respect to the ESOP,
and the ESOP has met the qualification requirements of Section 401(a) of the
Code, except where the failure to so comply could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

6.1.13. Environmental Matters. Each Loan Party is and, to the knowledge of each
respective Loan Party and each of its Subsidiaries is and has been in compliance
with applicable Environmental Laws except as would not in the aggregate
reasonably be expected to result in a Material Adverse Change.

6.1.14. Solvency. Before and after giving effect to the initial Loans hereunder
and the Transactions, each of the Loan Parties is solvent. After giving effect
to the transactions contemplated by the Loan Documents and the Acquisition
Documents, including all Indebtedness incurred thereby, the Liens granted by the
Borrowers in connection with the Loan Documents and the payment of all fees
related thereto, each of the Loan Parties will be Solvent, determined as of the
Closing Date.

6.2 Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
(i) is a Sanctioned Person; (ii) has any of its assets in a Sanctioned Country
in violation of any law, regulation, order or directive enforced by any
Compliance Authority or has any assets in the possession, custody or control of
a Sanctioned Person; or (iii) does business in or with, or derives any of its
operating income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any law, regulation, order or
directive enforced by any Compliance Authority. In addition to the foregoing,
each of the Loan Parties represents and warrants that (i) the proceeds of the
Loans will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (ii) the funds used to repay the Loans are not derived
from any unlawful activity; and (iii) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism Laws.

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:






{N0221554 } - 68 -



--------------------------------------------------------------------------------



7.1 First Loans and Letters of Credit.

7.1.1. Deliveries. On the Closing Date and immediately following consummation of
the Acquisition, the Administrative Agent shall have received, or the Borrowers
shall satisfy, each of the following in form and substance satisfactory to the
Administrative Agent:
(i) Certified copies of the Acquisition Documents (including all amendments,
supplements, schedules and exhibits thereto), which shall provide for an
aggregate cash purchase price at closing not to exceed an amount of $75,000,000
(excluding Transaction Expenses);
iv.Evidence satisfactory to the Administrative Agent that as of the Closing
Date: (a) Total Funded Debt does not exceed $70,000,000, (b) the Revolving
Credit Commitment is unfunded, and, (c) Consolidated EBITDA for the four (4)
fiscal quarters ending March 31, 2019, is at least $20,000,000;
v.A certificate of each of the Loan Parties signed by an Authorized Officer,
dated the Closing Date stating that (w) all representations and warranties of
the Loan Parties set forth in this Agreement are true and correct in all
material respects (except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material aspects as of such earlier date and (ii) to the
extent that such representations and warranties are qualified as to materiality,
in which case they shall be true and correct in all respects), (x) the Loan
Parties are in compliance with each of the covenants and conditions hereunder,
(y) no Event of Default or Potential Default exists, and (z) no Material Adverse
Change has occurred since the date of the last audited financial statements of
the Borrowers delivered to the Administrative Agent;
vi.A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;
vii.This Agreement and each of the other Transaction Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;
viii.A written opinion of counsel for the Loan Parties, dated the Closing Date,
in form and substance acceptable to the Administrative Agent and its counsel;
ix.Evidence that adequate insurance, including flood insurance, if applicable,
required to be maintained under this Agreement is in full force and effect, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Administrative Agent
and its counsel naming the Administrative Agent as additional insured, mortgagee
and lender loss payee;
{N0221554 } - 69 -



--------------------------------------------------------------------------------



x.Pro forma projections (including pro forma closing balance sheet, pro forma
statements of operations and cash flow) for the fiscal years ended September 30,
2019 and September 30, 2020 and quarterly projections through September 30,
2020, including assumptions used in preparing the forecast financial statements,
in form and substance satisfactory to the Administrative Agent;
xi.A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrowers most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrowers, setting forth pro-forma compliance with
financial covenants as of the Closing Date;
xii.Audited financial statements of the Borrowers and the Borrowers’
Subsidiaries, prepared in accordance with GAAP, for the fiscal year ended
September 30, 2018;
xiii.Evidence that any existing credit agreements, and the obligations
thereunder, have been terminated, and all outstanding commitments and
obligations thereunder have been paid and all Liens securing such obligations
have been released;
xiv.A Lien search in acceptable scope and with acceptable results;
xv.Evidence of regulatory approvals and licenses necessary for the Loans and
Acquisition and absence of any legal or regulatory prohibitions or restrictions
on the financing or the Acquisition;
xvi.Consummation of the Acquisition on terms and conditions as set forth in the
Acquisition Documents, which shall not have been amended or any provisions
thereof waived without the consent of the Administrative Agent;
xvii.A Borrowing Base Certificate prepared as of the last day of the month
immediately preceding the Closing Date, establishing that the Maximum Borrowing
Base as of the Closing Date is at least $20,000,000;
xviii.Evidence of no Material Adverse Effect (as defined in the Stock Purchase
Agreement) with respect to Systems since the date of the Stock Purchase
Agreement;
xix.Evidence of no ERISA or labor matters affecting any Loan Party or any ERISA
Affiliate, including without limitation a copy of the “ESOP Opinion”, as such
term is defined in the Stock Purchase Agreement, and confirmation of the payoff
of that certain loan documented by the “ESOP Loan Agreement”, as such term is
defined in the Stock Purchase Agreement;         
xx.An executed landlord’s waiver or other lien waiver agreement from the lessor,
warehouse operator or other applicable Person for each leased Collateral
location as required under the Security Agreement;
xxi.Receipt of a quality of earnings report in form and substance satisfactory
to the Administrative Agent and the Lenders in their sole discretion;
xxii.Satisfactory diligence of all environmental, intellectual property, legal,
regulatory and contingent liability matters and satisfactory diligence of all
business and credit matters, in each case as determined by the Administrative
Agent and the Lenders in their reasonable discretion;
xxiii.Satisfactory results of all “know your customer”, “anti-money laundering”
and “OFAC” due diligence of the Borrowers and their Subsidiaries and certain
officers and employees thereof as reasonably determined by the Administrative
Agent and the Lenders, and compliance with all requirements of the USA Patriot
Act and all Anti-Terrorism Laws; and
{N0221554 } - 70 -



--------------------------------------------------------------------------------



xxiv.Such other documents and conditions in connection with such transactions as
the Administrative Agent may reasonably request.

7.1.2. Payment of Fees. The Borrowers shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.

7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) all representations and warranties of the
Loan Parties set forth in this Agreement are true and correct in all material
respects (except (x) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material aspects as of such earlier date and (y) to the extent
that such representations and warranties are qualified as to materiality, in
which case they shall be true and correct in all respects), (ii) no Event of
Default or Potential Default shall have occurred and be continuing, (iii) the
making of the Loans or issuance, extension or increase of such Letter of Credit
shall not contravene any Law applicable to any Loan Party or Subsidiary of any
Loan Party or any of the Lenders, and (iv) the Administrative Borrower shall
have delivered to the Administrative Agent a duly executed and completed Loan
Request or to the Issuing Lender an application for a Letter of Credit, as the
case may be.

8. COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1. Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.7 [Liquidations, Mergers, Consolidations] and, with respect to being
so licensed or qualified, except as would not be reasonably expected to result
in a Material Adverse Change. Following the date hereof, the Borrowers (a) shall
cause the Dormant Subsidiaries to take no action (including incurring any
liabilities, acquiring any assets, or engaging in any operations); and (b) shall
within forty-five (45) calendar days following the Closing Date either: (i)
complete the liquidation and dissolution of each Dormant Subsidiary, or (ii)
deliver to the Administrative Agent (A) a signed Guarantor Joinder; (B)
documents in the forms described in Section 7.1 [First Loans and Letters of
Credit] modified as appropriate; and (C) documents necessary to grant and
perfect Prior Security Interests to the Administrative Agent for the benefit of
the Lenders in the equity interests of, and Collateral held by, any Dormant
Subsidiary not liquidated and dissolved pursuant to clause (i).

8.1.2. Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all taxes, assessments and
governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by
{N0221554 } - 71 -



--------------------------------------------------------------------------------



appropriate and lawful proceedings diligently conducted and for which such
reserve or other appropriate provisions, if any, as shall be required by GAAP
shall have been made.

8.1.3. Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1.3 relating to property and
related insurance policies covering the Collateral.

8.1.4. Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, except to the extent the failure
to do so would not be reasonably expected to result in a Material Adverse
Change.

8.1.5. Visitation Rights.
(i) Each Loan Party shall, and shall cause each of its Subsidiaries to, permit
any of the officers or authorized employees or representatives of the
Administrative Agent or any of the Lenders to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and, subject to the proviso at the end of paragraph (ii) of this
Section 8.1.5, at such times and as often as any of the Administrative Agent may
reasonably request, provided that the Administrative Agent shall provide the
Borrowers with reasonable notice prior to any visit or inspection.
(ii) The Administrative Agent shall have the right, at any time and from time to
time, upon reasonable prior notice, to conduct field audits, examinations or
appraisals with respect to the Collateral and each Loan Party’s accounts
receivable, inventory, business and operations, as and when the Administrative
Agent reasonably deems necessary or appropriate, in its sole discretion;
provided, that in the absence of a Potential Default, the right of the
Administrative Agent to conduct visitations, inspections, field audits,
examinations and appraisals shall be limited to conducting a maximum of two (2)
visitations, inspections, field audits, examinations or appraisals during any
twelve (12) month period (except that the Administrative Agent shall conduct a
field audit, examination or appraisal in connection with the joinder of a new
“Borrower” or “Guarantor” hereunder).
(iii) The costs incurred by the Administrative Agent in connection with any such
visit, inspection, field audit, examination or appraisal shall be borne by the
Borrower and payable upon demand. However, in the absence of an Event of
Default, the Borrower’s maximum liability for visitation, inspection, field
audit, examination and appraisal costs and expenses shall be limited to the
costs and expenses of only two (2) visitations, inspections, field audits,
examinations or appraisals conducted during any twelve (12) month period (unless
the
{N0221554 } - 72 -



--------------------------------------------------------------------------------



Administrative Agent shall conduct a field audit, examination or appraisal in
connection with the joinder of a new “Borrower” or “Guarantor” hereunder, in
which event the Borrowers shall be liable for the costs and expenses of such
field audit, examination or appraisal as well). Any and all field audits,
examinations or appraisals conducted following and during the continuance of an
Event of Default shall be at the Borrowers’ cost and expense, with the foregoing
limitation on maximum costs and expenses being inapplicable during such period.
(iv) Notwithstanding anything to the contrary in this Section 8.1.5 [Visitation
Rights], none of the Borrowers or any of their respective Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information (unless the recipient of such document, information or other matter
is subject to confidentiality obligations reasonably acceptable to the
Borrowers), (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or (iii) is subject to attorney-client privilege or constitutes attorney
work product.

8.1.6. Keeping of Records and Books of Account; Depository Accounts.
(a) Holdings shall, and shall cause each of its Subsidiaries to, maintain and
keep proper books of record and account which enable Holdings to issue
consolidated financial statements in accordance with GAAP and as otherwise
required by applicable Laws of any Official Body having jurisdiction over
Holdings or any of its Subsidiaries, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
(b) Each of the Loan Parties shall establish and maintain at FNB its primary
treasury and depository accounts, including money market accounts, sweep
accounts and certificates of deposit.



8.1.7. Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects, except to the extent the failure to do
so would not result in a Material Adverse Change. The Loan Parties will use the
Letters of Credit and the proceeds of the Loans only in accordance with Section
2.8 [Use of Proceeds] and as permitted by applicable Law.

8.1.8. Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may deem necessary or advisable from time to time in order to
preserve, perfect and protect the Liens granted under the Loan Documents and to
exercise and enforce its rights and remedies thereunder with respect to the
Collateral. In addition to the foregoing, within ten (10) Business Days of the
Administrative Agent’s request, each Loan Party shall execute and deliver to the
Administrative Agent all documents or materials necessary or appropriate in
order to comply with the Assignment of Claims Act (the “Government Contract
Assignments”) in
{N0221554 } - 73 -



--------------------------------------------------------------------------------



connection with each Government Contract required to be assigned to the
Administrative Agent by the Administrative Agent. The Loan Parties acknowledge
that the Lenders will be irreparably harmed if any Loan Party fails or refuses
to execute and deliver to the Administrative Agent any Government Contract
Assignment as and when required pursuant to this Section 8.1.8, and that the
Lenders have no adequate remedy at law. In such event, the Loan Parties agree
that the Administrative Agent shall be entitled, in addition to all other rights
and remedies available to the Administrative Agent and the Lenders, to
injunctive or other equitable relief to compel the Loan Parties’ full compliance
with the requirements of this Section 8.1.8. All costs and expenses incurred in
connection with the Government Contract Assignments shall be borne solely by the
Borrowers. The Loan Parties shall notify the Administrative Agent of any changes
in the information provided in any Beneficiary Ownership Certification that
would result in a change to the list of beneficial owners identified in parts
(c) or (d) of such certification.

8.1.9. Anti-Terrorism Laws. None of the Loan Parties is or shall be (i) a Person
with whom any Lender is restricted from doing business under Executive Order No.
13224 or any other Anti-Terrorism Law, (ii) engaged in any business involved in
making or receiving any contribution of funds, goods or services to or for the
benefit of such a Person or in any transaction that evades or avoids, or has the
purpose of evading or avoiding, the prohibitions set forth in any Anti-Terrorism
Law, or (iii) otherwise in violation of any Anti-Terrorism Law. The Loan Parties
shall provide to the Lenders any certifications or information that a Lender
requests to confirm compliance by the Loan Parties with Anti-Terrorism Laws.

8.1.10. Reserved.

8.1.11. Maintenance of Patents, Trademarks, Etc. Each Loan Party shall maintain
in full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses and other intellectual property (for, as applicable, their
statutory term) to the extent necessary for the ownership and operation of its
properties and business if the failure so to maintain the same would reasonably
be expected to result in a Material Adverse Change.

8.1.12. Pension Plans and the ESOP. The Loan Parties shall, and shall cause each
ERISA Affiliate to, comply with ERISA, the Code and other applicable Laws
applicable to Pension Plans and the ESOP except where such failure, alone or in
conjunction with any other failure, would not reasonably be expected to result
in a Material Adverse Change. Without limiting the generality of the foregoing,
the Loan Parties shall cause all of their Pension Plans and all Pension Plans
maintained by any ERISA Affiliate to be funded in accordance with the minimum
funding requirements of ERISA and shall make, and cause each ERISA Affiliate to
make, in a timely manner, all contributions due to Pension Plans and
Multiemployer Plans.

8.1.13. Subordination of Intercompany Loans. Each Loan Party shall cause any
intercompany Indebtedness, loans or advances owed by any Loan Party to any other
Loan Party to be subordinated pursuant to the terms of an intercompany
subordination agreement in form and substance satisfactory to the Administrative
Agent (the “Intercompany Subordination Agreement”).

8.1.14. Additional Collateral. (i) With respect to any Collateral acquired after
the Closing Date by any Loan Party (other than any property described in
paragraph (ii) or (iii) below) as to which the Administrative Agent, for the
benefit of the Lenders, does not have a perfected Lien under the Security
Agreement, the Borrowers shall and shall cause such Loan Party to do the
following within ten (10) Business Days after the date of acquisition:
(A) execute and deliver to the Administrative Agent such amendments to the
Security Agreement or such
{N0221554 } - 74 -



--------------------------------------------------------------------------------



other Security Documents as the Administrative Agent reasonably requests in
order to grant Prior Security Interests to the Administrative Agent for the
benefit of the Lenders in in such property, (B) take all actions reasonably
requested by the Administrative Agent and required by the Security Documents to
grant to the Administrative Agent, for the benefit of the Lenders, a Prior
Security Interests in the United States in such property (subject to Permitted
Liens), including the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Security Documents or by law or as
may be reasonably requested by the Administrative Agent and (C) execute, as
applicable, and deliver to the Administrative Agent documents in the forms
described in Section 7.1 [First Loans and Letters of Credit] modified as
appropriate.
(ii) With respect to any new Domestic Subsidiary created or acquired directly by
a Loan Party after the Closing Date, (including as a result of any Delaware LLC
Division), the Borrowers agrees, and agrees to cause such Domestic Subsidiary
and Loan Party, as appropriate, to do the following within five (5) Business
Days after the date of the date of such Subsidiary’s acquisition or filing of
such Subsidiary’s organizational document, as applicable: (A) execute and
deliver to the Administrative Agent such amendments to the Guaranty Agreement
and Security Documents as the Administrative Agent reasonably deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Lenders,
a Prior Security Interest (subject to Permitted Liens) in the Capital Stock of
such new Domestic Subsidiary that is owned by any Loan Party, (B) deliver to the
Administrative Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, (C) cause such new Domestic
Subsidiary (1) to become a party to the Guaranty Agreement and Security
Documents as a grantor and Subsidiary Guarantor and (2) to take such actions
reasonably necessary and required by the Security Documents to grant to the
Administrative Agent for the benefit of the Lenders a Prior Security Interest
(subject to Permitted Liens) in the Collateral in the United States as described
in the Security Documents with respect to such new Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Security Documents or by law or as may be reasonably
requested by the Administrative Agent, and (D) execute, as applicable, and
deliver to the Administrative Agent documents in the forms described in Section
7.1 [First Loans and Letters of Credit] modified as appropriate. Notwithstanding
the foregoing, if the only material asset of a Domestic Subsidiary is the
Capital Stock of a Foreign Subsidiary and the joinder of such Domestic
Subsidiary to the Guaranty Agreement and Security Documents, in the good faith
judgment of the Borrowers, is likely to result in adverse tax consequences to
the Borrowers under Section 956 of the Code, then such Domestic Subsidiary (an
“Excluded Domestic Subsidiary”) shall not be required to so join while such
condition exists.
(iii) With respect to any new direct Foreign Subsidiary created or acquired
after the Closing Date by any Loan Party, the Borrowers agree, and agree to
cause their respective Domestic Subsidiaries to do the following within ten (10)
Business Days after the date of the date of such Foreign Subsidiary’s
acquisition or filing of such Foreign Subsidiary’s organizational document, as
applicable: (A) execute and deliver to the Administrative Agent such amendments
to the Pledge Agreement as the Administrative Agent reasonably deems
{N0221554 } - 75 -



--------------------------------------------------------------------------------



reasonably necessary to grant to the Administrative Agent, for the benefit of
the Lenders, a Prior Security Interest (subject to Permitted Liens) in the
Capital Stock of such new Foreign Subsidiary that is owned by any such Loan
Party (provided that in no event shall more than 65% of the total outstanding
Capital Stock of any such new Foreign Subsidiary be required to be so pledged),
(B) deliver to the Administrative Agent the certificates, if any, representing
such pledged Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and take such other action as may be reasonably requested by the Administrative
Agent, to perfect the Administrative Agent’s security interest therein, and (C)
execute, as applicable, and deliver to the Administrative Agent documents in the
forms described in Section 7.1 [First Loans and Letters of Credit] modified as
appropriate.

8.1.15. Post-Closing Matters.  Within the time periods set forth in Schedule
8.1.15 [Post-Closing Matters] (as such periods may be extended by the
Administrative Agent in its discretion), the Loan Parties shall have duly
executed and delivered each of the documents, agreements, and instruments and
taken all other actions as set forth on such Schedule.

8.2 Negative Covenants.

8.2.1. Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
xxv.Indebtedness under the Loan Documents;
xxvi.Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals thereof; provided there is no increase in the amount
thereof or other significant change in the terms thereof unless otherwise
specified on Schedule 8.2.1;
xxvii.Indebtedness secured by Permitted Liens;
xxviii.Indebtedness of a Loan Party to another Loan Party which is subordinated
pursuant to an Intercompany Subordination Agreement, except that no Loan Party
shall have any Indebtedness to Holdings, except for Investments permitted by
Section 8.2.4 [Loans and Investments];
xxix.Any (i) Lender Provided Interest Rate Hedge, (ii) other Interest Rate Hedge
approved by the Administrative Agent or (iii) Indebtedness under any Other
Lender Provided Financial Services Product; provided, however, the Loan Parties
and their Subsidiaries shall enter into a Lender Provided Interest Rate Hedge or
another Interest Rate Hedge only for hedging (rather than speculative) purposes;
xxx.Indebtedness representing deferred compensation to employees of Holdings or
any of its Subsidiaries incurred in the ordinary course of business;
{N0221554 } - 76 -



--------------------------------------------------------------------------------



xxxi.Indebtedness to current or former officers, directors, managers,
consultants and employees to finance the purchase or redemption of Capital Stock
of a Borrower (or any direct or indirect parent thereof) permitted by
Section 8.2.5 [Dividends and Related Distributions], in an aggregate amount not
to exceed $100,000;
xxxii.Indebtedness incurred by a Borrower or any of its Subsidiaries in
connection with any Investment expressly permitted hereunder or any Disposition,
in each case to the extent constituting contingent indemnification obligations
or other similar adjustments;
xxxiii.Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business and not in excess of unpaid costs and related
interest costs;
xxxiv.Guaranties of (A) Indebtedness permitted hereunder and (B) leases (other
than capitalized leases) or other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
xxxv.Indebtedness in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit, Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds, netting services,
check endorsement guarantees and otherwise in connection with deposit accounts
or cash management services, in each case, in the ordinary course of business,
and Article 4 customary trade arrangements with customers consistent with past
practices; and
xxxvi.Unsecured Indebtedness in an aggregate principal amount for all Loan
Parties at any time outstanding not to exceed $500,000.

8.2.2. Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except
Permitted Liens.

8.2.3. Guaranties. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time, directly or indirectly, become or be liable
in respect of any Guaranty, or assume, guarantee, become surety for, endorse or
otherwise agree, become or remain directly or contingently liable upon or with
respect to any obligation or liability of any other Person, except for
Guaranties of Indebtedness of the Loan Parties permitted hereunder, but no Loan
Party shall guaranty Indebtedness of Holdings.

8.2.4. Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment, or agree, become or remain liable to make any
Investment, except:
1.Investments arising from trade credit extended on usual and customary terms in
the ordinary course of business;
{N0221554 } - 77 -



--------------------------------------------------------------------------------



2.loans and advances to officers, directors and employees of the Borrowers or
any of their respective Subsidiaries to meet expenses incurred by such officers,
directors and employees in the ordinary course of business, which loans and
advances shall not exceed at any time $500,000 in the aggregate;
3.Permitted Investments;
4.(A) Investments by Holdings or any of its Subsidiaries in a Loan Party (other
than Holdings), and (B) Investments in Holdings (or any direct or indirect
parent thereof) in lieu of, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to Holdings (or such
direct or indirect parent) in accordance with Section 8.2.5(ii);
5.Interest Rate Hedges permitted by Section 8.2.1(vi);
6.Investments to the extent that payment for such Investments is made solely
with Capital Stock of Holdings (or by any direct or indirect parent thereof) and
the issuance and/or transfer of such Capital Stock is otherwise permitted
pursuant to the terms of this Agreement;
7.Investments held by a Subsidiary acquired after the Closing Date or of a
Person merged with or into a Borrower or merged or consolidated with a
Subsidiary of a Borrower in accordance with Section 8.2.7 [Liquidations,
Mergers, Consolidations] after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation and so long as none of the Loan Parties or
any of their Subsidiaries has any liability or other obligation with respect to
such Investments;
8.Investments, including Investments in Permitted Joint Ventures, that do not
exceed in the aggregate at any time outstanding an amount equal to $1,000,000;
and
9.the Acquisition.

8.2.5. Dividends and Related Distributions. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, make or pay, or agree to become
or remain liable to make or pay, any dividend or other distribution of any
nature (whether in cash, property, securities or otherwise) on account of or in
respect of Capital Stock or on account of the purchase, redemption, retirement
or acquisition of Capital Stock (other than dividends or distributions payable
solely in Capital Stock) (each, a “Restricted Payment”), except:
(i) Restricted Payments payable to another Loan Party (other than Holdings);


(ii) Restricted Payments paid to Holdings on account of the following:


(A)  to pay corporate overhead costs and expenses (including administrative,
legal, accounting and similar expenses) of Holdings,
{N0221554 } - 78 -



--------------------------------------------------------------------------------



which are attributable to the ownership or operations of the Loan Parties,
including any costs incurred in any way in connection with the Acquisition, in
an aggregate amount not to exceed during any fiscal year of $8,000,000;
(B) to pay franchise taxes and other fees, taxes and expenses actually incurred
and required to maintain the corporate existence of Holdings, in an aggregate
amount not to exceed during any fiscal year of $3,000,000; and
(C) for any taxable period in which the Loan Parties or any of their
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which Holdings is the common parent (a “Tax Group”), to pay an allocable
portion of such federal, foreign, state and local income Taxes of such Tax Group
that is actually incurred and attributable to such Loan Parties and
Subsidiaries; provided, however, that such Restricted Payments shall not exceed
the lesser of (x) the amount of the relevant tax that such Loan Parties would
owe if such Loan Parties were filing a separate tax return (or a separate
consolidated tax return with their respective Subsidiaries that are members of
such consolidated or combined group), taking into account any carryovers and
carrybacks of tax attributes (such as net operating losses) of such Loan Parties
and such Subsidiaries and (y) the net amount of the relevant tax that Holdings
actually owes to the appropriate taxing authority; provided further that any
Restricted Payments received by Holdings from any Loan Party pursuant to this
clause (C) shall be paid over to the appropriate taxing authority within 60 days
of receipt by Holdings thereof.
(iii) the Borrowers may pay (or make Restricted Payments to allow any direct or
indirect parent thereof to pay) for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock of a Borrower (or of any
such direct or indirect parent of the Borrower) by any future, present or former
employee, director, officer, manager or consultant of such Borrower (or any
direct or indirect parent thereof) or any of its Subsidiaries upon the death,
disability, retirement or termination of employment of any such Person or
otherwise pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
future, present or former employee, director, officer, manager or consultant of
the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries (including, for the avoidance of doubt, any principal and interest
payable on any notes issued by the Borrower (or of any direct or indirect parent
of the Borrower) in connection with any such repurchase, retirement or other
acquisition or retirement); provided, however, that (x) the aggregate amount of
Restricted Payments made under this clause (iii) in connection with the death of
any such Person shall be limited to the cash proceeds received from any key man
life insurance with respect to the Person whose Capital Stock is being redeemed
and (y) the aggregate amount of any other Restricted Payments made under this
clause (iii) shall not exceed in any fiscal year of $2,000,000; and

{N0221554 } - 79 -



--------------------------------------------------------------------------------



(iv) non-cash Restricted Payments consisting of repurchases of Capital Stock in
Holdings or any of its Subsidiaries deemed to occur upon exercise of stock
options or warrants if such Capital Stock represents a portion of the exercise
price of such options or warrants.

8.2.6. Changes in Acquisition Documents.
(i) Holdings shall not, and the Subsidiary Borrowers shall not permit Holdings
to, amend or modify any provisions of any of the Acquisition Documents without
providing at least fifteen (15) calendar days’ prior written notice to the
Administrative Agent and the Lenders, and obtaining the prior written consent of
the Required Lenders.
(ii) Except as contemplated by Section 8.2.19 [Payments Under Acquisition
Documents], the Borrowers shall not directly or indirectly make any payment
under any of the Acquisition Documents which would violate the provisions of any
of the Acquisition Documents or the Loan Documents.

8.2.7. Liquidations, Mergers, Consolidations. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, dissolve, liquidate or
wind-up its affairs, or become a party to any merger or consolidation
(including, in each case, pursuant to a Delaware LLC Division); provided that
(i) any Loan Party other than a Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties,
(ii) any Subsidiary of the Borrowers may liquidate, dissolve or wind-up its
affairs and sell, convey, assign, lease, abandon or otherwise transfer or
dispose of all of its assets if the Borrowers determines that such action is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders and such action is otherwise permitted pursuant to Section 8.2.8
[Dispositions of Assets or Subsidiaries], (iii) any Subsidiary of the Borrowers
may merge or consolidate with any other Person in connection with any
transaction permitted pursuant to Section 8.2.8 [Dispositions of Assets or
Subsidiaries], and (iv) the Borrowers may dissolve the Dormant Subsidiaries in
accordance with Section 8.1.1 [Preservation of Existence, Etc.].

8.2.8. Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of (each, a “Disposition”),
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of Capital Stock of a Subsidiary of such Loan Party),
(including, in each case, pursuant to a Delaware LLC Division), except:
(i) any Disposition involving the sale of inventory in the ordinary course of
business;
(ii) any Disposition of assets or property in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;
(iii) any Disposition constituting an Investment permitted under Section 8.2.4
[Loans and Investments];

{N0221554 } - 80 -



--------------------------------------------------------------------------------



(iv) any Disposition of assets or property in the ordinary course of business
which are replaced by substitute assets or property acquired or leased; provided
such substitute assets or property are subject to the Lenders’ Prior Security
Interest;
(v) any Disposition of Permitted Investments in the ordinary course of business
which are replaced by substitute Permitted Investments; provided such substitute
Permitted Investments are subject to the Lenders’ Prior Security Interest;
(vi) any Disposition in connection with a Recovery Event;


(vii) Dispositions of accounts receivable in connection with the collection,
settlement or compromise thereof, in each case in a manner consistent with past
practice;


(viii) Dispositions of Investments in Permitted Joint Ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
Permitted Joint Venture parties set forth in joint venture arrangements and
similar binding arrangements;


(ix) the unwinding of any Lender Provided Interest Rate Hedge;


(x) leases, subleases, licenses or sublicenses entered into in the ordinary
course of business, in each case which do not materially interfere with the
business of Holdings and its Subsidiaries;


(xi) Other Dispositions that do not exceed $500,000 in the aggregate in any
fiscal year; and


(xii) any Disposition, other than those specifically excepted pursuant to
clauses (i) through (xi) above (which, notwithstanding anything herein to the
contrary, shall be subject to all of the other provisions hereof, including
Section 5.7.1 [Sale of Assets]), which is approved by the Required Lenders so
long as the after-tax proceeds (as reasonably estimated by the Borrowers) are
applied as a mandatory prepayment of the Term Loans in accordance with the
provisions of Section 5.7.1 [Sale of Assets] above.
For the avoidance of doubt, nothing in this Section 8.2.8 shall prohibit or
restrict Holdings from selling, transferring, or otherwise entering into any
agreement to do so, with respect to any shares of its Capital Stock or Equity
Interests.



8.2.9. Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, enter into or carry out any transaction with
any Affiliate of any Loan Party (including purchasing property or services from
or selling property or services to any Affiliate of any Loan Party or other
Person), except the following (and only if such transaction is not otherwise
prohibited by any other provision of this Agreement):
{N0221554 } - 81 -



--------------------------------------------------------------------------------



xxxvii.any transaction that is entered into in the ordinary course of business
upon fair and reasonable arm’s-length terms and conditions which are fully
disclosed to the Administrative Agent and is in accordance with all applicable
Law;
xxxviii.the Transaction and payment of the Transaction Expenses as of the
Closing Date;
xxxix.Restricted Payments permitted under Section 8.2.5 [Dividends and Related
Distributions] and prepayments of Indebtedness permitted under Sections 8.2.6
[Changes in Acquisition Documents; Changes in or Payments Under Subordinated
Loan Documents] or 8.2.19 [Payments Under Acquisition Documents]; and
xl.Payments to or from, and transactions with, any Permitted Joint Venture in
the ordinary course of business solely in connection with the purchase and sale
of goods or services.

8.2.10. Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which has
joined this Agreement as Guarantor on the Closing Date; and (ii) any Subsidiary
formed after the Closing Date which joins this Agreement as a Guarantor by
delivering to the Administrative Agent (A) a signed Guarantor Joinder;
(B) documents in the forms described in Section 7.1 [First Loans and Letters of
Credit] modified as appropriate; and (C) documents necessary to grant and
perfect Prior Security Interests to the Administrative Agent for the benefit of
the Lenders in the equity interests of, and Collateral held by, such Subsidiary.
Each of the Loan Parties shall not become or agree to become a party to a Joint
Venture, except for a Permitted Joint Venture.

8.2.11. Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage directly or
indirectly in any business other than the business in which such Loan Party and
its Subsidiaries are engaged as of the Closing Date, and no such Loan Party or
Subsidiary shall permit any material change in such business. None of the Loan
Parties or Subsidiaries of any Loan Party shall become an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940.

8.2.12. Fiscal Year. The Borrowers shall not, and shall not permit any
Subsidiary of the Borrowers to, change its fiscal year from the twelve-month
period beginning on October 1 and ending September 30.

8.2.13. [Reserved].

8.2.14. Changes in Organizational Documents. Except as otherwise expressly
permitted in accordance with the Security Agreement, each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, amend in any respect
its certificate of incorporation (including any provisions or resolutions
relating to Capital Stock), by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents without providing at least thirty
(30) calendar days’ prior written notice to the Administrative Agent and the
Lenders (or such shorter period as agreed to by the Administrative Agent) and,
in the event such change would be adverse to the Lenders as
{N0221554 } - 82 -



--------------------------------------------------------------------------------



determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.

8.2.15. Minimum Fixed Charge Coverage Ratio. The Borrowers shall not permit the
Fixed Charge Coverage Ratio, calculated as of the end of each fiscal quarter for
the four (4) fiscal quarters then ended (commencing with the fiscal quarter
ending September 30, 2019), to be less than 1.25 to 1.00.

8.2.16. Maximum Total Leverage Ratio. The Borrowers shall not permit the Total
Leverage Ratio as of the end of any fiscal quarter during the term of this
Agreement (commencing with the fiscal quarter ending September 30, 2019) to
exceed the ratio set forth below for the periods specified below:

PeriodTotal Leverage RatioFrom fiscal quarter ending September 30, 2019, through
and including fiscal quarter ending June 30, 20204.25 to 1.00From fiscal quarter
ending September 30, 2020, through and including fiscal quarter ending June 30,
20214.00 to 1.00From fiscal quarter ending September 30, 2021, through and
including fiscal quarter ending June 30, 20223.75 to 1.00From fiscal quarter
ending September 30, 2022, through and including fiscal quarter ending June 30,
20233.50 to 1.00From fiscal quarter ending September 30, 2023, and
thereafter3.25 to 1.00




8.2.17. Reserved.

8.2.18. Limitation on Negative Pledges. Each of the Loan Parties shall not, and
shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a disposition of assets permitted under
this Agreement of all or substantially all of the equity interests or assets of
such Subsidiary, (c) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which
{N0221554 } - 83 -



--------------------------------------------------------------------------------



case, any prohibition or limitation shall only be effective against the assets
financed thereby), (d) customary provisions restricting assignment of any
licensing agreement (in which a Loan Party or its Subsidiaries are the licensee)
with respect to a contract entered into by a Loan Party or its Subsidiaries in
the ordinary course of business and (e) customary provisions restricting
subletting, sublicensing or assignment of any intellectual property license or
any lease governing any leasehold interests of a Loan Party and its
Subsidiaries.

8.2.19. Payments Under Acquisition Documents. No Loan Party shall make any
payment under any of the Acquisition Documents to (or on behalf of) any of the
Seller, Seller’s Affiliates or Seller’s Representatives (as each such term is
defined therein), or any assignee thereof, except as set forth in the
Acquisition Documents.

8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent:

8.3.1. Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of Holdings,
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, retained earnings, and cash flows
for the fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President or Chief Financial Officer of the
Borrowers as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year.

8.3.2. Annual Financial Statements. As soon as available and in any event within
one hundred one hundred (120) calendar days after the end of each fiscal year of
Holdings, financial statements of Holdings consisting of a consolidated balance
sheet as of the end of such fiscal year, and related consolidated statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents. The Loan
Parties shall deliver with such financial statements and certification by their
accountants a letter of such accountants to the Administrative Agent and the
Lenders substantially to the effect that, based upon their ordinary and
customary examination of the affairs of Holdings, performed in connection with
the preparation of such consolidated financial statements, and in accordance
with GAAP, they are not aware of the existence of any condition or event which
constitutes an Event of Default or Potential Default or, if they are aware of
such condition or event, stating the nature thereof.

8.3.3. Backlog Report. Within forty-five (45) calendar days after the close of
each fiscal quarter, a summary and report of order backlog of the Borrowers and
their Subsidiaries in a form consistent with the summaries and reports of order
backlog delivered to the Administrative Agent on or prior to the Closing Date or
otherwise reasonably acceptable to the Administrative Agent.


{N0221554 } - 84 -



--------------------------------------------------------------------------------



8.3.4. Certificate of the Borrowers. Commencing with the quarterly fiscal period
ending September 30, 2019, and concurrently with the financial statements of
Holdings furnished to the Administrative Agent and to the Lenders pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Borrowers
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Borrowers, in the form of Exhibit 8.3.4; provided, that for the quarterly
fiscal period ending June 30, 2019, the Borrowers shall deliver to the
Administrative Agent a certificate signed by the Chief Executive Officer,
President or Chief Financial Officer of the Borrowers, setting forth a detailed
calculation of Consolidated EBITDA for such quarterly fiscal period.

8.3.5. Borrowing Base Certificate. Within twenty (20) calendar days after the
end of each fiscal month of the Borrowers, or otherwise more frequently if
requested by the Administrative Agent in its Permitted Discretion from time to
time, including at the time of each Loan Request, the Administrative Borrower
shall prepare and deliver to the Administrative Agent a Borrowing Base
Certificate with respect to the Maximum Borrowing Base as of the date specified
in such Borrowing Base Certificate, to be substantially in such form as the
Administrative Agent may deliver for such purpose to the Borrowers from time to
time hereafter (herein, a “Borrowing Base Certificate”), the statements in
which, in each instance, shall be certified as to truth and accuracy by an
Authorized Officer of the Borrowers.

8.3.6. Accounts Receivable Aging. Within twenty (20) calendar days after the end
of each fiscal month of the Borrowers, or otherwise more frequently if requested
by the Administrative Agent in its Permitted Discretion from time to time, the
Administrative Borrower shall prepare and deliver to the Administrative Agent a
status report, certified by an Authorized Officer of Borrowers, showing the
aggregate dollar value of the items comprising the Receivables and the age of
each individual item thereof (segregating such items in such manner and to such
degree as the Administrative Agent may request).

8.3.7. Notices.
8.3.7.1 Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
8.3.7.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$1,000,000 or which if adversely determined would constitute a Material Adverse
Change.
8.3.7.3 Organizational Documents. Within the time limits set forth in
Section 8.2.14 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
8.3.7.4 Erroneous Financial Information. Immediately in the event that the
Borrowers or their accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that
{N0221554 } - 85 -



--------------------------------------------------------------------------------



disclosure should be made or action should be taken to prevent future reliance,
notice in writing setting forth the details thereof and the action which the
Borrowers propose to take with respect thereto.
8.3.7.5 ERISA Event. Immediately upon the occurrence of any ERISA Event, notice
in writing setting forth the details thereof and the action which the Borrowers
or any Loan Party proposes to take with respect thereto.
8.3.7.6 Other Reports. Promptly upon their becoming available to Holdings or the
Borrower:
(i) Annual Budget. The annual budget and any forecasts or projections of the
Borrowers, to be supplied not later than sixty (60) calendar days immediately
following the commencement of the fiscal year to which any of the foregoing may
be applicable;
(ii) Management Letters. Any reports including management letters submitted to
any of the Borrowers by independent accountants in connection with any annual,
interim or special audit;
(iii) Statement of Operations. Within forty-five (45) calendar days after the
end of each fiscal month of the Borrowers, a statement of operations including a
consolidated balance sheet, statements of income and cash flow;
(iv) Reportable Compliance Event. The occurrence of a Reportable Compliance
Event; and
(v) Other Information. Such other reports and information as any of the Lenders
may from time to time reasonably request.
8.3.7.7 Notices Acquisition Documents. At the same time sent or provided to the
Seller, Seller’s Affiliates or Seller’s Representatives (as each such term is
defined in the Stock Purchase Agreement) under the Acquisition Documents, all
notices and reports provided under the Acquisition Documents (unless already
provided pursuant to any other provision of this Section 8.3).

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1. Payments Under Loan Documents. The Borrowers shall fail to pay: (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity) or any Reimbursement Obligation or Letter of
Credit or Obligation on the date on which such principal or other amount becomes
due in accordance with the terms hereof or thereof, or (ii) any interest on any
Loan, Reimbursement Obligation or Letter of Credit Obligation or any other
amount owing hereunder or under the other Loan Documents within two (2) calendar
days of the date on which such interest becomes due in accordance with the terms
hereof or thereof;

9.1.2. Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or
{N0221554 } - 86 -



--------------------------------------------------------------------------------



thereof, shall prove to have been false or misleading in any material respect as
of the time it was made or furnished;

9.1.3. Breach of Negative Covenants or Visitation Rights. Any of the Loan
Parties shall default in the observance or performance of any covenant contained
in (A) Section 8.1.5 [Visitation Rights] and such breach shall continue
unremedied for a period of five (5) Business Days from the earlier to occur of
(i) any Loan Party obtaining knowledge of the occurrence of such event and
(ii) the date when notice to the defaulting party by the Administrative Agent is
deemed effective hereunder or (B) Section 8.2 [Negative Covenants];

9.1.4. Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) calendar days from the earlier to occur of (i) any Loan
Party obtaining knowledge of the occurrence of such event and (ii) receipt of
notice to the defaulting party by the Administrative Agent (such grace period to
be applicable only in the event such default can be remedied by corrective
action of the Loan Parties);

9.1.5. Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur (after giving effect to the cure periods, if any, applicable
thereto) at any time under the terms of any other agreement involving borrowed
money or the extension of credit or any other Indebtedness under which any Loan
Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $500,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;

9.1.6. Reserved.

9.1.7. Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $1,000,000 in the aggregate (excluding liabilities to the
extent paid or covered by insurance as to which the relevant insurance company
has not disputed coverage) shall be entered against any Loan Party by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of thirty (30) calendar days
from the date of entry;

9.1.8. Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

9.1.9. Events Relating to Pension Plans and Multiemployer Plans. (i) An ERISA
Event occurs with respect to a Pension Plan or Multiemployer Plan which has
resulted or could reasonably be expected to result in liability of a Loan Party
or an ERISA Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $1,000,000, or (ii) any
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
{N0221554 } - 87 -



--------------------------------------------------------------------------------



withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000;

9.1.10. Change of Control. A Change of Control shall occur.

9.1.11. Holding Company Status. Holdings shall (a) engage in any business or
activity other than complying with its obligations under the Loan Documents and
under any agreements governing the terms and relative rights of its Capital
Stock, compliance with applicable Law, ownership of the Capital Stock of the
Subsidiary Borrowers and activities incidental thereto, (b) own any assets other
than the Capital Stock of the Subsidiary Borrowers, cash and Cash Equivalents
and de minimis amounts of other assets incidental to the conduct of its
business, or (c) contract, create, incur, assume or suffer to exist any
Indebtedness other than Indebtedness arising pursuant to the Loan Documents and
other Indebtedness permitted hereunder.

9.1.12. Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of sixty (60)
consecutive calendar days or such court shall enter a decree or order granting
any of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be Solvent or admits in writing its inability to pay its debts as they
mature.

9.1.13. Debarment. With respect to any Loan Party, the occurrence of any
debarment or suspension from contracting or subcontracting with the Government.

9.1.14. Issuance of Adverse Order; Etc. The issuance to any Loan Party of (i)
any cure notice, show-cause notice, or notice of whole or partial termination,
for default or alleged default, under any contract which is either a contract
with the Government or is a subcontract (at any tier) which is related to a
contract between a third party and the Government, and such notice is not
revoked, rescinded, withdrawn, stayed, reversed or similarly resolved within
sixty (60) calendar days of issuance; (ii) any written notification of cost,
schedule, technical or quality problems that could reasonably result in claims
against a Loan Party (or successors in interest) by the Government, a prime
contractor or a higher-tier subcontractor in excess of $250,000, individually or
in the aggregate; (iii) any written notification that the Government intends to
seek such Loan Party’s agreement to lower rates under any of the Government
Contracts, including any task order under any Government Contracts, in excess of
$250,000, individually or in the aggregate; (iv) any written notification of any
actual or alleged violation or breach of any statute, regulation,
representation, certification, disclosure obligation, contract term, condition,
clause, provision or specification by any Loan Party that could reasonably be
expected to affect payments under Government Contracts or adversely affect the
award of Government Contracts to such Loan Party in the future, and such
notification is not revoked, rescinded, withdrawn, stayed, reversed, or
similarly resolved within sixty (60) calendar days of issuance; (v) any written
or oral notice of any outstanding claims or contract disputes to which such Loan
Party is a party relating to the Government Contracts under the Contract
Disputes Act or any other federal statute, and such notification is not revoked,
rescinded, withdrawn, stayed, reversed, or similarly resolved within sixty (60)
calendar days of issuance; (vi) any negative determination of responsibility
with respect to any quotation, bid or proposal submitted to the Government by
such Loan Party; or (vii) any notice of any audit, inspection, survey or
examination of records by the Government relating to any Government Contract and
involving fraud, deception, dishonesty, willful
{N0221554 } - 88 -



--------------------------------------------------------------------------------



misconduct, or criminal activity by such Loan Party, and such notification is
not revoked, rescinded, withdrawn, stayed, reversed, or similarly resolved
within thirty (30) calendar days of issuance;

9.2 Consequences of Event of Default.

9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.11, 9.1.13, or 9.1.14 shall occur and be continuing, the Lenders and the
Administrative Agent shall be under no further obligation to make Loans and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
Administrative Agent may, and upon the request of the Required Lenders, shall
(i) by written notice to the Borrowers, declare the unpaid principal amount of
the Notes then outstanding and all interest accrued thereon, any unpaid fees and
all other Indebtedness of the Borrowers to the Lenders hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrowers to, and the
Borrowers shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grant
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.12 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

9.2.3. Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrowers or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section 9.2.3 [Set-off] are in addition
to other
{N0221554 } - 89 -



--------------------------------------------------------------------------------



rights and remedies (including other rights of setoff) that such Lender, the
Issuing Lender or their respective Affiliates and participants may have. Each
Lender and the Issuing Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and

9.2.4. Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and
Last, the balance, if any, to the Loan Parties or as required by Law.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints FNB to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.


{N0221554 } - 90 -



--------------------------------------------------------------------------------



10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of
{N0221554 } - 91 -



--------------------------------------------------------------------------------



any condition set forth in Section 7 [Conditions of Lending and Issuance of
Letters of Credit] or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) calendar days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may on behalf
of the Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through
{N0221554 } - 92 -



--------------------------------------------------------------------------------



the Administrative Agent shall instead be made by or to each Lender and the
Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.6. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 10.6 [Resignation of
Administrative Agent]). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 [The Administrative Agent] and
Section 12.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
If FNB resigns as Administrative Agent under this Section 10.6, FNB shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of FNB as the retiring Issuing Lender and Administrative
Agent and FNB shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by FNB, if any, outstanding at the time of such succession or make other
arrangement satisfactory to FNB to effectively assume the obligations of FNB
with respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Administrative Agent or Lenders listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

10.9 Administrative Agent’s Fee; Underwriting Fee. Holdings shall pay: (i) to
the Administrative Agent, a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a certain letter (the “Administrative Agent’s Letter”)
between Holdings and the Administrative Agent, as amended from time to time; and
(ii) to the Joint Lead Arrangers, a nonrefundable fee (the “Underwriting Fee”)
under the terms of a certain letter (the “Syndication Letter”) between the
Holdings and the Joint Lead Arrangers, as amended from time to time.


{N0221554 } - 93 -



--------------------------------------------------------------------------------



10.10 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.8 [Dispositions of
Assets or Subsidiaries] or 8.2.7 [Liquidations, Mergers, Consolidations], and
(ii) any Guarantor from its obligations under the Guaranty Agreement if the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 8.2.8 [Dispositions of Assets
or Subsidiaries] or 8.2.7 [Liquidations, Mergers, Consolidations].

10.11 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

11. GOVERNMENT CONTRACTING PROVISIONS

11.1 Representations Regarding Government Contracts. Each Loan Party represents
and warrants that, as of the date of this Agreement, except as set forth in
Schedule 11.1 hereto, and for periods after the date of this Agreement, except
as disclosed in writing to the Administrative Agent: (i) no Loan Party has
received written notification of cost, schedule, technical or quality problems
that could reasonably result in claims against a Loan Party (or successors in
interest) by the Government, a prime contractor or a higher-tier subcontractor
in excess of $1,000,000, individually or in the aggregate; (ii) there are no
Government Contracts pursuant to which any Loan Party is reasonably likely to
experience cost, schedule, technical or quality problems that could reasonably
result in claims against such Loan Party (or successors in interest) by the
Government, a prime contractor or a higher-tier subcontractor in excess of
$1,000,000, individually or in the aggregate; (iii) all of the Government
Contracts were legally awarded, are binding on the parties thereto, and are in
full force and effect; (iv) to the knowledge of the Loan Parties, the Government
Contracts are not currently the subject of bid or award protest proceedings, and
no Government Contracts are reasonably likely to become the subject of bid or
award protest proceedings; and (v) to the knowledge of the Loan Parties, no
Person has notified any Loan Party that the Government intends to seek such Loan
Party’s agreement to lower rates under any of the Government Contracts,
including any task order under any Government Contracts, in excess of $250,000,
individually or in the aggregate.

11.2 Compliance. Each Loan Party represents and warrants that, as of the date of
this Agreement, except as set forth in Schedule 11.2 hereto, and for periods
after the date of this Agreement, except as disclosed in writing to the
Administrative Agent: (i) each Loan Party has fully complied in all material
respects with all terms and conditions of each Government Contract to which it
is a party; (ii) each Loan Party has complied in all material respects with all
{N0221554 } - 94 -



--------------------------------------------------------------------------------



statutory and regulatory requirements, including the Service Contract Act, the
Contract Disputes Act, the Procurement Integrity Act, the Federal Procurement
and Administrative Services Act, the Federal Acquisition Regulations (“FAR”) and
related cost principles and the Cost Accounting Standards, where and as
applicable to each of the Government Contracts; (iii) no termination for
default, cure notice or show cause notice has been issued and remains unresolved
with respect to any Government Contract, and no event, condition or omission has
occurred or exists that would constitute grounds for such action; (iv) no past
performance evaluation received by any Loan Party with respect to any such
Government Contract has set forth a default or other failure to perform
thereunder or termination or default thereof; and (v) no money due to any Loan
Party pertaining to any Government Contract has been withheld or set-off as a
result of any claim(s) made against such Loan Party involving amounts in excess
of $1,000,000, individually or in the aggregate which, in the case of the
matters set forth in clauses (iii), (iv) and (v) of this paragraph would result
in a Material Adverse Change.

11.3 Notices of Breach. Each Loan Party represents and warrants that, as of the
date of this Agreement, except as set forth in Schedule 11.3 hereto, and for
periods after the date of this Agreement, except as disclosed in writing to the
Administrative Agent, with respect to the Government Contracts, neither the
Government, a prime contractor nor higher-tier subcontractor under a Government
Contract or, to the knowledge of the Loan Parties, any other Person has notified
any Loan Party of any actual or alleged violation or breach of any statute,
regulation, representation, certification, disclosure obligation, contract term,
condition, clause, provision or specification that could reasonably be expected
to affect payments under Government Contracts or adversely affect the award of
Government Contracts to such Loan Party in the future.

11.4 Potential Liability. Each Loan Party represents and warrants that, as of
the date of this Agreement, and for periods after the date of this Agreement,
except as disclosed in writing to the Administrative Agent, no Loan Party has
taken any action and is not a party to any litigation that could reasonably be
expected to give rise to (i) liability under the False Claims Act, (ii) a claim
for price adjustment under the Truth in Negotiations Act, or (iii) to the
knowledge of the Loan Parties, any other written request for a reduction in the
price of any Government Contract, including claims based on actual or alleged
defective pricing. There exists no basis for a claim against any Loan Party in
excess of $500,000, individually or in the aggregate, by the Government as a
result of defective cost and pricing data submitted to the Government. No Loan
Party is participating in any pending claim and no Loan Party is aware of any
potential claim under the Contract Disputes Act against the United States
Government or any prime contractor, subcontractor or vendor arising under or
relating to any Government Contract or Government bid. Except as set forth in
Schedule 11.4 hereto, no Loan Party has received any written or, to the
knowledge of the Loan Parties, oral notice of any outstanding claims or contract
disputes to which such Loan Party is a party relating to the Government
Contracts under the Contract Disputes Act or any other federal statute.

11.5 Defaults on Government Contracts. Each Loan Party represents and warrants
that, as of the date of this Agreement, except as set forth in Schedule 11.5
hereto, and for periods after the date of this Agreement, except as disclosed in
writing to the Administrative Agent: (i) no Loan Party has received any written
or, to the knowledge of the Loan Parties, any oral, show cause, cure, default or
similar notice relating to any Government Contract; and (ii) no Government
Contract has been terminated for default in the past two (2) years.


{N0221554 } - 95 -



--------------------------------------------------------------------------------



11.6 Suspension, Debarment. Each Loan Party represents and warrants that, as of
the date of this Agreement, except as set forth on Schedule 11.6 hereto, and for
periods after the date of this Agreement, except as disclosed in writing to the
Administrative Agent, no Loan Party has ever been, and is not now, suspended,
debarred or proposed for suspension or debarment from bidding on any Government
Contract. No suspension or debarment actions with respect to Government
Contracts have been commenced or, to the knowledge of the Loan Parties,
threatened against any Loan Party or any of its officers or employees. There is
no valid basis for any Loan Party’s suspension or debarment from bidding on
contracts or subcontracts for or with the Government. No cure notice or show
cause notice has been issued to any Loan Party and remains outstanding.

11.7 Negative Determinations of Responsibility. No negative determination of
responsibility has been issued against any Loan Party with respect to any
quotation, bid or proposal submitted to the Government in the past two (2)
years.

11.8 Audits, Reviews, Inspections, Investigations. Except as set forth in
Schedule 11.8 hereto, in the last two (2) years, (i) no Loan Party has undergone
and is not undergoing any audit, inspection, survey or examination of records by
the Government relating to any Government Contract and involving fraud,
deception, dishonesty, willful misconduct, criminal activity by such Loan Party,
(ii) no Loan Party has received written notice of, and no Loan Party has
undergone, any investigation or review relating to any Government Contract and
involving fraud, deception, dishonesty, willful misconduct, criminal activity or
any allegation thereof by such Loan Party, and (iii) no such audit, review,
inspection, investigation, survey or examination of records is, to the knowledge
of the Loan Parties, threatened. Except as set forth in Schedule 11.8 hereto, no
Loan Party has received any official notice that (other than in the ordinary
course of business) it is or was being specifically audited or investigated by
the General Accounting Office, the Defense Contract Audit Agency of the United
States Government, any state or federal agency Inspector General, the
contracting officer with respect to any Government Contract, or the Department
of Justice (including any United States Attorney). No Loan Party has received
any written notice that any audit, review, inspection, investigation, survey or
examination of records described in Schedule 11.8 hereto, has revealed any fact,
occurrence or practice which could reasonably be expected to have a material
adverse effect on the business, operations, profits, prospects, properties and
condition (financial or otherwise) of any Loan Party.

11.9 Internal Investigations and Disclosures. Each Loan Party represents and
warrants that, as of the date of this Agreement, except as set forth in Schedule
11.9 hereto, and for periods after the date of this Agreement, except as
disclosed in writing to the Administrative Agent, during the last two (2) years,
(i) no Loan Party has conducted any internal investigation in connection with
which such Loan Party has used any legal counsel, auditor, accountant or
investigator, and (ii) no Loan Party has made any disclosure to the Government
or other customer or prime contractor or higher-tier subcontractor related to
any suspected, alleged or possible violation of a contract requirement, any
apparent or alleged irregularity, misstatement or omission arising under or
relating to a Government Contract, or any violation of law or regulation.

11.10 Government Investigations. Each Loan Party represents and warrants that,
as of the date of this Agreement, and for periods after the date of this
Agreement, except as disclosed in writing to the Administrative Agent: (i) no
Loan Party has received any written notice that any Loan Party’s employees,
consultants or agents is (or during the last two (2) years has been) under
{N0221554 } - 96 -



--------------------------------------------------------------------------------



administrative, civil or criminal investigation or indictment by the Government
with respect to the conduct of the business of such Loan Party.; and (ii) no
Loan Party has received written notice of any, and there is no, pending
investigation of any officer, employee or representative of any Loan Party, nor
within the last two (2) years has there been any audit or investigation of any
Loan Party or any officer, employee or representative of any Loan Party relating
to the business of any Loan Party resulting in an adverse finding with respect
to any alleged irregularity, misstatement or omission arising under or relating
to any Government Contract or Government bid.

11.11 Internal Controls. Each Loan Party maintains systems of internal controls
(including cost accounting systems, estimating systems, purchasing systems,
proposal systems, billing systems and material management systems) that are in
substantial compliance with all requirements of all of the Government Contracts
and of applicable government laws and regulations.

11.12 Assignment of Contracts. No existing Government Contract, Commercial
Contract or other Material Contract of any Loan Party (and no present or future
interest of any Loan Party, in whole or in part, in, to or under any such
Government Contract, Commercial Contract or Material Contract) is currently
assigned, pledged, hypothecated or otherwise transferred to any Person (other
than Liens in favor of the Administrative Agent), and all documentation
necessary for compliance with the Assignment of Claims Act will be executed and
delivered by the Loan Parties to the Administrative Agent in connection with
each Government Contract required to be assigned pursuant hereto in accordance
with Section 8.1.8 [Further Assurances] of this Agreement.

11.13 Government Notices. If, at any time after the Closing Date, any Loan Party
shall receive any letter, notice, subpoena, court order, pleading or other
document issued, given or delivered by the Government, any prime contractor or
by any Person acting for or on behalf of the Government or such prime contractor
with respect to, or in any manner related to any alleged default, fraud,
dishonesty, malfeasance or willful misconduct of any Loan Party, then such Loan
Party shall deliver a true, correct and complete copy of such letter, notice,
subpoena, court order, pleading or document to the Administrative Agent and the
Administrative Agent’s counsel within five (5) Business Days of such Loan
Party’s receipt thereof. Furthermore, if any Loan Party shall issue, give or
deliver to the Government, any prime contractor or any Person acting for or on
behalf of the Government or such prime contractor, any letter, notice, subpoena,
court order, pleading or other document with respect to, or in any manner
related to, or otherwise in response to any alleged default, fraud, dishonesty,
malfeasance or willful misconduct of such Loan Party, then such Loan Party shall
deliver a true, correct and complete copy of such letter, notice, subpoena,
court order, pleading or other document to the Administrative Agent and the
Administrative Agent’s counsel concurrent with such Loan Party’s issuance or
delivery thereof to the Government, such prime contractor or any Person acting
for or on behalf of the Government or such prime contractor. If any letter,
notice, subpoena, court order, pleading or other document required to be
delivered to the Administrative Agent and the Administrative Agent’s counsel
pursuant to this Section 11.13 contains any information deemed “classified” by
the Government and/or the dissemination of any such information to the
Administrative Agent or the Administrative Agent’s counsel would result in such
Loan Party violating any applicable Law, then such Loan Party shall deliver to
the Administrative Agent and the Administrative Agent’s counsel a summary of
such letter, notice, subpoena, court order, pleading or other document
{N0221554 } - 97 -



--------------------------------------------------------------------------------



containing a summary thereof, but including only so much detail as can be
included therein without violating any applicable Law.

12. MISCELLANEOUS

12.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers may from time to time enter into written agreements amending
or changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:

12.1.1. Increase of Commitment. Increase the amount of the Revolving Credit
Commitment or Term Loan Commitment of any Lender hereunder without the consent
of such Lender;

12.1.2. Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Unused Line Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Unused Line
Fee or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;

12.1.3. Release of Collateral or Guarantor. Except for sales of assets permitted
by Section 8.2.8 [Dispositions of Assets or Subsidiaries], release all or
substantially all of the Collateral or any Guarantor from its Obligations under
the Guaranty Agreement without the consent of all Lenders (other than Defaulting
Lenders); or

12.1.4. Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions] or 5.3 [Sharing of Payments by Lenders] or this
Section 12.1 [Miscellaneous], alter any provision regarding the pro rata
treatment of the Lenders or requiring all Lenders to authorize the taking of any
action or reduce any percentage specified in the definition of Required Lenders,
in each case without the consent of all of the Lenders; provided that no
agreement, waiver or consent which would modify the interests, rights or
obligations of the Administrative Agent, the Issuing Lender, or the Swing Loan
Lender may be made without the written consent of the Administrative Agent, the
Issuing Lender or the Swing Loan Lender, as applicable, and provided, further
that, if in connection with any proposed waiver, amendment or modification
referred to in Sections 12.1.1 through 12.1.4 above, the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained (each a “Non-Consenting Lender”), then the
Borrowers shall have the right to replace any such Non-Consenting Lender with
one or more replacement Lenders pursuant to Section 5.6.2 [Replacement of a
Lender]. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected
{N0221554 } - 98 -



--------------------------------------------------------------------------------



Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

12.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

12.3 Expenses; Indemnity; Damage Waiver.

12.3.1. Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent and, as necessary, one additional local counsel in each
relevant jurisdiction) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each of the
Joint Lead Arrangers (including the reasonable fees, charges and disbursements
of counsel for each Joint Lead Arranger) as required by the terms of the
Commitment Letter dated April 26, 2019 and the Term Sheet attached hereto,
(iii) all reasonable out-of-pocket expenses incurred by the Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iv) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

12.3.2. Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance or nonperformance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any aspect of the Acquisition, including
the performance or nonperformance by the parties hereto of their respective
obligations related to the
{N0221554 } - 99 -



--------------------------------------------------------------------------------



Acquisition, (iii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iv) breach of representations, warranties or covenants of the
Borrowers under the Loan Documents, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 12.3.2 [Indemnification by the Borrower] shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

12.3.3. Reimbursement by Lenders. To the extent that the Borrowers for any
reason fail to indefeasibly pay in cash in full any amount required under
Sections 12.3.1 [Costs and Expenses] or 12.3.2 [Indemnification by the
Borrowers] to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Ratable Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

12.3.4. Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each Loan Party and their Affiliates shall not assert, and each
hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in Section 12.3.2 [Indemnification by the Borrowers] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

12.3.5. Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

12.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any
{N0221554 } - 100 -



--------------------------------------------------------------------------------



payment or action to be made or taken hereunder (other than payment of the
Loans) shall be stated to be due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day, and
such extension of time shall not be included in computing interest or fees, if
any, in connection with such payment or action.

12.5 Notices; Effectiveness; Electronic Communication.

12.5.1. Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.5.2 [Electronic Communications], shall be effective as
provided in such Section.

12.5.2. Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

12.5.3. Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

12.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such
{N0221554 } - 101 -



--------------------------------------------------------------------------------



invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

12.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrowers contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

12.8 Successors and Assigns.

12.8.1. Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 12.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

12.8.2. Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B) in any case not described in clause (i)(A) of this Section 12.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000,
{N0221554 } - 102 -



--------------------------------------------------------------------------------



in the aggregate taking into account any assignment in respect of the Revolving
Credit Commitment of the assigning Lender and the Term Loan of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:
(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.
(v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 12.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or
{N0221554 } - 103 -



--------------------------------------------------------------------------------



obligations under this Agreement that does not comply with this Section 12.8.2
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.8.4
[Participations].

12.8.3. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

12.8.4. Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders, and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1.1 [Increase of Commitment], 12.1.2
[Extension of Payment, Etc.], or 12.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under Section
5.9.7 [Status of Lenders] (it being understood that the documentation required
under Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 12.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 12.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.8
[Increased Costs] or 5.9 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of
{N0221554 } - 104 -



--------------------------------------------------------------------------------



Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of a
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

12.8.5. Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

12.9 Confidentiality.

12.9.1. General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their Obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a
{N0221554 } - 105 -



--------------------------------------------------------------------------------



nonconfidential basis from a source other than the Borrowers or the other Loan
Parties. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

12.9.2. Sharing Information with Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 12.9.1
[General].

12.10 Counterparts; Integration; Effectiveness.

12.10.1. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

12.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

12.11.1. Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of Maryland without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to is conflict of laws principles.

12.11.2. SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND FEDERAL COURTS OF THE
COMMONWEALTH OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
{N0221554 } - 106 -



--------------------------------------------------------------------------------



ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR
THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

12.11.3. WAIVER OF VENUE. THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 12.11. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

12.11.4. SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

12.11.5. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
12.11.5 [WAIVER OF JURY TRIAL].


{N0221554 } - 107 -



--------------------------------------------------------------------------------



12.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.










{N0221554 } - 108 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF CREDIT AGREEMENT]


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.
BORROWERS:
DLH HOLDINGS CORP.
By:/s/ Zachary C. Parker 
Name: Zachary C. Parker 
Title: Chief Executive Officer  


DLH SOLUTIONS, INC.
By:/s/ Zachary C. Parker 
Name: Zachary C. Parker 
Title: Chief Executive Officer  


DANYA INTERNATIONAL, LLC.
By:/s/ Zachary C. Parker 
Name: Zachary C. Parker 
Title: Chief Executive Officer  


SOCIAL & SCIENTIFIC SOLUTIONS, INC.
By:/s/ Zachary C. Parker 
Name: Zachary C. Parker 
Title: Chief Executive Officer  





{N0221554 } - 1 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF CREDIT AGREEMENT]


FIRST NATIONAL BANK OF PENNSYLVANIA, as Administrative Agent and as a Lender
By: /s/ Douglas T. Brown 
Name: Douglas T. Brown 
Title: Senior Vice President 

{N0221554 } - 2 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF CREDIT AGREEMENT]


MANUFACTURERS AND TRADERS TRUST COMPANY, as a Lender
By: R. Mark Swaak 
Name: R. Mark Swaak 
Title: Vice President 


{N0221554 } - 3 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF CREDIT AGREEMENT]


SERVISFIRST BANK
By: /s/ Hal Clemmer 
Name: Hal Clemmer 
Title: Regional President 


{N0221554 } - 4 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF CREDIT AGREEMENT]




ATLANTIC UNION BANK
By: Michael C. O’Grady 
Name: Michael C. O’Grady 
Title: Senior Vice President 


{N0221554 } - 5 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF CREDIT AGREEMENT]




UNITED BANK
By: /s/ Larkin Wilson IV 
Name: Larkin Wilson IV 
Title: Vice President 


{N0221554 } - 6 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE OF CREDIT AGREEMENT]




WILMINGTON SAVINGS FUND SOCIETY, FSB
By: /s/ James A. Gise 
Name: James A. Gise 
Title: Senior Vice President 




{N0221554 } - 7 -



--------------------------------------------------------------------------------



EXHIBIT 1.1(C)
COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS


THIS ASSIGNMENT is made and entered into the 7th day of June 2019, by DLH
HOLDINGS CORP., a New Jersey corporation ("Holdings"), DLH SOLUTIONS, INC., a
Georgia corporation ("Solutions"), DANYA INTERNATIONAL, LLC, a Maryland limited
liability company ("Danya"), and SOCIAL & SCIENTIFIC SYSTEMS, INC., a Delaware
corporation ("Systems" and, together with Holdings, Danya and Solutions,
individually and collectively, "Assignor"), in favor of FIRST NATIONAL BANK OF
PENNSYLVANIA, as Agent ("Assignee").


WITNESSETH:


WHEREAS, pursuant to that certain Credit Agreement (as it may hereafter from
time to time be restated, amended, modified or supplemented, the "Credit
Agreement") of even date herewith among Assignor, the Guarantors party thereto,
the Lenders party thereto and Assignee, Assignee and the Lenders have agreed to
provide certain loans to the Borrowers; and


WHEREAS, in order to provide additional security for the repayment of such
loans, the parties hereto desire that Assignee for the benefit of the Lenders be
granted an assignment and security interest in all rights of Assignor under
those certain contracts listed on Schedule I hereto (each an "Assigned Contract"
and collectively the "Assigned Contracts").


NOW, THEREFORE, in consideration of the promises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are acknowledged by Assignor, and intending to be legally bound, Assignor
collaterally assigns and grants to Assignee for the benefit of the Lenders a
security interest in all of its right, title and interest in and to each
Assigned Contract to the extent assignable and to the fullest extent permitted
by Law.


1. Except as otherwise expressly provided herein, capitalized terms used in this
Assignment shall have the respective meanings given to them in the Credit
Agreement.


2. Assignor has granted, bargained, sold, assigned, transferred and set over and
by these presents does hereby collaterally assign and grant to Assignee, its
respective successors and permitted assigns, a security interest in all the
rights, interests and privileges which the Assignor has or may have in or under
any Assigned Contract, including without limiting the generality of the
foregoing, the present and continuing right with full power and authority, in
its own name, or in the name of the Assignor, or otherwise, but subject to the
provisions and limitations of Section 3 hereof, (i) to make claim for, enforce,
perform, collect and receive any and all rights under any Assigned Contract,
(ii) to do any and all things which Assignor is or may become entitled to do
under any Assigned Contract, and (iii) to make all waivers and agreements, give
all notices, consents and releases and other instruments and to do any and all
other things whatsoever which Assignor is or may become entitled to do under any
Assigned Contract.

{N0221554 } 

--------------------------------------------------------------------------------



3. The acceptance of this Assignment and the payment or performance under the
Assigned Contracts shall not constitute a waiver of any rights of Assignee under
the terms of the Notes, the Credit Agreement or any other of the Loan Documents,
it being understood that, unless an Event of Default shall have occurred and be
continuing, and the exercise of Assignee's rights under Section 4 hereof,
Assignor shall have all rights to the Assigned Contracts and to retain, use and
enjoy the same and the Assignee shall not exercise any of the rights set forth
in Section 2 above and Section 4 below.


4. Assignor, upon the occurrence and during the continuance of an Event of
Default, hereby authorizes Assignee, at Assignee's option, to do all acts
required or permitted under any Assigned Contract as Assignee in its sole
discretion may deem proper. Assignor does hereby irrevocably constitute and
appoint Assignee, while this Assignment remains in force and effect and, in each
instance, to the full extent permitted by applicable Law, its true and lawful
attorney in fact, coupled with an interest and with full power of substitution
and revocation, for Assignor and in its name, place and stead, to demand and
enforce compliance with all the terms and conditions of each Assigned Contract
and all benefits accrued thereunder, whether at law, in equity or otherwise;
provided, however, that Assignee shall not exercise any such power, unless an
Event of Default shall have occurred and be continuing.


5. Assignee shall not be obligated to perform or discharge any obligation or
duty to be performed or discharged by Assignor under any Assigned Contract, and
Assignor hereby agrees to indemnify Assignee for, and to save Assignee harmless
from, any and all liability arising under the Assigned Contracts, other than
arising or resulting from Assignee's (or its agents, employees or contractors)
gross negligence or willful misconduct.


6. Assignor agrees that this Assignment and the designation and directions
herein set forth are irrevocable.


7. Neither this Assignment nor any action or inaction on the part of Assignee
shall constitute an assumption on the part of Assignee of any obligations or
duties under any Assigned Contract.


8. Assignor covenants and warrants that:


(a) it has the power and authority to assign each Assigned Contract and there
have been no prior assignments of any Assigned Contract;


(b) it will not assign, pledge or otherwise encumber any Assigned Contract
without the prior written consent of Assignee, except as may be otherwise
permitted under the Credit Agreement; and


(c) it will execute from time to time any and all additional assignments or
instruments of further assurance to Assignee, as Assignee may at any time
reasonably request.



{N0221554 } 

--------------------------------------------------------------------------------



9. At such time as the Loans are Paid in Full, this Assignment and all of
Assignee's right, title and interest hereunder with respect to the Assigned
Contracts shall terminate.


10. This Assignment shall inure to the benefit of Assignee, its respective
successors and permitted assigns, and shall be binding upon Assignor, its
successors, successors in title and assigns.


11. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Maryland without regard to its conflicts of laws
principles.


12. Assignor acknowledges and agrees that a telecopy transmission to Assignee
of, or the e-mail delivery of a portable document format (PDF) file to Assignee
containing, signature pages hereof purporting to be signed on behalf of Assignor
shall constitute effective and binding execution and delivery hereof by
Assignor.


[SIGNATURE PAGE FOLLOWS]



{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO
COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS]


IN WITNESS WHEREOF, the parties have executed this instrument under seal as of
the day and year first above written.
        ASSIGNOR:
DLH HOLDINGS CORP.




By:  


Name: 


Title: 


DLH SOLUTIONS, INC.




By:  


Name: 


Title: 


DANYA INTERNATIONAL, LLC




By:  


Name: 


Title: 




SOCIAL & SCIENTIFIC SYSTEMS, INC.




By:  


Name: 


Title: 







{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO
COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS]
        


ASSIGNEE:
        
FIRST NATIONAL BANK OF PENNSYLVANIA, as Administrative Agent




By:  


Name: 


Title: 










{N0221554 } 

--------------------------------------------------------------------------------



COLLATERAL ASSIGNMENT OF CONTRACT RIGHTS


SCHEDULE I




Acquisition Documents (as defined in the Credit Agreement)






        



{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 1.1(G)(1)


FORM OF
GUARANTOR JOINDER AND ASSUMPTION AGREEMENT


THIS GUARANTOR JOINDER AND ASSUMPTION AGREEMENT is made as of _______________,
20___, by _________________________________________________, a
_________________________ [corporation/partnership/limited liability company]
(the "New Guarantor").


Background


Reference is made to the (i) Credit Agreement dated as _____________ __, 2019,
as the same may be amended, restated, supplemented or modified from time to time
(the "Credit Agreement") by and among DLH Holdings Corp., a New Jersey
corporation ("Holdings"), DLH Solutions, Inc., a Georgia corporation
("Solutions"), Danya International, LLC, a Maryland limited liability company
("Danya"), and Social & Scientific Systems, Inc., a Delaware corporation
("Systems" and collectively with Holdings, Solutions and Danya, the
"Borrowers"), First National Bank of Pennsylvania, in its capacity as
administrative agent for the Lenders party thereto (the "Administrative Agent"),
the Guarantors party thereto and the Lenders party thereto, (ii) [the Continuing
Agreement of Guaranty dated as of ____________ __, 20__, as the same may be
amended, restated, supplemented or modified from time to time (the "Guaranty")
of Guarantors given to the Lenders and the Administrative Agent], (iii) the
Security Agreement, dated as of __________, 20__, as the same may be amended,
restated, supplemented or modified from time to time (the “Security Agreement”),
(iv) the Pledge Agreement, dated as of _________ __, 20__, as the same may be
amended, restated, supplemented or modified from time to time (the “Pledge
Agreement”) made by the Loan Parties and Holdings in favor of the Administrative
Agent, (v) Patent, Trademark and Copyright Security Agreement, dated ________
__, 20__, as the same may be amended, restated, supplemented or modified from
time to time (the “Patent, Trademark and Copyright Security Agreement”) among
the Loan Parties and the Administrative Agent for the benefit of the Lenders,
(vi) Collateral Assignment of Contract Rights, dated _________ __, 20__, as the
same may be amended, restated, supplemented or modified from time to time (the
“Collateral Assignment”), and (vii) the other Loan Documents referred to in the
Credit Agreement, as the same may be amended, restated, supplemented or modified
from time to time.


Agreement
Capitalized terms defined in the Credit Agreement are used herein as defined
therein.


New Guarantor hereby becomes a Guarantor under the terms of the Credit Agreement
and in consideration of the value of the synergistic and other benefits received
by New Guarantor as a result of being or becoming affiliated with the Borrowers
and the Guarantors, New Guarantor hereby agrees that effective as of the date
hereof it hereby is, and shall be deemed to be, and assumes the obligations of,
a "Loan Party" and a "Guarantor", jointly and severally under the Credit
Agreement, [a "Guarantor," jointly and severally with the existing Guarantors
under the
{N0221554 } 

--------------------------------------------------------------------------------



Guaranty,] a "Debtor" jointly and severally under the Security Agreement, a
"Pledgor" jointly and severally under the Pledge Agreement and the Patent,
Trademark and Copyright Security Agreement and a Loan Party or Guarantor, as the
case may be, under each of the other Loan Documents to which the Loan Parties or
Guarantors are a party; and, New Guarantor hereby agrees that it shall perform,
comply with, and be subject to and bound by each of the terms and provisions of
the Credit Agreement, Guaranty, Security Agreement, Pledge Agreement, Patent,
Trademark and Copyright Security Agreement, Collateral Assignment and each of
the other Loan Documents jointly and severally with the existing parties
thereto. Without limiting the generality of the foregoing, New Guarantor hereby
represents and warrants that (i) each of the representations and warranties set
forth in Section 6 of the Credit Agreement applicable to a Loan Party is true
and correct in all material respects as to New Guarantor on and as of the date
hereof (except (i) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material aspects as of such earlier date and (ii) to the extent
that such representations and warranties are qualified as to materiality, in
which case they shall be true and correct in all respects) and (ii) New
Guarantor has heretofore received a true and correct copy of the Credit
Agreement, [Guaranty,] Security Agreement, Pledge Agreement, Patent, Trademark
and Copyright Security Agreement, Collateral Assignment and each of the other
Loan Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof.


New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders and
the Administrative Agent the Credit Agreement, [Guaranty,] Security Agreement,
Pledge Agreement, Patent, Trademark and Copyright Security Agreement, Collateral
Assignment and each of the other Loan Documents given by the Guarantors to the
Administrative Agent and any of the Lenders.


New Guarantor is simultaneously delivering to the Administrative Agent the
documents, together with this Guarantor Joinder and Assumption Agreement,
required under Section 8.1.14 [Additional Collateral].


New Guarantor acknowledges and agrees that delivery on an executed counterpart
of a signature page hereof by telecopy or e-mail shall be effective as delivery
of a manually executed counterpart hereof:























{N0221554 } 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Guarantor
has duly executed this Guarantor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written.
[ ]


By (SEAL)
Name: 
Title:  




Acknowledged and accepted:

First National Bank of Pennsylvania,
as Administrative Agent


By:  


Name: 


Title:     



{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 1.1(G)(2)


FORM OF
CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP


This Continuing Agreement of Guaranty and Suretyship (this “Guaranty”), dated as
of _________ __, 2019, is jointly and severally given by each of the undersigned
and each of the other Persons which become Guarantors hereunder from time to
time (each a “Guarantor” and collectively the “Guarantors”) in favor of FIRST
NATIONAL BANK OF PENNSYLVANIA, as administrative agent for the Lenders (the
“Agent”) in connection with that Credit Agreement, dated as of the date hereof,
by and among DLH Holdings Corp., a New Jersey corporation (“Holdings”), DLH
Solutions, Inc., a Georgia corporation (“Solutions”), Danya International, LLC,
a Maryland limited liability company (“Danya”), and Social & Scientific Systems,
Inc., a Delaware corporation (“Systems” and collectively with Holdings,
Solutions and Danya, the “Borrowers”), the Guarantors now or hereafter party
thereto, the Agent, and the Lenders now or hereafter party thereto (as amended,
restated, modified, or supplemented from time to time hereafter, the “Credit
Agreement”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them by the Credit Agreement, and the rules of
construction set forth in Section 1.2 [Construction] of the Credit Agreement
shall apply to this Guaranty.


1. Guarantied Obligations. To induce the Agent, the Lenders and any Affiliate of
any of the foregoing that provides any Lender Provided Interest Rate Hedge or
any Other Lender Provided Financial Services Product (collectively, together
with any provider of any Lender Provided Interest Rate Hedge or any Other Lender
Provided Financial Services Product, the “Secured Parties” and each a “Secured
Party”) to make loans and grant other financial accommodations to the Borrowers
under the Credit Agreement, the other Loan Documents, any Lender Provided
Interest Rate Hedge and any Other Lender Provided Financial Service Products
(collectively, the “Secured Loan Documents” and each a “Secured Loan Document”),
each Guarantor hereby jointly and severally, unconditionally, and irrevocably
guaranties to the Secured Parties, and becomes surety, as though it was a
primary obligor for, the full and punctual payment and performance when due
(whether on demand, at stated maturity, by acceleration, or otherwise and
including any amounts which would become due but for the operation of an
automatic stay under the federal bankruptcy code of the United States or any
similar Laws of any country or jurisdiction) of all Obligations, now existing or
hereafter arising (and including obligations, liabilities, and indebtedness
arising or accruing after the commencement of any bankruptcy, insolvency,
reorganization, or similar proceeding with respect to any Borrower or any
Guarantor or which would have arisen or accrued but for the commencement of such
proceeding, even if the claim for such obligation, liability, or indebtedness is
not enforceable or allowable in such proceeding, and including all Obligations,
liabilities, and indebtedness arising from any extensions of credit under or in
connection with the Secured Loan Documents from time to time, regardless whether
any such extensions of credit are in excess of the amount committed under or
contemplated by the Secured Loan Documents or are made in circumstances in which
any condition to extension of credit is not satisfied) (herein collectively as
the “Guarantied Obligations” and each as a “Guarantied Obligation”). Without
limitation of the foregoing, any of the Guarantied Obligations shall be and
remain Guarantied Obligations entitled
{N0221554 } 

--------------------------------------------------------------------------------



to the benefit of this Guaranty if the Agent or any of the Lenders (or any one
or more assignees or transferees thereof) from time to time assign or otherwise
transfer all or any portion of their respective rights and obligations under the
Secured Loan Documents, or any other Guaranteed Obligations, in each case, to
the extent permitted by the applicable Secured Loan Documents. In furtherance of
the foregoing, each Guarantor jointly and severally agrees as follows:
2. Guaranty. Each Guarantor hereby promises to pay and perform all such
Guarantied Obligations promptly upon demand of the Agent and the Secured Parties
or any one or more of them. All payments made hereunder shall be made by each
Guarantor in immediately available funds in U.S. Dollars and shall be made
without setoff, counterclaim, withholding, or other deduction of any nature
(except as expressly permitted by Section 5.9 [Taxes] of the Credit Agreement).


3. Obligations Absolute. To the fullest extent permitted by law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 19, the obligations of the Guarantors hereunder shall not
be discharged or impaired or otherwise diminished by the failure, default,
omission, or delay, willful or otherwise, by any Lender, the Agent, or any
Borrower or any other obligor on any of the Guarantied Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of any Guarantor or would
otherwise operate as a discharge of any Guarantor as a matter of law or equity.
To the fullest extent permitted by law and except for termination or release of
a Guarantor’s obligations hereunder in accordance with the terms of Section 19,
without limiting the generality of the foregoing, each Guarantor hereby waives
any defense based on or arising out of, and agrees that the joint and several
obligations of each Guarantor hereunder shall not be diminished, terminated, or
otherwise similarly affected by, any of the following or any failure of any
Guarantor to consent thereto:


(a) Any lack of genuineness, legality, validity, enforceability or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any
Secured Loan Document or any of the Guarantied Obligations and regardless of any
Law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of the Guarantied Obligations, any of the terms of the Secured
Loan Documents, or any rights of the Agent or the Secured Parties or any other
Person with respect thereto;


(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of, or any release, surrender, exchange, compromise or settlement of any of
the Guarantied Obligations (whether or not contemplated by the Secured Loan
Documents as presently constituted); any change in the time, manner, method, or
place of payment or performance of, or in any other term of, any of the
Guarantied Obligations; any execution or delivery of any additional Secured Loan
Documents; or any amendment, modification or supplement to, or refinancing or
refunding of, any Secured Loan Document or any of the Guarantied Obligations;


(c) Any failure to assert any breach of or default under any Secured Loan
Document or any of the Guarantied Obligations; any extensions of credit in
excess of the amount committed under or contemplated by the Secured Loan
Documents, or in circumstances in which any
{N0221554 } 

--------------------------------------------------------------------------------



condition to such extensions of credit has not been satisfied; any other
exercise or non-exercise, or any other failure, omission, breach, default,
delay, or wrongful action in connection with any exercise or non-exercise, of
any right or remedy against any Borrower or any other Person under or in
connection with any Secured Loan Document or any of the Guarantied Obligations;
any refusal of payment or performance of any of the Guarantied Obligations,
whether or not with any reservation of rights against any Guarantor; or any
application of collections (including but not limited to collections resulting
from realization upon any direct or indirect security for the Guarantied
Obligations) to other obligations, if any, not entitled to the benefits of this
Guaranty, in preference to Guarantied Obligations entitled to the benefits of
this Guaranty, or if any collections are applied to Guarantied Obligations, any
application to particular Guarantied Obligations;


(d) Any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay, or wrongful
action by the Agent or the Secured Parties, or any of them, or any other Person
in connection with the enforcement of, realization upon, or exercise of rights
or remedies under or in connection with, or, any other action or inaction by any
of the Agent or the Secured Parties, or any of them, or any other Person in
respect of, any direct or indirect security for any of the Guarantied
Obligations. As used in this Guaranty, “direct or indirect security” for the
Guarantied Obligations, and similar phrases, includes any collateral security,
guaranty, suretyship, letter of credit, capital maintenance agreement, put
option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Guarantied Obligations, made by or on behalf of any Person;


(e) Except as expressly permitted in the Credit Agreement, any merger,
consolidation, liquidation, dissolution, winding-up, charter revocation, or
forfeiture, or other change in, restructuring or termination of the corporate
structure or existence of, any Borrower or any other Person; any bankruptcy,
insolvency, reorganization or similar proceeding with respect to any Borrower or
any other Person; or any action taken or election made by the Agent or the
Secured Parties, or any of them (including but not limited to any election under
Section 1111(b)(2) of the United States Bankruptcy Code), any Borrower, or any
other Person in connection with any such proceeding;


(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Borrower or any other Person with respect to any Secured
Loan Document or any of the Guarantied Obligations; or any discharge by
operation of Law or release of any Borrower or any other Person from the
performance or observance of any Secured Loan Document or any of the Guarantied
Obligations, except in each case Payment in Full of the Guaranteed Obligations;
and


(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or
{N0221554 } 

--------------------------------------------------------------------------------



limit the liability of, any Guarantor, a guarantor or a surety, excepting
Payment in Full of the Guarantied Obligations.


Each Guarantor acknowledges, consents, and agrees that new Guarantors may join
in this Guaranty pursuant to Section 8.1.14 [Additional Collateral] of the
Credit Agreement and each Guarantor affirms that its obligations shall continue
hereunder undiminished.


4. Waivers, etc. Without limitation and to the fullest extent permitted by
applicable Law and except for termination or release of a Guarantor’s
obligations hereunder in accordance with the terms of Section 19, each Guarantor
waives each of the following:


(a) All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against any Guarantor,
including the following: any notice of any event or circumstance described in
Section 3 hereof; any notice required by any Law, regulation or order now or
hereafter in effect in any jurisdiction; any notice of nonpayment,
nonperformance, dishonor, or protest under any Secured Loan Document or any of
the Guarantied Obligations; any notice of the incurrence of any Guarantied
Obligation; any notice of any default or any failure on the part of any Borrower
or any other Person to comply with any Secured Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; and any notice of any information pertaining to the
business, operations, condition (financial or otherwise) or prospects of any
Borrower or any other Person;


(b) Any right to any marshalling of assets, to the filing of any claim against
any Borrower or any other Person in the event of any bankruptcy, insolvency,
reorganization or similar proceeding, or to the exercise against any Borrower or
any other Person of any other right or remedy under or in connection with any
Secured Loan Document or any of the Guarantied Obligations or any direct or
indirect security for any of the Guarantied Obligations; any requirement of
promptness or diligence on the part of the Agent or the Secured Parties, or any
of them, or any other Person; any requirement to exhaust any remedies under or
in connection with, or to mitigate the damages resulting from default under, any
Secured Loan Document or any of the Guarantied Obligations or any direct or
indirect security for any of the Guarantied Obligations; any benefit of any
statute of limitations; and any requirement of acceptance of this Guaranty or
any other Secured Loan Document, and any requirement that any Guarantor receive
notice of any such acceptance;


(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency Laws, “one action” Laws or the like), or by reason of any
election of remedies or other action or inaction by the Agent or the Secured
Parties, or any of them (including but not limited to commencement or completion
of any judicial proceeding or nonjudicial sale or other action in respect of
collateral security for any of the Guarantied Obligations), which results in
denial or impairment of the right of the Agent or the Secured Parties, or any of
them, to seek a deficiency against any Borrower or any other Person or which
otherwise discharges or impairs any of the Guarantied Obligations; and

{N0221554 } 

--------------------------------------------------------------------------------



(d) Any and all defenses it may now or hereafter have based on principles of
suretyship, impairment of collateral, or the like.


5. Reinstatement. Notwithstanding anything to the contrary contained in this
Guaranty, this Guaranty shall continue to be effective or be reinstated, as the
case may be, any time any payment of any of the Guarantied Obligations is
rescinded, recouped, avoided, or must otherwise be returned or released by any
Secured Party or Agent upon or during the insolvency, bankruptcy, or
reorganization of, or any similar proceeding affecting, any Borrower or for any
other reason whatsoever, all as though such payment had not been made and was
due and owing.


6. Subrogation. Each Guarantor agrees it will not exercise any rights against
any Borrower or any other Guarantor arising in connection with, or any
Collateral securing, the Guarantied Obligations (including rights of
subrogation, contribution, and the like) until the Guarantied Obligations have
been Paid in Full. If any amount shall be paid to any Guarantor by or on behalf
of any Borrower or any other Guarantor by virtue of any right of subrogation,
contribution, or the like, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and shall be held in trust for the benefit of, the
Agent and the Secured Parties and shall forthwith be paid to the Agent to be
credited and applied upon the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the applicable Secured Loan
Documents.


7. No Stay. Without limitation of any other provision of this Guaranty, if any
declaration of default or acceleration or other exercise or condition to
exercise of rights or remedies under or with respect to any Guarantied
Obligation shall at any time be stayed, enjoined, or prevented for any reason
(including any stay or injunction resulting from the pendency against any
Borrower or any other Person of a bankruptcy, insolvency, reorganization or
similar proceeding), the Guarantors agree that, for the purposes of this
Guaranty and their obligations hereunder, the Guarantied Obligations shall be
deemed to have been declared in default or accelerated, and such other exercise
or conditions to exercise shall be deemed to have been taken or met.


8. Taxes. The terms of Section 5.9 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.


9. Notices. Each Guarantor agrees that all notices, statements, requests,
demands and other communications under this Guaranty shall be given to such
Guarantor at the address set forth on a Schedule to, or in a Guarantor Joinder
given under, the Credit Agreement and in the manner provided in Section 12.5
[Notices; Effectiveness; Electronic Communication] of the Credit Agreement. The
Agent and the Lenders may rely on any notice (whether or not made in a manner
contemplated by this Guaranty) purportedly made by or on behalf of a Guarantor,
and the Agent and the Lenders shall have no duty to verify the identity or
authority of the Person giving such notice.


10. Counterparts; Telecopy Signatures. This Guaranty may be executed in any
number of counterparts, each of which, when so executed, shall be deemed an
original, but all
{N0221554 } 

--------------------------------------------------------------------------------



such counterparts shall constitute but one and the same instrument. Each
Guarantor acknowledges and agrees that a telecopy transmission to Agent or any
Lender of, or the e-mail delivery of a portable document format (PDF) file to
the Agent or any Lender containing, the signature pages hereof purporting to be
signed on behalf of any Guarantor shall constitute effective and binding
execution and delivery hereof by such Guarantor.


11. Default Payments by Borrowers.


(a) In the event that at any time any Guaranteed Obligation now or hereafter
existing under this Guaranty shall have become due and payable, the Agent and
the Lenders, or any of them shall have all rights and remedies available
pursuant to the Credit Agreement.


(b) Upon the occurrence and during the continuation of any default under any
Guarantied Obligation, if any amount shall be paid to any Guarantor by or for
the account of any Borrower, such amount shall be held in trust for the benefit
of each Lender and Agent and shall forthwith be paid to the Agent to be credited
and applied to the Guarantied Obligations when due and payable.


12. Construction. This Guaranty has been fully negotiated between the applicable
parties, each party having the benefit of legal counsel, and accordingly neither
any doctrine of construction of guaranties or suretyships in favor of the
guarantor or surety, nor any doctrine of construction of ambiguities in
agreement or instruments against the party controlling the drafting thereof,
shall apply to this Guaranty.


13. Successors and Assigns. This Guaranty shall be binding upon each Guarantor,
its successors and assigns, and shall inure to the benefit of and be enforceable
by the Agent and the Secured Parties, or any of them, and their successors and
assigns as permitted under the Credit Agreement provided, however, that, without
the consent of the Agent, no Guarantor may assign or transfer any of its rights
or obligations hereunder or any interest herein and any such purported
assignment or transfer shall be null and void. Without limitation of the
foregoing, the Agent and the Secured Parties, or any of them (and any successive
assignee or transferee), from time to time may assign or otherwise transfer all
or any portion of its rights or obligations under and in accordance with the
Secured Loan Documents (including all or any portion of any commitment to extend
credit), or any other Guarantied Obligations, to any other person and such
Guarantied Obligations (including any Guarantied Obligations resulting from
extension of credit by such other Person under or in connection with the Secured
Loan Documents) shall be and remain Guarantied Obligations entitled to the
benefit of this Guaranty, and to the extent of its interest in such Guarantied
Obligations such other Person shall be vested with all the benefits in respect
thereof granted to the Agent and the Secured Parties in this Guaranty or
otherwise.


14. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. The terms
of Sections 12.11.1, 12.11.2, 12.11.3, 12.11.4 and 12.11.5 of the Credit
Agreement with respect to governing law, submission to jurisdiction, venue,
consent to service of process and waiver of jury trial are incorporated herein
by reference, mutatis mutandis, and the parties hereto agree to such terms.


{N0221554 } 

--------------------------------------------------------------------------------



15. Severability; Modification to Conform to Law.


(a) It is the intention of the parties that this Guaranty be enforceable to the
fullest extent permissible under applicable Law, but that the unenforceability
(or modification to conform to such Law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision in this Guaranty shall be held invalid or unenforceable in whole or in
part in any jurisdiction, this Guaranty shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable Law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.


(b) Without limitation of the preceding subsection (a), to the extent that
applicable Law (including applicable Laws pertaining to fraudulent conveyance or
fraudulent or preferential transfer) otherwise would render the full amount of
the Guarantor’s obligations hereunder invalid, voidable, or unenforceable on
account of the amount of a Guarantor’s aggregate liability under this Guaranty,
then, notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, without any further action by the
Agent or any of the Secured Parties or such Guarantor or any other Person, be
automatically limited and reduced to the highest amount which is valid and
enforceable as determined in such action or proceeding, which (without limiting
the generality of the foregoing) may be an amount which is equal to the greater
of:


(i) the fair consideration actually received by such Guarantor under the terms
and as a result of the Secured Loan Documents and the value of the benefits
described in Section 18(b) hereof, including (and to the extent not inconsistent
with applicable federal and state Laws affecting the enforceability of
guaranties) distributions, commitments, and advances made to or for the benefit
of such Guarantor with the proceeds of any credit extended under the Secured
Loan Documents, or


(ii) the excess of (1) the amount of the fair value of the assets of such
Guarantor as of the date of this Guaranty as determined in accordance with
applicable federal and state Laws governing determinations of the insolvency of
debtors as in effect on the date hereof, over (2) the amount of all liabilities
of such Guarantor as of the date of this Guaranty, also as determined on the
basis of applicable federal and state Laws governing the insolvency of debtors
as in effect on the date hereof.


(c) Notwithstanding anything to the contrary in this Section or elsewhere in
this Guaranty, this Guaranty shall be presumptively valid and enforceable to its
full extent in accordance with its terms, as if this Section (and references
elsewhere in this Guaranty to enforceability to the fullest extent permitted by
Law) were not a part of this Guaranty, and in any related litigation the burden
of proof shall be on the party asserting the invalidity or
{N0221554 } 

--------------------------------------------------------------------------------



unenforceability of any provision hereof or asserting any limitation on any
Guarantor’s obligations hereunder as to each element of such assertion.


16. Additional Guarantors. At any time after the initial execution and delivery
of this Guaranty to the Agent, additional Persons may become parties to this
Guaranty and thereby acquire the duties and rights of being Guarantors hereunder
by executing and delivering to the Agent a Guarantor Joinder pursuant to the
Credit Agreement. No notice of the addition of any Guarantor shall be required
to be given to any pre-existing Guarantor and each Guarantor hereby consents
thereto.


17. Joint and Several Obligations. The obligations and additional liabilities of
the Guarantors under this Agreement are joint and several obligations of the
Guarantors, and each Guarantor hereby waives to the full extent permitted by Law
any defense it may otherwise have to the payment and performance of the
Obligations that its liability hereunder is limited and not joint and several.
Each Guarantor acknowledges and agrees that the foregoing waivers and those set
forth below serve as a material inducement to the agreement of the Agent and the
Secured Parties to make the Loans, and that the Agent and the Secured Parties
are relying on each specific waiver and all such waivers in entering into this
Guaranty. The undertakings of each Guarantor hereunder secure the obligations of
itself and the other Guarantors. The Agent and the Secured Parties, or any of
them, may, in their sole discretion, elect to enforce this Guaranty against any
Guarantor without any duty or responsibility to pursue any other Guarantor and
such an election by the Agent and the Secured Parties, or any of them, shall not
be a defense to any action the Agent and the Secured Parties, or any of them,
may elect to take against any Guarantor. Each of the Secured Parties and Agent
hereby reserve all rights against each Guarantor.


18. Miscellaneous.


(a) Amendments, Waivers. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor herefrom, shall in
any event be effective unless in a writing signed by the Agent, on behalf of the
Lenders, and (i) for any such amendment, the Borrowers and the Guarantors, and
(ii) for any such waiver, the Borrowers on behalf of the Guarantors. Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No delay or failure of the Agent or the
Lenders, or any of them, in exercising any right or remedy under this Guaranty
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies of the Agent and
the Secured Parties under this Guaranty are cumulative and not exclusive of any
other rights or remedies available hereunder, under any other agreement or
instrument, by Law, or otherwise.


(b) Telecommunications. Each Lender and Agent shall be entitled to rely on the
authority of any individual making any telecopy or telephonic notice, request,
or signature without the necessity of receipt of any verification thereof.



{N0221554 } 

--------------------------------------------------------------------------------



(c) Expenses. Each Guarantor unconditionally agrees that the Agent and the
Lenders shall be entitled to reimbursement of their expenses incurred hereunder
as provided in Section 12.3.1 [Costs and Expenses] of the Credit Agreement.


(d) Prior Understandings. This Guaranty and the other Secured Loan Documents
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and supersede any and all other prior and contemporaneous
understandings and agreements.


(e) Survival. All representations and warranties of the Guarantors made in
connection with this Guaranty shall survive, and shall not be waived by, the
execution and delivery of this Guaranty, any investigation by or knowledge of
the Agent and the Secured Parties, or any of them, any extension of credit, or
any other event or circumstance whatsoever.


19. Termination


(a) This Guaranty is a continuing obligation of the Guarantors and shall remain
in full force and effect notwithstanding that no Guarantied Obligations may be
outstanding from time to time and notwithstanding any other event or
circumstance. Upon Payment in Full of all Guarantied Obligations, this Guaranty
shall terminate, subject to Section 5 hereof.


(b) In connection with any termination or release pursuant to paragraph (a)
above, the Agent shall promptly execute and deliver to any Guarantor, upon such
Guarantor’s reasonable request and at such Guarantor’s expense, evidence of such
termination. Any execution and delivery of such evidence pursuant to this
Section 19 shall be without recourse to or warranty by the Agent.


(c) At any time that the Borrowers desire that the Agent take any of the actions
described in the immediately preceding clause (b), they shall, upon request of
the Agent, deliver to the Agent an officer’s certificate certifying that the
release of the respective Guarantor is permitted pursuant to paragraph (a)
above. The Agent shall have no liability whatsoever to any Secured Party as a
result of any release of any Guarantor by it as permitted (or which the Agent in
good faith believes to be permitted) by this Section 19.




[SIGNATURE PAGES FOLLOW]



{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE OF CONTINUING AGREEMENT OF GUARANTY AND SURETYSHIP]


IN WITNESS WHEREOF, each Guarantor intending to be legally bound, has executed
this Guaranty as of the date first above written.


[_________________]


By:  


Name: 


Title:   



{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 1.1 N(1)


REVOLVING CREDIT NOTE


$_________________________       June 7, 2019


        
FOR VALUE RECEIVED, the undersigned, DLH HOLDINGS CORP., a New Jersey
corporation ("Holdings"), DLH SOLUTIONS, INC., a Georgia corporation
("Solutions"), DANYA INTERNATIONAL, LLC, a Maryland limited liability company
("Danya"), and SOCIAL & SCIENTIFIC SYSTEMS, INC., a Delaware corporation
("Systems" and collectively with Holdings, Solutions and Danya, the
"Borrowers"), hereby promise to pay
_________________________________________________ (the “Lender”) or its
registered assigns, the lesser of (i) the principal sum of
___________________________________________ US Dollars (US$______________), or
(ii) the aggregate unpaid principal balance of all Revolving Credit Loans made
by the Lender to the Borrowers pursuant to the Credit Agreement, dated as of
June 7, 2019, by and among the Borrowers, the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and FIRST NATIONAL BANK OF
PENNSYLVANIA, as administrative agent (hereinafter referred to in such capacity
as the “Agent”) (as amended, restated, modified, or supplemented from time to
time, the “Credit Agreement”), payable by 11:00 a.m. Eastern time on the
Expiration Date, together with interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Borrowers pursuant to, or as otherwise provided in, the
Credit Agreement.


Interest on the unpaid principal balance hereof from time to time outstanding
from the date hereof will be payable at the times provided for in the Credit
Agreement. To the extent provided in the Credit Agreement, upon the occurrence
of an Event of Default, and until such time such Event of Default shall have
been cured or waived, the Borrowers shall pay interest on the entire principal
amount of the then outstanding Revolving Credit Loans evidenced by this
Revolving Credit Note (this “Note”) and all other obligations due and payable to
the Lender pursuant to the Credit Agreement and the other Loan Documents at a
rate per annum as set forth in Section 4.3 of the Credit Agreement. Such
interest rate will accrue before and after any judgment has been entered.


Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim, or other deduction of
any nature at the office of the Agent located at 7475 Wisconsin Avenue, Suite
700, Bethesda, Maryland 20814, unless otherwise directed in writing by the
holder hereof, in lawful money of the United States of America in immediately
available funds.


This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof
{N0221554 } 

--------------------------------------------------------------------------------



upon the happening of certain stated events and also for prepayment, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified. Except as otherwise provided in the Credit
Agreement, the Borrowers waive presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.


TO THE EXTENT PERMITTED BY THE LAWS OF THE STATE OF MARYLAND, EACH BORROWER
HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ATTORNEYS OR CLERK OF ANY COURT
OF COMPETENT JURISDICTION IN THE STATE OF MARYLAND, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, TO APPEAR FOR SUCH BORROWER IN ANY SUCH COURT, WITH OR WITHOUT
DECLARATION FILED, TO WAIVE THE ISSUING AND SERVICE OF PROCESS AND TO CONFESS OR
ENTER JUDGMENT AGAINST SUCH BORROWER IN FAVOR OF LENDER FOR ALL SUMS THEN DUE BY
SUCH BORROWER TO LENDER UNDER THIS NOTE, WITH COSTS OF SUIT AND RELEASE OF
PROCEDURAL ERRORS AND WITH REASONABLE ATTORNEYS’ FEES OF TEN PERCENT (10%) OF
THE AMOUNT THEN DUE (PROVIDED THAT SUCH AMOUNT SHALL BE REDUCED TO ACTUAL,
REASONABLE AND DOCUMENTED FEES INCURRED); AND FOR DOING SO THIS NOTE OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. SUCH AUTHORITY AND POWER
SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS
AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS OCCASION THEREFOR.  EACH
BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER'S RIGHT TO COLLECT THE
REASONABLE, ACTUAL AND DOCUMENTED ATTORNEYS' FEES IT ACTUALLY INCURS, AFTER THE
DATE OF ANY JUDGMENT ON ANY SUIT HEREUNDER, IN ENFORCING ANY OF ITS RIGHTS OR
REMEDIES HEREUNDER OR IN PROTECTING LENDER'S COLLATERAL OR ANY INTERESTS OF SUCH
BORROWER THEREIN, SHALL NOT BE DEEMED TO MERGE INTO ANY JUDGMENT AWARDED BY THE
COURT, AND SHALL SURVIVE ANY SUCH JUDGMENT; IT BEING THE INTENTION OF EACH
BORROWER THAT LENDER SHALL HAVE THE RIGHT TO BRING AND MAINTAIN ONE OR MORE
POST-JUDGMENT ACTIONS FOR REIMBURSEMENT OF ALL REASONABLE ATTORNEYS' FEES
ACTUALLY INCURRED BY LENDER IN OBTAINING FULL AND FINAL REPAYMENT OF ALL
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED BY THIS NOTE. 
THIS NOTE AND THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF EACH BORROWER
HEREUNDER SHALL BE DEEMED TO SURVIVE UNTIL THE FULL AND FINAL REPAYMENT OF ALL
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED BY THIS NOTE.


This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and permitted assigns. All references herein to the “Borrowers” and
the “Lender” shall be deemed to apply to the Borrowers and the Lender,
respectively, and their respective successors and assigns as permitted under the
Credit Agreement.

{N0221554 } 

--------------------------------------------------------------------------------



This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of Maryland without regard to its conflict of laws principles.


All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.


The Borrowers acknowledge and agree that delivery of an executed counterpart of
a signature page of this Note by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Note.


[remainder of page intentionally left blank]



{N0221554 } 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Note by their duly authorized officers with the intention
that it constitute a sealed instrument.


DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:


DLH SOLUTIONS, INC.       


DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:


DANYA INTERNATIONAL, LLC       




DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:




SOCIAL & SCIENTIFIC   SYSTEMS, INC.       


DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:













{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 1.1(N)(2)


SWING LOAN NOTE




US $_________________________     June 7, 2019 
        
FOR VALUE RECEIVED, the undersigned, DLH HOLDINGS CORP., a New Jersey
corporation ("Holdings"), DLH SOLUTIONS, INC., a Georgia corporation
("Solutions"), DANYA INTERNATIONAL, LLC, a Maryland limited liability company
("Danya"), and SOCIAL & SCIENTIFIC SYSTEMS, INC., a Delaware corporation
("Systems" and collectively with Holdings, Solutions and Danya, the
"Borrowers"), hereby unconditionally promise to pay
________________________________________________________ (the “Lender”) or its
registered assigns, the lesser of (i) the principal sum of ________________
Dollars (US $____________), or (ii) the aggregate unpaid principal balance of
all Swing Loans made by the Lender to the Borrowers pursuant to the Credit
Agreement, dated as of June 7, 2019, among the Borrowers, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto, and the
Lender, as administrative agent for the other lenders party thereto (hereinafter
referred to in such capacity as the “Administrative Agent”) (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), payable with respect to each Swing Loan evidenced hereby on the
earlier of (i) demand by the Lender or (ii) by 11:00 a.m. Eastern time on the
Expiration Date, or at such other time specified in the Credit Agreement.


The Borrowers shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding hereunder from the date hereof at the rate
per annum and on the date(s) provided in the Credit Agreement. To the extent
provided in the Credit Agreement, upon the occurrence of an Event of Default,
and until such time such Event of Default shall have been cured or waived, the
Borrowers shall pay interest on the entire principal amount of the then
outstanding Swing Loans evidenced by this Swing Loan Note (this “Note”) at a
rate per annum as set forth in Section 4.3 of the Credit Agreement. Such
interest rate will accrue before and after any judgment has been entered.


Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 7475 Wisconsin
Avenue, Suite 700, Bethesda, Maryland 20814, unless otherwise directed in
writing by the Administrative Agent, in lawful money of the United States of
America in immediately available funds.


This Note is the Swing Loan Note referred to in, and is entitled to the benefits
of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions and liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment, in certain circumstances, on demand or otherwise, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. All capitalized terms used herein shall, unless otherwise
defined herein, have the same meanings
{N0221554 } 

--------------------------------------------------------------------------------



given to such terms in the Credit Agreement. Except as otherwise provided in the
Credit Agreement, the Borrowers waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.


TO THE EXTENT PERMITTED BY THE LAWS OF THE STATE OF MARYLAND, EACH BORROWER
HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ATTORNEYS OR CLERK OF ANY COURT
OF COMPETENT JURISDICTION IN THE STATE OF MARYLAND, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, TO APPEAR FOR SUCH BORROWER IN ANY SUCH COURT, WITH OR WITHOUT
DECLARATION FILED, TO WAIVE THE ISSUING AND SERVICE OF PROCESS AND TO CONFESS OR
ENTER JUDGMENT AGAINST SUCH BORROWER IN FAVOR OF LENDER FOR ALL SUMS THEN DUE BY
SUCH BORROWER TO LENDER UNDER THIS NOTE, WITH COSTS OF SUIT AND RELEASE OF
PROCEDURAL ERRORS AND WITH REASONABLE ATTORNEYS’ FEES OF TEN PERCENT (10%) OF
THE AMOUNT THEN DUE (PROVIDED THAT SUCH AMOUNT SHALL BE REDUCED TO ACTUAL,
REASONABLE AND DOCUMENTED FEES INCURRED); AND FOR DOING SO THIS NOTE OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. SUCH AUTHORITY AND POWER
SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS
AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS OCCASION THEREFOR.  EACH
BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER'S RIGHT TO COLLECT THE
REASONABLE, ACTUAL AND DOCUMENTED ATTORNEYS' FEES IT ACTUALLY INCURS, AFTER THE
DATE OF ANY JUDGMENT ON ANY SUIT HEREUNDER, IN ENFORCING ANY OF ITS RIGHTS OR
REMEDIES HEREUNDER OR IN PROTECTING LENDER'S COLLATERAL OR ANY INTERESTS OF SUCH
BORROWER THEREIN, SHALL NOT BE DEEMED TO MERGE INTO ANY JUDGMENT AWARDED BY THE
COURT, AND SHALL SURVIVE ANY SUCH JUDGMENT; IT BEING THE INTENTION OF EACH
BORROWER THAT LENDER SHALL HAVE THE RIGHT TO BRING AND MAINTAIN ONE OR MORE
POST-JUDGMENT ACTIONS FOR REIMBURSEMENT OF ALL REASONABLE ATTORNEYS' FEES
ACTUALLY INCURRED BY LENDER IN OBTAINING FULL AND FINAL REPAYMENT OF ALL
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED BY THIS NOTE. 
THIS NOTE AND THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF EACH BORROWER
HEREUNDER SHALL BE DEEMED TO SURVIVE UNTIL THE FULL AND FINAL REPAYMENT OF ALL
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED BY THIS NOTE.


The Borrowers acknowledge and agree that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Note
without prior notice to the Borrowers.


This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and permitted assigns. All references herein to the “Borrowers”, the
“Administrative Agent” and the “Lender” shall be
{N0221554 } 

--------------------------------------------------------------------------------



deemed to apply to the Borrowers, the Administrative Agent and the Lender,
respectively, and their respective successors and assigns as permitted under the
Credit Agreement.


This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of Maryland without regard to its conflict of laws principles.


All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.


The Borrowers acknowledge and agree that delivery of an executed counterpart of
a signature page of this Note by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Note.




[remainder of page intentionally left blank]



{N0221554 } 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have executed this Swing Loan Note by their duly authorized officers with the
intention that it constitute a sealed instrument.




DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:


DLH SOLUTIONS, INC.       


DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:


DANYA INTERNATIONAL, LLC       




DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:




SOCIAL & SCIENTIFIC   SYSTEMS, INC.       


DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:





{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 1.1(N)(3)


TERM NOTE


$_______________        June 7, 2019
        


FOR VALUE RECEIVED, the undersigned, DLH HOLDINGS CORP., a New Jersey
corporation ("Holdings"), DLH SOLUTIONS, INC., a Georgia corporation
("Solutions"), DANYA INTERNATIONAL, LLC, a Maryland limited liability company
("Danya"), and SOCIAL & SCIENTIFIC SYSTEMS, INC., a Delaware corporation
("Systems" and collectively with Holdings, Solutions and Danya, the
"Borrowers"), hereby promise to pay
__________________________________________________________ (the “Lender”) or its
registered assigns, the principal sum of
_____________________________________________ US Dollars (US $_______________),
which shall be payable to the Lender as set forth on the Schedule of Principal
Payments attached hereto and incorporated herein. Each such principal payment
shall be due on the last day of each calendar quarter, beginning on September
30, 2019, and continuing until the Expiration Date when the entire unpaid
principal balance hereof and accrued interest thereon shall be due and payable
in full. The Borrowers shall also make any mandatory prepayments to the Lender
as required by Section 5.7 of the Credit Agreement (as hereinafter defined).


The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Administrative Borrower pursuant to Section 4.1.2 of, or as
otherwise provided in, the Credit Agreement by and among the Borrowers, the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto and First National Bank of Pennsylvania, as administrative agent
(hereinafter referred to in such capacity as the “Agent”) and the Lender dated
as of June 7, 2019 (as amended, restated, modified or supplemented, from time to
time, the “Credit Agreement”).


To the extent provided in the Credit Agreement, upon the occurrence of an Event
of Default, and until such time such Event of Default shall have been cured or
waived, the Borrowers shall pay interest on the unpaid principal balance hereof
at a rate per annum as set forth in Section 4.3 of the Credit Agreement. Such
interest rate will accrue before and after any judgment has been entered.


Subject to the provisions of the Credit Agreement, payments of principal and
interest shall be made without setoff, counterclaim or other deduction of any
nature at the office of the Agent located at 7475 Wisconsin Avenue, Suite 700,
Bethesda, Maryland 20814, in lawful money of the United States of America in
immediately available funds.


This Term Note (this “Note”) is one of the Term Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the other Loan Documents,
including the representations, warranties, covenants, conditions, security
interests and Liens contained or granted therein. The Credit Agreement among
other things contains provisions for acceleration of the maturity hereof
{N0221554 } 

--------------------------------------------------------------------------------



upon the happening of certain stated events and also for prepayments, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.


Except as otherwise provided in the Credit Agreement, the Borrowers waive
presentment, demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Credit Agreement.


TO THE EXTENT PERMITTED BY THE LAWS OF THE STATE OF MARYLAND, EACH BORROWER
HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ATTORNEYS OR CLERK OF ANY COURT
OF COMPETENT JURISDICTION IN THE STATE OF MARYLAND, UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, TO APPEAR FOR SUCH BORROWER IN ANY SUCH COURT, WITH OR WITHOUT
DECLARATION FILED, TO WAIVE THE ISSUING AND SERVICE OF PROCESS AND TO CONFESS OR
ENTER JUDGMENT AGAINST SUCH BORROWER IN FAVOR OF LENDER FOR ALL SUMS THEN DUE BY
SUCH BORROWER TO LENDER UNDER THIS NOTE, WITH COSTS OF SUIT AND RELEASE OF
PROCEDURAL ERRORS AND WITH REASONABLE ATTORNEYS’ FEES OF TEN PERCENT (10%) OF
THE AMOUNT THEN DUE (PROVIDED THAT SUCH AMOUNT SHALL BE REDUCED TO ACTUAL,
REASONABLE AND DOCUMENTED FEES INCURRED); AND FOR DOING SO THIS NOTE OR A COPY
VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. SUCH AUTHORITY AND POWER
SHALL NOT BE EXHAUSTED BY ANY EXERCISE THEREOF, AND JUDGMENT MAY BE CONFESSED AS
AFORESAID FROM TIME TO TIME AS OFTEN AS THERE IS OCCASION THEREFOR.  EACH
BORROWER ACKNOWLEDGES AND AGREES THAT THE LENDER'S RIGHT TO COLLECT THE
REASONABLE, ACTUAL AND DOCUMENTED ATTORNEYS' FEES IT ACTUALLY INCURS, AFTER THE
DATE OF ANY JUDGMENT ON ANY SUIT HEREUNDER, IN ENFORCING ANY OF ITS RIGHTS OR
REMEDIES HEREUNDER OR IN PROTECTING LENDER'S COLLATERAL OR ANY INTERESTS OF SUCH
BORROWER THEREIN, SHALL NOT BE DEEMED TO MERGE INTO ANY JUDGMENT AWARDED BY THE
COURT, AND SHALL SURVIVE ANY SUCH JUDGMENT; IT BEING THE INTENTION OF EACH
BORROWER THAT LENDER SHALL HAVE THE RIGHT TO BRING AND MAINTAIN ONE OR MORE
POST-JUDGMENT ACTIONS FOR REIMBURSEMENT OF ALL REASONABLE ATTORNEYS' FEES
ACTUALLY INCURRED BY LENDER IN OBTAINING FULL AND FINAL REPAYMENT OF ALL
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED BY THIS NOTE. 
THIS NOTE AND THE INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF EACH BORROWER
HEREUNDER SHALL BE DEEMED TO SURVIVE UNTIL THE FULL AND FINAL REPAYMENT OF ALL
INDEBTEDNESS, LIABILITIES AND OBLIGATIONS EVIDENCED OR SECURED BY THIS NOTE.


This Note shall bind the Borrowers and their respective successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and permitted assigns. All references herein to the “Borrowers” and
the “Lender” shall be deemed to apply to the Borrowers and the Lender,
respectively, and their respective successors and assigns as permitted under the
Credit Agreement.


{N0221554 } 

--------------------------------------------------------------------------------



This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the State of Maryland without regard to its conflicts of laws principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement.


The Borrowers acknowledge and agree that delivery of an executed counterpart of
a signature page of this Note by telecopy or e-mail shall be effective as
delivery of a manually executed counterpart of this Note.




[remainder of page intentionally left blank]



{N0221554 } 

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, and intending to be legally bound the undersigned
has executed this Note by its duly authorized officer with the intention that it
constitute a sealed instrument.




DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:


DLH SOLUTIONS, INC.       


DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:


DANYA INTERNATIONAL, LLC       




DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:




SOCIAL & SCIENTIFIC   SYSTEMS, INC.       


DLH HOLDINGS CORP.


By: (SEAL)
Name:
Title:



{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE OF PRINCIPAL PAYMENTS




The amount of each quarterly principal installment shall be as follows (subject,
however, to adjustment upon for voluntary prepayments as set forth in Section
5.6 [Voluntary Prepayments] of the Credit Agreement and mandatory prepayments as
set forth in Section 5.7 [Mandatory Prepayments] of the Credit Agreement.





Date of Payment of InstallmentAmount of Term Loan RepaymentSeptember 30,
2019December 31, 2019March 31, 2020June 30, 2020September 30, 2020December 31,
2020March 31, 2021June 30, 2021September 30, 2021December 31, 2021March 31,
2022June 30, 2022September 30, 2022December 31, 2022March 31, 2023June 30,
2023September 30, 2023December 31, 2023March 31, 2024




{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 1.1(P)(1)


PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT




This Patent, Trademark and Copyright Security Agreement (the “Agreement”), dated
as of June 7, 2019 is entered into by and among DLH HOLDINGS CORP., a New Jersey
corporation (“Holdings”), DLH SOLUTIONS, INC., a Georgia corporation
(“Solutions”), DANYA INTERNATIONAL LLC, a Maryland limited liability company
(“Danya”) and SOCIAL & SCIENTIFIC SYSTEMS, INC., a Delaware corporation
(“Systems” and collectively with Holdings, Solutions and Danya, the
“Borrowers”), and each of the GUARANTORS (as hereinafter defined) (together with
the Borrowers, collectively, the “Pledgors” and each, a “Pledgor”), and FIRST
NATIONAL BANK OF PENNSYLVANIA, in its capacity as Agent (the “Agent”) for the
Lenders referred to below (the “Agent”).


WHEREAS, pursuant to that certain Credit Agreement (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”) of even date
herewith by and among the Pledgors, the “Lenders” (as defined in the Credit
Agreement) and the Agent, the Agent and the Lenders have agreed to provide
certain loans to the Borrowers, and each of the Pledgors has agreed, among other
things, to grant a security interest to the Agent in certain patents,
trademarks, copyrights and other property as security for such loans and other
obligations as more fully described herein.


NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:
1.  Defined Terms.


(a) Except as otherwise expressly provided herein, (i) capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement and (ii) the rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in Maryland as amended from time to
time (the “Code”).


(b) “Patents, Trademarks and Copyrights” shall mean and include all of each
Pledgor’s present and future right, title and interest in and to the following:
all trade names, patent applications, patents, trademark applications,
trademarks, service mark applications, service marks, copyright applications and
copyrights, whether now owned or hereafter acquired by such Pledgor, including
those listed on Schedule A hereto, including all proceeds thereof (such as, by
way of example, license royalties and proceeds of infringement suits), the right
to sue for past, present and future infringements, all rights corresponding
thereto throughout the world and all reissues, divisions, continuations,
renewals, extensions and continuations-in-part thereof, and the goodwill of the
business to which any of the patents, trademarks and copyrights relate (each of
the foregoing, individually, a “Patent, Trademark or Copyright”).


{N0221554 } 

--------------------------------------------------------------------------------



(c) “Debt” shall mean all Obligations now existing or hereafter arising. Without
limitation of the foregoing, any of the Debt shall be and remain Debt entitled
to the benefit of this Agreement if the Agent or any of the Lenders (or any one
or more assignees or transferees thereof) from time to time assign or otherwise
transfer all or any portion of their respective rights and obligations under the
Credit Agreement, the other Loan Documents, any Lender Provided Interest Rate
Hedge and any Other Lender Provided Financial Service Products (collectively,
the “Secured Loan Documents” and each a “Secured Loan Document”), in each case,
to the extent permitted by the applicable Secured Loan Documents.


2. To secure the full payment and performance of all Debt, each Pledgor hereby
grants a security interest to Agent in the entire right, title and interest of
such Pledgor in and to all of its Patents, Trademarks and Copyrights.


3. Each Pledgor jointly and severally covenants and warrants that:


(a) the Patents, Trademarks and Copyrights are subsisting and have not been
adjudged invalid or unenforceable, in whole or in part;


(b) to the best of such Pledgor’s knowledge, each of the Patents, Trademarks and
Copyrights is valid and enforceable;


(c) such Pledgor is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each of the Patents, Trademarks and
Copyrights, free and clear of any liens, charges and encumbrances, including
pledges, assignments, licenses, shop rights and covenants by Pledgor not to sue
third persons, except for Permitted Liens;


(d) no claim has been made to such Pledgor or, to the knowledge of such Pledgor,
any other person that the use of any of the Patents, Trademarks and Copyrights
violates the rights of any third party; and


(e) such Pledgor has used, and will continue to use for the duration of this
Agreement, proper statutory notice in connection with its use of the Patents,
Trademarks and Copyrights, except for those Patents, Trademarks and Copyrights
that are hereafter allowed to lapse in accordance with Paragraph 12 hereof.


4. Each of the obligations of each Pledgor under this Agreement is joint and
several.


The Agent and the Lenders, or any of them, may, in their sole discretion, elect
to enforce this Agreement against any Pledgor without any duty or responsibility
to pursue any other Pledgor and such an election by the Agent and the Lenders,
or any of them, shall not be a defense to any action the Agent and the Lenders,
or any of them, may elect to take against any Pledgor. Each of the Lenders and
Agent hereby reserve all rights against each Pledgor.



{N0221554 } 

--------------------------------------------------------------------------------



5. Each Pledgor agrees that, until all of the Debt shall have been Paid in Full,
it will not enter into any agreement (for example, a license agreement) which is
inconsistent with any Pledgor’s obligations under this Agreement without Agent’s
prior written consent, except leases, subleases, licenses or sublicenses entered
into in the ordinary course of business, in each case which do not materially
interfere with the business of such Pledgor.


6. If, before the Debt shall have been Paid in Full, any Pledgor shall own any
new trademarks or service marks or any new copyrightable or patentable
inventions for which Pledgor has decided to pursue a copyright or patent or any
registered, issued or applications for patent for any reissue, division,
continuation, renewal, extension, or continuation in part of any Patent,
Trademark or Copyright or any improvement on any Patent, Trademark or Copyright,
the provisions of this Agreement shall automatically apply thereto and such
Pledgor shall give to Agent prompt notice thereof in writing. Concurrently with
the delivery of each Compliance Certificate delivered pursuant to Section 8.3.4
of the Credit Agreement, each Pledgor and Agent agree to modify this Agreement
by amending Schedule A to include any future registered or issued patents,
patent applications, trademark applications, registered or issued trademarks,
registered or issued copyrights or copyright applications and the provisions of
this Agreement shall apply thereto.


7. Agent shall have, in addition to all other rights and remedies given it by
this Agreement and those rights and remedies set forth in the Credit Agreement
and the other Secured Loan Documents, those allowed by applicable Law and the
rights and remedies of a secured party under the Uniform Commercial Code as
enacted in any jurisdiction in which the Patents, Trademarks and Copyrights may
be located and, without limiting the generality of the foregoing, if an Event of
Default has occurred and is continuing, Agent may immediately, without demand of
performance and without other notice (except as set forth below) or demand
whatsoever to Pledgors, all of which are hereby expressly waived, and without
advertisement, sell at public or private sale or otherwise realize upon, in a
city that the Agent shall designate by notice to the Pledgors, the whole or from
time to time any part of the Patents, Trademarks and Copyrights, or any interest
which any Pledgor may have therein and, after deducting from the proceeds of
sale or other disposition of the Patents, Trademarks and Copyrights all expenses
(including fees and expenses for brokers and attorneys), shall apply the
remainder of such proceeds toward the payment of the Debt as set forth in
Section 9.2.4 [Application of Proceeds] of the Credit Agreement. Notice of any
sale or other disposition of the Patents, Trademarks and Copyrights shall be
given to Pledgors at least ten (10) days before the time of any intended public
or private sale or other disposition of the Patents, Trademarks and Copyrights
is to be made, which each Pledgor hereby agrees shall be reasonable notice of
such sale or other disposition. At any such sale or other disposition, Agent
may, to the extent permissible under applicable Law, purchase the whole or any
part of the Patents, Trademarks and Copyrights sold, free from any right of
redemption on the part of Pledgor, which right is hereby waived and released.


8. If any Event of Default shall have occurred and be continuing, Pledgor hereby
authorizes and empowers Agent to make, constitute and appoint any officer or
agent of Agent, as Agent may select in its exclusive discretion, as such
Pledgor’s true and lawful attorney-in-fact, with the power to endorse such
Pledgor’s name on all applications, documents, papers and instruments
{N0221554 } 

--------------------------------------------------------------------------------



necessary for Agent to use the Patents, Trademarks and Copyrights, or to grant
or issue, on commercially reasonable terms, any exclusive or nonexclusive
license under the Patents, Trademarks and Copyrights to any third person, or
necessary for Agent to assign, pledge, convey or otherwise transfer title in or
dispose of, on commercially reasonable terms, the Patents, Trademarks and
Copyrights to any third Person. Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney, being coupled with an interest, shall be irrevocable for the life of
this Agreement.


9. (a) Each Pledgor shall promptly execute and deliver to the Agent a Grant of
Security Interest in Patents, Trademarks, Service Marks and Copyrights in the
form attached hereto as Exhibit A with respect to each Patent, Copyright and
Trademark that constitutes a patent application, registered or issued patent,
trademark application, registered or issued trademark, service mark application,
registered or issued service mark, copyright application or registered or issued
copyright, and such other agreements, documents and instruments as the Agent
shall from time to time reasonably request to reflect the security interest
therein granted hereunder, and the Agent is hereby authorized to file each such
Grant of Security Interest in Patents, Trademarks, Service Marks and Copyrights
and each such document with the United States Patent and Trademark Office and
the United States Copyright Office, as applicable, and any other applicable
governmental agency in order to perfect the Agent’s security interest therein as
granted hereunder.


        (b) Each Pledgor shall promptly execute and deliver to the Agent a
Patent Assignment in the form attached hereto as Exhibit B, a Trademark and
Service Mark Assignment in the form attached hereto as Exhibit C, and a
Copyright Assignment in the form attached hereto as Exhibit D, in each case with
respect to each patent application, patent, trademark application, trademark,
service mark application, service mark, copyright application and copyright, and
such other agreements, documents and instruments as the Agent shall from time to
time reasonably request, permanently assigning all rights in the Patents,
Trademarks and Copyrights to the Agent in the event any Event of Default shall
have occurred and be continuing (the “Assignments”). The Assignments shall be
held by the Agent, in escrow, until the occurrence of an Event of Default and,
after and during the continuation of any such occurrence, the Agent may, at its
sole option, record such escrowed Assignments with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, and any
other applicable governmental agency.


10. (a) Upon Payment in Full, this Agreement shall terminate.


        (b) A Pledgor shall automatically be released from its obligations
hereunder (other than contingent obligations that survive the termination of the
Secured Loan Documents as to which no claim has been asserted) in the
circumstances set forth in Section 10.10(ii) of the Credit Agreement.


        (c) All Collateral sold or otherwise disposed of in a sale or other
disposition or transfer permitted under Section 8.2.8 [Dispositions of Assets or
Subsidiaries] or 8.2.7 [Liquidations, Mergers, Consolidations] of the Credit
Agreement with respect to which the
{N0221554 } 

--------------------------------------------------------------------------------



Pledgors shall have fully complied with all requirements and satisfied all
conditions of the Secured Loan Documents shall automatically be released.


        (d) In connection with any termination or release pursuant to paragraph
(a), (b) or (c) above, the Agent shall promptly execute and deliver to any
Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Pledgor to effect such release,
including delivery of certificates, securities, instruments and the Assignments.
Any execution and delivery of documents pursuant to this Section 10 shall be
without recourse to or warranty by the Agent.


        (e) At any time that the Borrowers desire that the Agent take any of the
actions described in the immediately preceding clause (d), they shall, upon
request of the Agent, deliver to the Agent an officer’s certificate certifying
that the release of the respective Pledgor is permitted pursuant to paragraph
(a), (b) or (c) above. The Agent shall have no liability whatsoever to any
Secured Party as a result of any release of any Pledgor by it as permitted (or
which the Agent in good faith believes to be permitted) by this Section 10.


        (f) Notwithstanding anything to the contrary set forth in this
Agreement, each Lender or Affiliate thereof that provides any Lender Provided
Interest Rate Hedge or Other Lender Provided Financial Service Products by the
acceptance of the benefits under this Agreement hereby acknowledges and agrees
that any release of a Pledgor effected in the manner permitted by this Agreement
shall not require the consent of any such Lender or Affiliate thereof.


11. Each Pledgor unconditionally agrees that the Agent and the Lenders shall be
entitled to reimbursement of their expenses incurred hereunder as provided in
Section 12.3.1 of the Credit Agreement.


12. Pledgor shall have the duty to prosecute diligently any patent applications
included in the Patents, Trademarks and Copyrights pending as of the date of
this Agreement if commercially reasonable in the reasonable judgment of such
Pledgor or thereafter until the Debt shall have been Paid in Full, to make
application on unpatented but patentable inventions (whenever it is commercially
reasonable in the reasonable judgment of such Pledgor to do so) and to preserve
and maintain all rights in patent applications and registered and issued patents
included in the Patents, Trademarks and Copyrights, including the payment of all
maintenance fees. Any expenses incurred in connection with such an application
shall be borne by Pledgors. No Pledgor shall abandon any Patent, Trademark or
Copyright that in the reasonable judgment of such Pledgor is material to the
operation of the business without the consent of Agent, which shall not be
unreasonably withheld.


13. Each Pledgor shall have the right to bring suit, action or other proceeding
in its own name, and, with the Agent’s consent, to join Agent, if necessary, as
a party to such suit, to enforce the Patents, Trademarks and Copyrights and any
licenses thereunder. The Credit Agreement sets forth Pledgor’s rights to
indemnification and reimbursement in connection with this Agreement.


{N0221554 } 

--------------------------------------------------------------------------------



14. No course of dealing between any Pledgor and Agent, nor any failure to
exercise nor any delay in exercising, on the part of Agent, any right, power or
privilege hereunder or under the Credit Agreement or other Secured Loan
Documents shall operate as a waiver of such right, power or privilege, nor shall
any single or partial exercise of any right, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.


15. All of Agent’s rights and remedies with respect to the Patents, Trademarks
and Copyrights, whether established hereby or by the Credit Agreement or by any
other agreements or by Law, shall be cumulative and may be exercised singularly
or concurrently.


16. The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.


17. This Agreement is subject to modification only by a writing signed by the
parties, except as provided in Paragraph 6.


18. The benefits and burdens of this Agreement shall inure to the benefit of and
be binding upon the respective successors and permitted assigns of the parties,
provided, however, that no Pledgor may assign or transfer any of its rights or
obligations hereunder or any interest herein and any such purported assignment
or transfer shall be null and void.


19. The terms of Sections 12.11.1, 12.11.2, 12.11.3, 12.11.4 and 12.11.5 of the
Credit Agreement with respect to governing law, submission to jurisdiction,
venue, service of process and waiver of jury trial are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.


20. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Pledgor acknowledges and agrees
that a telecopy transmission to the Agent or any Lender of, or the e-mail
delivery of a portable document format (PDF) file to the Agent or any Lender
containing, the signature pages hereof purporting to be signed on behalf of any
Pledgor shall constitute effective and binding execution and delivery hereof by
such Pledgor.


21. Each Pledgor agrees that all notices, statements, requests, demands and
other communications under this Agreement shall be given to such Pledgor at the
address set forth on a Schedule to, or in a Guarantor Joinder given under, the
Credit Agreement and in the manner provided in Section 12.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement. The Agent and
the Lenders may rely on any notice (whether or not made in a manner contemplated
by this Agreement) purportedly made by or on behalf of a Pledgor, and the
{N0221554 } 

--------------------------------------------------------------------------------



Agent and the Lenders shall have no duty to verify the identity or authority of
the Person giving such notice.


[SIGNATURES APPEAR ON FOLLOWING PAGES]




{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO PATENT, TRADEMARK
AND COPYRIGHT SECURITY AGREEMENT]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written.
         
PLEDGORS:
DLH HOLDINGS CORP.




By:      
        Name:
Title:




DLH SOLUTIONS, INC.




By:      
        Name:
Title:    


DANYA INTERNATIONAL, LLC






By:      
        Name:
Title:
             
SOCIAL & SCIENTIFIC SYSTEMS, INC.




By:      
        Name:
Title:
             
















{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO PATENT, TRADEMARK
AND COPYRIGHT SECURITY AGREEMENT]


              AGENT:


              FIRST NATIONAL BANK OF        PENNSYLVANIA, as Agent






              By:      
        Name:
Title:












{N0221554 } 

--------------------------------------------------------------------------------





SCHEDULE A
TO
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

LIST OF REGISTERED PATENTS, TRADEMARKS,
TRADE NAMES AND COPYRIGHTS


1. Registered Patents:



Exact Legal Name of OwnerDescription of Intellectual PropertyCountry(ies) of
Registration / Registration Office(s)Application or Registration
Number(s)Application or Registration Date(s)

           
2. Patent Applications:



Exact Legal Name of OwnerDescription of Intellectual PropertyCountry(ies) of
Registration / Registration Office(s)Application or Registration
Number(s)Application or Registration Date(s)

         
3. Trademarks and Service Marks:



Exact Legal Name of OwnerDescription of Intellectual PropertyCountry(ies) of
Registration / Registration Office(s)Application or Registration
Number(s)Application or Registration Date(s)



4. Trademarks and Service Mark Applications:


{N0221554 } 

--------------------------------------------------------------------------------




Exact Legal Name of OwnerDescription of Intellectual PropertyCountry(ies) of
Registration / Registration Office(s)Application or Registration
Number(s)Application or Registration Date(s)



5. Trade Names:


None  


6. Copyrights and Copyright Applications:



Exact Legal Name of OwnerDescription of Intellectual PropertyCountry(ies) of
Registration / Registration Office(s)Application or Registration
Number(s)Application or Registration Date(s)

         

{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT A
TO
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

GRANT OF
SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS AND COPYRIGHTS


This GRANT OF SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS AND
COPYRIGHTS (this “Agreement”) is entered into effective as of ____________, 2019
by and among [___________], a [__________] (the “Grantor”), and FIRST NATIONAL
BANK OF PENNSYLVANIA, in its capacity as Agent (the “Agent”) for the Lenders
referred to below (the “Agent”), each of which are parties to that certain
Patent, Trademark and Copyright Security Agreement, dated as of ____________,
2019 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among the Borrowers (as defined therein), and each of the
other grantors party thereto and the Agent.


WITNESSETH:


WHEREAS, pursuant to that certain Credit Agreement (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”) dated as of
____________, 2019 by and among the Grantor, each of the other Borrowers and
each of the other Guarantors (as defined therein), the “Lenders” (as defined
therein) and the Agent, the Agent and the Lenders have agreed to provide certain
loans and other financial accommodations to the Borrowers, and the Grantor has
agreed, among other things, to grant a security interest to the Agent in the
Grantor’s Patents, Trademarks and Copyrights (as defined in the Security
Agreement); and


WHEREAS, in connection with the Credit Agreement and the Security Agreement, the
Grantor has duly authorized the execution, delivery and performance of this
Agreement;
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and intending to be legally bound, the Grantor agrees as
follows:


SECTION 1. Definitions; Incorporation. Unless otherwise defined herein, terms
used in this Agreement have the meanings provided, or provided by reference in,
the Security Agreement. The foregoing Recitals are hereby incorporated by
reference into this Agreement and made a part hereof.


SECTION 2. Grant of Security Interest. Subject to the terms and conditions of
the Credit Agreement and the Security Agreement, the Grantor hereby grants to
and creates in favor of the Agent, for the benefit of the Agent and the Lenders,
a security interest in and to all of the Grantor’s Patents, Trademarks and
Copyrights (including, without limitation, those items listed on Schedule A,
Schedule B and Schedule C attached hereto) (collectively, the “Collateral”);
provided, however, that notwithstanding anything to the contrary herein, no
security interest shall be deemed granted hereunder in any intent to use
trademark applications solely to the extent that,
{N0221554 } 

--------------------------------------------------------------------------------



and during the period in which, the grant of a security interest therein would
impair the validity or enforceability thereof or result in the cancellation or
voiding thereof.


SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office and the United States Copyright
Office. The security interest granted hereby has been granted to the Agent, for
the benefit of the Agent and the Lenders, in connection with the Security
Agreement and is expressly subject to the terms and conditions thereof. The
Security Agreement (and all rights and remedies of the Agents and Lenders
thereunder) shall remain in full force and effect in accordance with its terms.


SECTION 4. Acknowledgment. The Grantor hereby further acknowledges and affirms
that the rights and remedies of the Agent and the Lenders with respect to the
security interest in the Collateral granted hereby are more fully set forth in
the Credit Agreement and the Security Agreement. In the event of any conflict
between the terms of this Agreement and the terms of the Security Agreement, the
terms of the Security Agreement shall govern.


SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together shall constitute one
and the same original.


[Remainder of the page intentionally left blank; signature page follows.]



{N0221554 } 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.


              AGENT:


              FIRST NATIONAL BANK OF        PENNSYLVANIA, as Agent






                           By:___________________
               Name:
               Title:




              GRANTOR:


              [______________________________]




              By:     
               Name:
               Title:



{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE A
TO GRANT OF SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS AND
COPYRIGHTS


UNITED STATES ISSUED PATENTS AND PATENT APPLICATIONS




1. Patents:



Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)





2. Patent Applications:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)






















{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE B
TO GRANT OF SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS AND
COPYRIGHTS


UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS




1. Trademarks and Service Marks:



Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)



2. Trademark and Service Mark Applications:



Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)




{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE C
TO GRANT OF SECURITY INTEREST IN PATENTS, TRADEMARKS, SERVICE MARKS AND
COPYRIGHTS


UNITED STATES COPYRIGHTS REGISTRATIONS AND APPLICATIONS




1. Copyrights:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)



2. Copyright Applications:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)




{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT B
TO
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

PATENT ASSIGNMENT


        WHEREAS, _________________________________________________ (the
“Grantor”) is the owner of the entire right, title and interest in and to the
United States patents, and patent applications listed on Schedule A attached
hereto and made a part hereof, the inventions described therein and all rights
associated therewith, including without limitation all divisions, reissues,
substitutions, continuations, in whole or in part, and re-examinations, and all
patents which may be granted therefor (collectively, the “Patent Collateral”),
which have been issued by the United States Patent and Trademark Office or which
are the subject of pending or future applications in the United States Patent
and Trademark Office; and


        WHEREAS, FIRST NATIONAL BANK OF PENNSYLVANIA, having a place of business
at ____________________________________________________________________,
identified as the “Agent” under that certain Patent, Trademark and Copyright
Security Agreement (the “Security Agreement”) of even date herewith (the
“Grantee”) is desirous of acquiring said Patent Collateral; and


        WHEREAS, this Patent Assignment shall become effective upon the
occurrence of an Event of Default as defined in the Security Agreement.


        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Grantor, for itself and its successors and assigns, does hereby
transfer, assign and set over unto Grantee, its successors, transferees and
assigns, all of its present and future right, title and interest in and to the
Patent Collateral and all proceeds thereof and all rights and proceeds
associated therewith.
        
        The foregoing Recitals are hereby incorporated by reference into this
Agreement and made a part hereof.


        
[Signature page follows]




{N0221554 } 

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has caused this Patent Assignment to
be executed by its duly authorized officer on this ________ day of
_______________, _____.




             ____________________________________
             (Corporation, Partnership or other Entity)




             By:_________________________________
(SEAL)
             Print Name:__________________________


             Title:_______________________________







{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE A TO PATENT ASSIGNMENT


1. Patents:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)



2. Patent Applications:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)








{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT C
TO
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

TRADEMARK AND SERVICE MARK ASSIGNMENT


        WHEREAS, _________________________________________________ (the
“Grantor”) is the owner of the entire right, title and interest in and to the
United States trademarks, service marks, registrations and applications listed
on Schedule A attached hereto and made a part hereof (collectively, the
“Trademarks”), which are registered in the United States Patent and Trademark
Office or which are subject of pending or future applications in the United
States Patent and Trademark Office; and


        WHEREAS, FIRST NATIONAL BANK OF PENNSYLVANIA, having a place of business
at _____________________________________________________________________,
identified as the “Agent” under that certain Patent, Trademark and Copyright
Security Agreement (the “Security Agreement”) of even date herewith (the
“Grantee”) is desirous of acquiring said Trademarks;


        WHEREAS, the Grantee has a security interest in the assets of the
Grantor adequate to carry on the business of the Grantor; and


        WHEREAS, this Trademark and Service Mark Assignment shall become
effective upon the occurrence of an Event of Default as defined in the Security
Agreement.


        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Grantor, for itself and its successors and assigns, does hereby
transfer, assign and set over unto Grantee, its successors, transferees and
assigns, all of its present and future right, title and interest in and to the
Trademarks, the goodwill of the business associated with such Trademarks and all
proceeds thereof and all rights and proceeds associated therewith and all rights
to sue for past, present and future infringements of the foregoing.


The foregoing Recitals are hereby incorporated by reference into this Agreement
and made a part hereof.


        
[Signature page follows]


               










{N0221554 } 

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has caused this Trademark and
Service Mark Assignment to be executed by its duly authorized officer on this
________ day of __________________, _____.


              
             ____________________________________
             (Corporation, Partnership or other Entity)
             By:_________________________________
(SEAL)
             Print Name:__________________________


             Title:_______________________________







{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE A TO TRADEMARK AND SERVICE MARK ASSIGNMENT




1. Trademarks and Service Marks:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)



2. Trademark and Service Mark Applications:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)








{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT D
TO
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

COPYRIGHT ASSIGNMENT


        WHEREAS, _________________________________________________ (the
“Grantor”) is the owner of the entire right, title and interest in and to the
United States copyrights, registrations and applications listed on Schedule A
attached hereto and made a part hereof (collectively, the “Copyrights”), which
are registered in the United States Copyright Office or which are subject of
pending or future applications in the United States Copyright Office; and


        WHEREAS, FIRST NATIONAL BANK OF PENNSYLVANIA, having a place of business
at _____________________________________________________________________,
identified as the “Agent” under that certain Patent, Trademark and Copyright
Security Agreement (the “Security Agreement”) of even date herewith (the
“Grantee”) is desirous of acquiring said Copyrights;


        WHEREAS, the Grantee has a security interest in the assets of the
Grantor adequate to carry on the business of the Grantor; and


        WHEREAS, this Copyright Assignment shall become effective upon the
occurrence of an Event of Default as defined in the Security Agreement.


        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Grantor, for itself and its successors and assigns, does hereby
transfer, assign and set over unto Grantee, its successors, transferees and
assigns, all of its present and future right, title and interest in and to the
Copyrights, the goodwill of the business associated with such Copyrights and all
proceeds thereof and all rights and proceeds associated therewith and all rights
to sue for past, present and future infringements of the foregoing.


        The foregoing Recitals are hereby incorporated by reference into this
Agreement and made a part hereof.




[Signature page follows]



{N0221554 } 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Copyright Assignment to be
executed by its duly authorized officer on this ________ day of
__________________, _____.




             ____________________________________
             (Corporation, Partnership or other Entity)




             By:_________________________________


(SEAL)
             Print Name:__________________________


                          Title:_______________________________




{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE A TO COPYRIGHT ASSIGNMENT




1. Copyrights:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)



2. Copyright Applications:





Exact Legal Name of OwnerDescription of Intellectual PropertyApplication or
Registration Number(s)Application or Registration Date(s)









{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 1.1(P)(2)


PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, dated as of June 7, 2019 (as amended, restated,
supplemented or modified from time to time, the “Agreement”), is given, made and
entered into by EACH OF THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO AND
EACH OF THE OTHER PERSONS WHICH BECOME PLEDGORS HEREUNDER FROM TIME TO TIME
(each, a “Pledgor” and collectively, the “Pledgors”), as Pledgors of the
corporations, limited liability companies, partnerships or other entities as set
forth on Schedule A hereto and other collateral described herein, and FIRST
NATIONAL BANK OF PENNSYLVANIA, as the administrative agent for itself and the
other Lenders under the Credit Agreement described below (the “Administrative
Agent”).


WHEREAS, pursuant to that certain Credit Agreement (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”) of even date
herewith by and among DLH Holdings Corp., a New Jersey corporation (“Holdings”),
each of the other Loan Parties party thereto, the Lenders party thereto, and the
Administrative Agent, the Administrative Agent and the Lenders have agreed to
provide certain loans and other financial accommodations to the Loan Parties;
and


WHEREAS, pursuant to and in consideration of the Credit Agreement, certain of
the issued and outstanding capital stock, shares, securities, member interests,
partnership interests and other ownership interests of each of the Companies is
to be pledged to the Administrative Agent in accordance herewith; and


WHEREAS, Holdings and Solutions owns the outstanding capital stock, shares,
securities, member interests, partnership interests and other ownership
interests of the Companies as set forth on Schedule A hereto.


NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:


1. Defined Terms.


(a) Except as otherwise expressly provided herein, capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the Credit
Agreement. Where applicable and except as otherwise expressly provided herein,
terms used herein (whether or not capitalized) shall have the respective
meanings assigned to them in the Uniform Commercial Code as enacted in the State
of Maryland, as amended from time to time (the “Code”).


(b) “Company” and “Companies” shall mean one or more of the entities issuing any
of the Pledged Collateral which is or should be (in accordance with Section 5(g)
hereto) described on Schedule A hereto.


{N0221554 } 

--------------------------------------------------------------------------------



(c) “Foreign Company” shall mean one or more of the entities issuing any of the
Pledged Collateral which is not organized under the laws of any state of the
United States of America, which is, or should be, described on Schedule A.


(d) “Pledged Collateral” shall mean and include all of each Pledgor’s present
and future right, title and interest in and to the following: (i) all capital
stock, shares, securities, member interests, partnership interests, warrants,
options, put rights, call rights, similar rights, and all other ownership or
participation interests in any Company (including those listed on Schedule A)
(ii)  all cash, interest, stock and other dividends or distributions paid or
payable on any of the foregoing, (iii) all books and records (whether paper,
electronic or any other medium) pertaining to the foregoing, including all stock
record and transfer books, ( and (iv) all cash and non-cash proceeds (including
insurance proceeds) of any of the foregoing property, all products thereof, and
all additions and accessions thereto, substitutions therefor and replacements.


(e) “Secured Obligations” shall mean and include the following: (i) all
Obligations, including all now existing and hereafter arising Obligations of
each and every Pledgor to the Administrative Agent, the Lenders or any provider
of any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Products in connection with or under the Credit Agreement,
under any of the other Loan Documents, or under any Lender Provided Interest
Rate Hedge or Other Lender Provided Financial Service Products, including all
obligations, liabilities, and indebtedness, whether for principal, interest,
fees, expenses or otherwise, of each and every of the Pledgors to the
Administrative Agent, the Lenders, or any such providers, now existing or
hereafter incurred under the Credit Agreement or the Notes or the Guaranty
Agreement or any of the other Loan Documents or any such Lender Provided
Interest Rate Hedge or Other Lender Provided Financial Service Products as any
of the same or any one or more of them may from time to time be amended,
restated, modified, or supplemented, together with any and all extensions,
renewals, refinancings, and refundings thereof in whole or in part (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any bankruptcy, insolvency, reorganization, or similar
proceeding with respect to Holdings or which would have arisen or accrued but
for the commencement of such proceeding, even if the claim for such obligation,
liability or indebtedness is not enforceable or allowable in such proceeding,
and including all obligations, liabilities and indebtedness arising from any
extensions of credit under or in connection with the Loan Documents from time to
time, regardless whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to extension of credit is not satisfied);
(ii) all reimbursement obligations of each and every Pledgor with respect to any
one or more Letters of Credit issued by the Issuing Lender or any Lender; (iii)
all indebtedness, loans, obligations, expenses and liabilities of each and every
of the Pledgors to the Administrative Agent, Issuing Lender or any of the
Lenders, or any provider of any Lender Provided Interest Rate Hedge or Other
Lender Provided Financial Service Products, pursuant to or in connection with
the Credit Agreement; and (iv) any sums advanced by the Administrative Agent,
the Issuing Lender or the Lenders or which may otherwise become due pursuant to
the provisions of the Credit Agreement, the Notes, this Agreement, or any other
Loan Documents or pursuant to any other agreement, document or instrument at any
time delivered to the Administrative Agent in
{N0221554 } 

--------------------------------------------------------------------------------



connection therewith, including commitment, letter of credit, agent or other
fees and charges, and indemnification obligations under any such agreement,
document or instrument, together with all interest payable on any of the
foregoing, whether such sums are advanced or otherwise become due before or
after the entry of any judgment for foreclosure or any judgment on any Loan
Document or with respect to any default under any of the Secured Obligations.


(f) “Secured Parties” shall mean each of the Lenders and Administrative Agent
and any provider of Lender Provided Interest Rate Hedge or any Other Lender
Provided Financial Service Products.


2. Grant of Security Interests.


(a) To secure on a first-priority perfected basis the payment and performance of
all Secured Obligations in full, each Pledgor hereby grants to the
Administrative Agent a continuing first-priority security interest under the
Code in and hereby pledges to Administrative Agent, in each case for the benefit
of each of the Secured Parties, all of such Pledgor’s now existing and hereafter
acquired or arising right, title and interest in, to, and under the Pledged
Collateral whether now or hereafter existing and wherever located.


(b) Upon the execution and delivery of this Agreement, each Pledgor shall
deliver to and deposit with the Administrative Agent in pledge, all of such
Pledgor’s certificates, instruments or other documents comprising or evidencing
the Pledged Collateral to the extent that such Pledged Collateral is represented
by certificates (including, without limitation, any certificated capital stock
of any Company), together with undated stock powers, instruments or other
documents signed in blank by such Pledgor. In the event that any Pledgor should
ever acquire or receive certificates, securities, instruments or other documents
evidencing the Pledged Collateral, such Pledgor shall deliver to and deposit
with the Administrative Agent in pledge, all such certificates, securities,
instruments or other documents which evidence the Pledged Collateral.


(c) Notwithstanding anything to the contrary contained in this Agreement, the
Pledged Collateral with respect to any one Foreign Company shall not exceed
sixty-five percent (65%) of the total combined voting power of all classes of
capital stock, shares, securities, member interests, partnership interests and
other ownership interests entitled to vote of such Foreign Company and this
Agreement shall not apply to any such stock, shares, securities, member
interests, partnership interests or ownership interests which are in excess of
such sixty five percent (65%) limitation. To the extent the Administrative Agent
receives more than sixty five percent (65%) of the total combined voting power
of all classes of capital stock, shares, securities, member interests,
partnership interests and other ownership interests entitled to vote of any
Foreign Company, Administrative Agent shall return such excess stock, shares,
securities, member interests, partnership interests and other ownership
interests upon the request of a Pledgor.







{N0221554 } 

--------------------------------------------------------------------------------



3. Further Assurances.


Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time upon reasonable request of the Administrative
Agent, each Pledgor shall execute and deliver to the Administrative Agent all
financing statements, continuation financing statements, assignments,
certificates and documents of title, affidavits, reports, notices, schedules of
account, letters of authority, further pledges, powers of attorney and all other
documents (collectively, the “Security Documents”) which the Administrative
Agent may reasonably request, in form reasonably satisfactory to the
Administrative Agent, and take such other action which the Administrative Agent
may reasonably request, to perfect and continue perfected and to create and
maintain the first-priority status of the Administrative Agent’s security
interest in the Pledged Collateral and to fully consummate the transactions
contemplated under this Agreement. Each Pledgor hereby irrevocably makes,
constitutes and appoints the Administrative Agent (and any of the Administrative
Agent’s officers or employees or agents designated by the Administrative Agent)
as such Pledgor’s true and lawful attorney with power to sign the name of such
Pledgor on all or any of the Security Documents which the Administrative Agent
determines must be executed, filed, recorded or sent in order to perfect or
continue perfected the Administrative Agent’s security interest in the Pledged
Collateral in any jurisdiction. Such power, being coupled with an interest, is
irrevocable until all of the Secured Obligations have been indefeasibly paid in
full and the Commitments have terminated.


4. Representations and Warranties.


Each Pledgor hereby jointly and severally represents and warrants to the
Administrative Agent as follows:


(a) Such Pledgor, has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than those in favor of the
Administrative Agent for the Lenders and the Administrative Agent;


(b) The capital stock shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral have
been duly authorized and validly issued to such Pledgor (as set forth on
Schedule A hereto), are fully paid and nonassessable and constitute the
following: (i) one hundred percent (100%) of the issued and outstanding capital
stock, shares, securities, member interests and partnership interests of each of
the Companies which is not a Foreign Company, and (ii) sixty five percent (65%)
of the issued and outstanding capital stock, shares, securities, member
interests and partnership interests of each of the Foreign Companies;


(c) The security interests in the Pledged Collateral granted hereunder are
valid, perfected and of first priority, subject to the Lien of no other Person;


(d) There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and right to transfer the Pledged
Collateral owned by such
{N0221554 } 

--------------------------------------------------------------------------------



Pledgor free of any Liens or encumbrances and without obtaining the consent of
any other Person;


(e) Such Pledgor has all necessary power to execute, deliver and perform this
Agreement;


(f) There are no actions, suits, or proceedings pending or, to such Pledgor’s
best knowledge after due inquiry, threatened against or affecting such Pledgor
with respect to the Pledged Collateral, at law or in equity or before or by any
Official Body, and such Pledgor is not in default with respect to any judgment,
writ, injunction, decree, rule or regulation which could adversely affect such
Pledgor’s performance hereunder;


(g) This Agreement has been duly executed and delivered and constitutes the
valid and legally binding obligation of such Pledgor, enforceable in accordance
with its terms, except to the extent that enforceability of this Agreement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance;


(h) Neither the execution and delivery by such Pledgor of this Agreement, nor
the compliance with the terms and provisions hereof, will violate any provision
of any Law or conflict with or result in a breach of any of the terms,
conditions or provisions of any judgment, order, injunction, decree or ruling of
any Official Body to which such Pledgor is subject or any provision of any
agreement, understanding or arrangement to which Pledgor is a party or by which
such Pledgor is bound;


(i) Such Pledgor’s exact legal name is as set forth on the signature page
hereto;


(j) The state of incorporation, formation or organization, as applicable, of
such Pledgor is as set forth on Schedule A hereto;


(k) Such Pledgor’s chief executive office is as set forth on Schedule A to the
Security Agreement; and


(l) All rights of such Pledgor in connection with its ownership of each of the
Companies are evidenced and governed solely by the stock certificates,
instruments or other documents evidencing ownership and organizational documents
of each of the Companies (including limited liability company and joint venture
agreements) and no shareholder or other similar agreements are applicable to any
of the Pledged Collateral, and no such certificate, instrument or other document
provides that any member interest, or partnership interest or other intangible
ownership interest, constituting Pledged Collateral, is a “Security” within the
meaning of and subject to Article 8 of the Code; and, the organizational
documents of each Company contain no restrictions on the rights of shareholders,
members or partners other than those that normally would apply to a company
organized under the laws of the jurisdiction of organization of each of the
Companies.



{N0221554 } 

--------------------------------------------------------------------------------



5. General Covenants.


Each Pledgor hereby covenants and agrees as follows:


(a) Such Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; such
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Administrative Agent;


(b) Such Pledgor shall appear in and defend any action or proceeding of which
such Pledgor is aware which could reasonably be expected to affect such
Pledgor’s title to, or the Administrative Agent’s interest in, the Pledged
Collateral or the proceeds thereof; provided, however, that with the consent of
the Administrative Agent such Pledgor may settle such actions or proceedings
with respect to the Pledged Collateral;


(c) Such Pledgor shall, and shall cause each of the Companies to, keep separate,
accurate and complete records of the Pledged Collateral, disclosing the
Administrative Agent’s security interest hereunder;


(d) Such Pledgor shall comply with all Laws applicable to the Pledged Collateral
unless any noncompliance would not individually or in the aggregate materially
impair the use or value of the Pledged Collateral or the Administrative Agent’s
rights hereunder;


(e) Such Pledgor shall pay any and all taxes, duties, fees or imposts of any
nature imposed by any Official Body on any of the Pledged Collateral, except to
the extent contested in good faith by appropriate proceedings;


(f) Such Pledgor shall permit the Administrative Agent, its officers, employees
and agents at reasonable times to inspect all books and records related to the
Pledged Collateral;


(g) Subject to Section 2(c) hereof, to the extent, following the date hereof,
such Pledgor acquires capital stock, shares, securities, member interests,
partnership interests and other ownership interests of any of the Companies or
any of the rights, property or securities, shares, capital stock, member
interests, partnership interests or any other ownership interests described in
the definition of Pledged Collateral with respect to any of the Companies, such
ownership interests shall be subject to the terms hereof and, upon such
acquisition, shall be deemed to be hereby pledged to the Administrative Agent;
and such Pledgor thereupon shall deliver all such securities, shares, capital
stock, member interests, partnership interests and other ownership interests,
together with an updated Schedule A hereto, to the Administrative Agent,
together with all such control agreements, financing statements, and any other
documents necessary to implement the provisions and purposes of this Agreement
as the Administrative Agent may request;



{N0221554 } 

--------------------------------------------------------------------------------



(h) Except as permitted by the Credit Agreement, during the term of this
Agreement, such Pledgor shall not sell, assign, replace, retire, transfer or
otherwise dispose of its Pledged Collateral;


(i) Such Pledgor will not change its state of incorporation, formation or
organization, as applicable, without providing thirty (30) days prior written
notice to the Administrative Agent;


(j) Such Pledgor will not change its name without providing thirty (30) days
prior written notice to the Administrative Agent;


(k) Except as expressly set forth in the Credit Agreement, such Pledgor shall
preserve its existence as a corporation, a limited liability company or a
partnership, as applicable, and except as permitted by the Credit Agreement,
shall not (i) in one transaction, or a series of related transactions, merge
into or consolidate with any other entity, the survivor of which is not such
Pledgor, or (ii) sell all or substantially all of its assets; and


(l) During the term of this Agreement, such Pledgor shall not permit any Company
to treat any uncertificated ownership interests as securities which are subject
to Article 8 of the Code.
6. Other Rights With Respect to Pledged Collateral.


In addition to the other rights with respect to the Pledged Collateral granted
to the Administrative Agent hereunder, at any time and from time to time after
and during the continuation of an Event of Default, the Administrative Agent, at
its option and at the expense of the Pledgors, may (a) transfer into its own
name, or into the name of its nominee, all or any part of the Pledged
Collateral, thereafter receiving all dividends, income or other distributions
upon the Pledged Collateral; (b) take control of and manage all or any of the
Pledged Collateral; (c) apply to the payment of any of the Secured Obligations,
whether any be due and payable or not, any moneys, including cash dividends and
income from any Pledged Collateral, now or hereafter in the hands of the
Administrative Agent, any Lender or any provider of Lender Provided Interest
Rate Hedge or any Other Lender Provided Financial Service Products, on deposit
or otherwise, belonging to any Pledgor, as the Administrative Agent in its sole
discretion shall determine; and (d) do anything which any Pledgor is required
but fails to do hereunder.


7. Additional Remedies Upon Event of Default.


Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Administrative Agent shall have, in addition to all
rights and remedies of a secured party under the Code or other applicable Law,
and in addition to its rights under Section 6 above and under the other Loan
Documents, the following rights and remedies:


(a) The Administrative Agent may, after ten (10) days’ advance notice to a
Pledgor, sell, assign, give an option or options to purchase or otherwise
dispose of such Pledgor’s Pledged Collateral or any part thereof at public or
private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
{N0221554 } 

--------------------------------------------------------------------------------



Administrative Agent may deem commercially reasonable. Each Pledgor agrees that
ten (10) days’ advance notice of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of Pledged Collateral regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Pledgor recognizes that the Administrative Agent may be compelled to resort to
one or more private sales of the Pledged Collateral to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
securities, shares, capital stock, member interests, partnership interests or
ownership interests for their own account for investment and not with a view to
the distribution or resale thereof.


(b) The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall, after the Administrative Agent has made
all deductions of expenses, including attorneys’ fees and other expenses
incurred in connection with repossession, collection, sale or disposition of
such Pledged Collateral or in connection with the enforcement of the
Administrative Agent’s rights with respect to the Pledged Collateral, including
in any insolvency, bankruptcy or reorganization proceedings, be applied against
the Secured Obligations, whether or not all the same be then due and payable, as
set forth in Section 9.2.4 [Application of Proceeds] of the Credit Agreement.


8. Administrative Agent’s Duties.


The powers conferred on the Administrative Agent hereunder are solely to protect
its interest in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Administrative Agent shall have no duty as to any Pledged
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Pledged Collateral, except
as otherwise provided by Law.


9. Additional Pledgors.


It is anticipated that additional persons will from time to time become
Subsidiaries of Holdings or another Loan Party, each of whom will be required to
join this Pledge Agreement. It is acknowledged and agreed that new Subsidiaries
of Holdings or of another Loan Party will become Pledgors hereunder and will be
bound hereby by executing and delivering to Administrative Agent (i) a Guarantor
Joinder in the form of Exhibit 1.1(G)(1) to the Credit Agreement and (ii) a
Pledgor Joinder in the form attached hereto as Exhibit A. In addition, a new
Schedule A hereto shall be provided to Administrative Agent showing the pledge
of the ownership interest in such new Subsidiary and any ownership interests
that such new Subsidiary owns in any other Person.





{N0221554 } 

--------------------------------------------------------------------------------



10. No Waiver; Cumulative Remedies.


No failure to exercise, and no delay in exercising, on the part of the
Administrative Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. The remedies herein provided are cumulative and
not exclusive of any remedies provided under the other Loan Documents or by Law.
Each Pledgor waives any right to require the Administrative Agent to proceed
against any other Person or to exhaust any of the Pledged Collateral or other
security for the Secured Obligations or to pursue any remedy in the
Administrative Agent’s power.


11. No Discharge Until Indefeasible Payment of the Secured Obligations.


The pledge, security interests, and other Liens and the obligations of each
Pledgor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by
Administrative Agent, or any other obligor on any of the Secured Obligations, or
by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Pledgor
or which would otherwise operate as a discharge of such Pledgor as a matter of
law or equity. Without limiting the generality of the foregoing, each Pledgor
hereby consents to, and the pledge, security interests, and other Liens given by
such Pledgor hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following at any time and from time to time,
except as otherwise provided by Law:


(a) Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document, any obligations in connection with any Lender Provided Interest Rate
Hedge or any Other Lender Provided Financial Service Products or any of the
Secured Obligations and regardless of any Law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of the Secured
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or any other Person with respect thereto;


(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of or any release, surrender, exchange, compromise or settlement of any of
the Secured Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document, any Lender Provided Interest Rate Hedge or any Other Lender
Provided Financial Service Products or any of the Secured Obligations;


(c) Any failure to assert any breach of or default under any Loan Document, any
Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products or any of the Secured Obligations; any extensions of credit in
excess of the amount committed
{N0221554 } 

--------------------------------------------------------------------------------



under or contemplated by the Loan Documents or any Lender Provided Interest Rate
Hedge or any Other Lender Provided Financial Service Products, or in
circumstances in which any condition to such extensions of credit has not been
satisfied; any other exercise or non-exercise, or any other failure, omission,
breach, default, delay, or wrongful action in connection with any exercise or
non-exercise, of any right or remedy against such Pledgor or any other Person
under or in connection with any Loan Document or any Lender Provided Interest
Rate Hedge or any Other Lender Provided Financial Service Products or any of the
Secured Obligations; any refusal of payment or performance of any of the Secured
Obligations, whether or not with any reservation of rights against any Pledgor;
or any application of collections (including collections resulting from
realization upon any direct or indirect security for the Secured Obligations) to
other obligations, if any, not entitled to the benefits of this Agreement, in
preference to Secured Obligations or, if any collections are applied to Secured
Obligations, any application to particular Secured Obligations;


(d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or, any other action
or inaction by Administrative Agent or any other Person in respect of, any
direct or indirect security for any of the Secured Obligations (including the
Pledged Collateral). As used in this Agreement, “direct or indirect security”
for the Secured Obligations, and similar phrases, includes any collateral
security, guaranty, suretyship, letter of credit, capital maintenance agreement,
put option, subordination agreement, or other right or arrangement of any nature
providing direct or indirect assurance of payment or performance of any of the
Secured Obligations, made by or on behalf of any Person;


(e) Except as expressly permitted by the Credit Agreement, any merger,
consolidation, liquidation, dissolution, winding-up, charter revocation, or
forfeiture, or other change in, restructuring or termination of the corporate
structure or existence of, any Pledgor or Holdings or any other Person; any
bankruptcy, insolvency, reorganization or similar proceeding with respect to any
Pledgor or Holdings or any other Person; or any action taken or election
(including any election under Section 1111(b)(2) of the United States Bankruptcy
Code or any comparable law of any jurisdiction) made by Administrative Agent or
any Pledgor or Holdings or by any other Person in connection with any such
proceeding;


(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Pledgor or Holdings or any other Person with respect to
any Loan Document or any of the Secured Obligations; or any discharge by
operation of law or release of any Pledgor or Holdings or any other Person from
the performance or observance of any Loan Document or any of the Secured
Obligations; and


(g) Any other event or circumstance, whether similar or dissimilar to the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or
{N0221554 } 

--------------------------------------------------------------------------------



limit the liability of a guarantor or a surety, including any Pledgor, excepting
only full, strict, and indefeasible payment and performance of the Secured
Obligations in full.


12. The terms of Section 5.9 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.


13. Waivers.


Each Pledgor hereby waives any and all defenses which any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable Law, each Pledgor hereby further waives each of the following:


(a) All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Pledgor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any Law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document or
any Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products or any of the Secured Obligations; any notice of the incurrence
of any Secured Obligations; any notice of any default or any failure on the part
of such Pledgor or Holdings or any other Person to comply with any Loan Document
or any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Products or any of the Secured Obligations or any requirement
pertaining to any direct or indirect security for any of the Secured
Obligations; and any notice or other information pertaining to the business,
operations, condition (financial or otherwise), or prospects of Holdings or any
other Person;


(b) Any right to any marshalling of assets, to the filing of any claim against
such Pledgor or Holdings or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Pledgor or Holdings, or any other Person of any other right or remedy under
or in connection with any Loan Document, any Lender Provided Interest Rate Hedge
or any Other Lender Provided Financial Service Products, or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any requirement of promptness or diligence on the part of the
Administrative Agent or any other Person; any requirement to exhaust any
remedies under or in connection with, or to mitigate the damages resulting from
default under, any Loan Document or any of the Secured Obligations or any direct
or indirect security for any of the Secured Obligations; any benefit of any
statute of limitations; and any requirement of acceptance of this Agreement or
any other Loan Document, and any requirement that any Pledgor receive notice of
any such acceptance; and


(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency Laws, “one
{N0221554 } 

--------------------------------------------------------------------------------



action” Laws, or the like), or by reason of any election of remedies or other
action or inaction by the Administrative Agent (including commencement or
completion of any judicial proceeding or nonjudicial sale or other action in
respect of collateral security for any of the Secured Obligations), which
results in denial or impairment of the right of the Administrative Agent to seek
a deficiency against Holdings, another Loan Party or any other Person or which
otherwise discharges or impairs any of the Secured Obligations.


14. Assignment.


All rights of the Administrative Agent under this Agreement shall inure to the
benefit of its successors and assigns. All obligations of each Pledgor shall
bind its successors and assigns; provided, however, no Pledgor may assign or
transfer any of its rights and obligations hereunder or any interest herein, and
any such purported assignment or transfer shall be null and void.


15. Severability.


Any provision of this Agreement which shall be held invalid or unenforceable
shall be ineffective without invalidating the remaining provisions hereof.


16. Governing Law; Submission to Jurisdiction; Venue; Service of Process: Waiver
of Jury Trial.


The terms of Section 12.11 [Choice of Law; Submission to Jurisdiction; Waiver of
Venue; Service of Process; Waiver of Jury Trial] of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue, service of process
and waiver of jury trial are incorporated herein by reference, mutatis mutandis,
and the parties hereto agree to such terms.


17. Notices.


All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be as set forth in Section 12.5 [Notices;
Effectiveness; Electronic Communication] of the Credit Agreement.


18. Specific Performance.


Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Administrative Agent hereunder and under the other Loan Documents, because
the Administrative Agent’s remedies at law for failure of such Pledgor to comply
with the provisions hereof relating to the Administrative Agent’s rights (i) to
inspect the books and records related to the Pledged Collateral, (ii) to receive
the various notifications such Pledgor is required to deliver hereunder,
(iii) to obtain copies of agreements and documents as provided herein with
respect to the Pledged Collateral, (iv) to enforce the provisions hereof
pursuant to which the such Pledgor has appointed the Administrative Agent its
attorney-in-fact, and (v) to enforce the Administrative Agent’s remedies
hereunder, would be inadequate and that any such failure would not be
{N0221554 } 

--------------------------------------------------------------------------------



adequately compensable in damages, such Pledgor agrees that each such provision
hereof may be specifically enforced.


19. Voting Rights in Respect of the Pledged Collateral.


So long as no Event of Default shall occur and be continuing under the Credit
Agreement, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the other Loan Documents;
provided, however, that such Pledgor will not exercise or will refrain from
exercising any such voting and other consensual right pertaining to the Pledged
Collateral, as the case may be, if such action would have a material adverse
effect on the value of any Pledged Collateral. Subject to the express terms and
conditions of the Credit Agreement and without limiting the generality of the
foregoing and in addition thereto, the Pledgors shall not vote to enable, or
take any other action to permit, any of the Companies to issue any stock, member
interests, partnership interests or other equity securities, member interests,
partnership interests or other ownership interests of any nature or to issue any
other securities, shares, capital stock, member interests, partnership interests
or other ownership interests convertible into or granting the right to purchase
or exchange for any stock, member interests, partnership interests or other
equity securities, member interests, partnership interests or other ownership
interests of any nature of any such Company or to enter into any agreement or
undertaking restricting the right or ability of the Pledgor or the
Administrative Agent to sell, assign or transfer any of the Pledged Collateral.


20. Entire Agreement; Amendments.


This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements relating to a
grant of a security interest in the Pledged Collateral by any Pledgor. This
Agreement may not be amended or supplemented except by a writing signed by the
Administrative Agent and the Pledgors.


21. Counterparts; Telecopy Signatures.


This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy
transmission to the Administrative Agent or any Lender of, or the e-mail
delivery of a portable document format (PDF) file to the Agent or any Lender
containing, the signature pages hereof purporting to be signed on behalf of any
Pledgor shall constitute effective and binding execution and delivery hereof by
such Pledgor.


22. Construction.


The rules of construction contained in Section 1.2 of the Credit Agreement apply
to this Agreement.



{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURES APPEAR ON FOLLOWING PAGES]



{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO PLEDGE AGREEMENT]


IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.


FIRST NATIONAL BANK OF PENNSYLVANIA, as Agent


By:  


Name: 


Title:





{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO PLEDGE AGREEMENT]



DLH HOLDINGS CORP.


By:  
Name:
Title:
DLH SOLUTIONS, INC.


By:  
Name:
Title:

Address for Notices:
Kathryn M. JohnBull,
Chief Financial Officer
DLH Holdings Corp.
3565 Piedmont Road, N.E.,
Building 3 - Suite 700
Atlanta, Georgia 30305
Fax: ____________________




{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE A
TO
PLEDGE AGREEMENT


Description of Pledged Collateral


[NOTE TO PLEDGOR: PLEASE PROVIDE INFORMATION REQUIRED BELOW.]


A. Corporations



Pledgor and Pledgor’s jurisdiction of formationPledged CollateralPercentage of
Ownership





{N0221554 } 

--------------------------------------------------------------------------------



B. Limited Liability Companies



Pledgor and Pledgor’s jurisdiction of formationPledged CollateralPercentage of
Ownership



C. Partnerships



Pledgor and Pledgor’s jurisdiction of formationPledged CollateralPercentage of
Ownership




{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF PLEDGE JOINDER AND ASSUMPTION AGREEMENT


THIS PLEDGE JOINDER AND ASSUMPTION AGREEMENT (this “Pledge Joinder”) is made as
of [_______________], 20[__], by [______________________________________], a
[____________] [corporation/partnership/limited liability company] (the “New
Pledgor”).


Background


Reference is made to the (i) Credit Agreement, dated as June 7, 2019, by and
among, DLH Holdings Corp., as Borrower thereunder, First National Bank of
Pennsylvania, as Administrative Agent (the “Administrative Agent”), the Lenders
and the Loan Parties now or hereafter party thereto (as amended, restated,
modified, or supplemented from time to time hereafter, the “Credit Agreement”),
(ii) the Pledge Agreement dated as of June 7, 2019 (as amended, restated,
modified, or supplemented from time to time hereafter, the “Pledge Agreement”)
which Pledgors issued to the Administrative Agent, as the same may be amended,
restated, supplemented or modified from time to time, and (iii) the other Loan
Documents referred to in the Credit Agreement, as the same may be amended,
restated, supplemented or modified from time to time.


Agreement


Capitalized terms defined in the Credit Agreement or in the Pledge Agreement, as
applicable, are used herein as defined therein. In consideration of the New
Pledgor becoming a Pledgor under the terms of the Pledge Agreement and in
consideration of the value of the benefits received by New Pledgor as a result
of owning or creating directly or indirectly any Subsidiaries, the New Pledgor
hereby agrees that effective as of the date hereof it hereby is, and shall be
deemed to be, a Pledgor under the Pledge Agreement and agrees that from the date
hereof until the Payment in Full of the Obligations, New Pledgor has assumed the
obligations of a “Pledgor” under, and New Pledgor shall perform, comply with and
be subject to and bound by, jointly and severally, each of the terms, provisions
and waivers of the Pledge Agreement. Without limiting the generality of the
foregoing, the New Pledgor hereby represents and warrants that (i) each of the
representations and warranties set forth in the Pledge Agreement applicable to
New Pledgor as a Pledgor is true and correct in all material respects as to New
Pledgor on and as of the date hereof, except to the extent such representations
and warranties expressly relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (ii) New Pledgor has heretofore received a
true and correct copy of the Credit Agreement and the Pledge Agreement
(including any modifications thereof or supplements or waivers thereto) in
effect on the date hereof.


New Pledgor hereby affirms and ratifies in favor of the Administrative Agent the
Pledge Agreement.



{N0221554 } 

--------------------------------------------------------------------------------



New Pledgor is simultaneously delivering to the Administrative Agent the
following documents, if applicable, together with this Pledgor Joinder as
required under Section 8.2.10 of the Credit Agreement and Section 9 of the
Pledge Agreement:


1. Certificate of formation;


2. Operating agreement;


3. Certificate of good standing in each state where New Pledgor is organized or
  qualified to do business;


4. All consents required in connection with the transactions contemplated by
this   Pledge Joinder and the Pledge Agreement, in a form reasonably
satisfactory to the   Administrative Agent and its counsel; and


5. Updated Schedules to the Pledge Agreement. [Note: updates to schedules do not
  cure any breach of warranties].



DeliveredNot DeliveredPledgeSchedule A – Description of Pledged Collateral
¨
¨

        
        In furtherance of the foregoing, New Pledgor shall execute and deliver
or cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of Administrative Agent
to carry out more effectively the provisions and purposes of this Pledge
Joinder.




The remainder of this page is left blank intentionally.
Signatures follow on next page.



{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO PLEDGE JOINDER AND ASSUMPTION AGREEMENT]


IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Pledgor
has duly executed this Pledgor Joinder and Assumption Agreement and delivered
the same to the Administrative Agent, as of the date and year first above
written.
[ ]


By:  
Name:
Title:




Acknowledged and accepted:

FIRST NATIONAL BANK OF PENNSYLVANIA

By:    
Name:  
Title:   





{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 1.1(S)


SECURITY AGREEMENT


THIS SECURITY AGREEMENT, dated as of June 7, 2019 (as amended, restated,
supplemented or modified from time to time, the “Agreement”), is entered into by
and among DLH HOLDINGS CORP., a New Jersey corporation (“Holdings”), and each of
the Loan Parties (as hereinafter defined) (together with Holdings, each a
“Debtor” and collectively the “Debtors”), and FIRST NATIONAL BANK OF
PENNSYLVANIA, in its capacity as Administrative Agent (the “Administrative
Agent”) for the LENDERS (as hereinafter defined).


WITNESSETH THAT:


WHEREAS, the Debtors are (or will be with respect to after-acquired property)
the legal and beneficial owners and the holders of the Collateral (as defined in
Section 1 hereof); and


WHEREAS, pursuant to that certain Credit Agreement (as it may hereafter from
time to time be restated, amended, modified or supplemented, the “Credit
Agreement”) of even date herewith by and among the Administrative Agent, the
“Lenders” (as defined in the Credit Agreement) now or hereafter party thereto,
each of the “Guarantors” (as defined in the Credit Agreement) now or hereafter
party thereto, and Holdings, the Administrative Agent and the Lenders have
agreed to make certain loans to the Loan Parties; and


WHEREAS, the obligation of the Administrative Agent and the Lenders to make
loans under the Credit Agreement is subject to the condition, among others, that
the Debtors secure their obligations and the obligations of the Loan Parties to
the Administrative Agent and the Lenders under the Credit Agreement, the other
Loan Documents and otherwise as more fully described herein in the manner set
forth herein.


NOW, THEREFORE, intending to be legally bound hereby, the parties hereto
covenant and agree as follows:


1. The foregoing recitals are hereby incorporated by reference into this
Agreement. Terms which are defined in the Credit Agreement and not otherwise
defined herein are used herein as defined therein and the rules of construction
set forth in Sections 1.1 and 1.2 of the Credit Agreement shall apply to this
Agreement. The following words and terms shall have the following meanings,
respectively, unless the context hereof otherwise clearly requires:


(a) “Code” means the Uniform Commercial Code as in effect in the State of
Maryland on the date hereof and as amended from time to time except to the
extent that the conflict of law rules of such Uniform Commercial Code shall
apply the Uniform Commercial Code as in effect from time to time in any other
state to specific property or other matters.


(b) “Collateral” means all of any Debtor’s right, title and interest in, to and
under all assets of the Debtors’ including, the following described property of
such Debtor (each
{N0221554 } 

--------------------------------------------------------------------------------



capitalized term used in this Section 1(b) shall have in this Agreement the
meaning given to it by the Code):
(i) all now existing and hereafter acquired or arising Accounts (including,
without limitation, Eligible Billed Accounts Receivable, Eligible Billed
Commercial Accounts Receivable, Eligible Billed Government Accounts Receivable,
Eligible Unbilled Accounts Receivable and Ineligible Receivables), Goods, Health
Care Insurance Receivables, General Intangibles, Payment Intangibles, Deposit
Accounts, Chattel Paper (including Electronic Chattel Paper), Documents,
Instruments, Software, Investment Property, Letters of Credit, Letter of Credit
Rights, advices of credit, money, Commercial Tort Claims as listed on Schedule B
hereto (as such Schedule is amended or supplemented from time to time),
Equipment, and Inventory, Fixtures and Supporting Obligations, together with all
products of and Accessions to any of the foregoing and all Proceeds of any of
the foregoing (including all insurance policies and proceeds thereof);


(ii) to the extent, if any, not included in clause (i) above, each and every
other item of personal property and fixtures, whether now existing or hereafter
arising or acquired, including all licenses, contracts and agreements, and all
collateral for the payment or performance of any contract or agreement, together
with all products and Proceeds (including all insurance policies and proceeds)
of any Accessions to any of the foregoing; and


(iii) all present and future business records and information, including
computer tapes and other storage media containing the same and computer programs
and software (including source code, object code and related manuals and
documentation and all licenses to use such software) for accessing and
manipulating such information;


provided, however, that “Collateral” shall exclude the following: (A)  intent to
use trademark applications; (B) Excluded Accounts; and (C) any property to the
extent that the grant of a security interest hereunder with respect to such
property is prohibited by any Law, requires a consent not obtained from any
Official Body pursuant to such Law or is prohibited by, or constitutes a breach
or default under or results in the termination of, or gives rise to a right on
the part of the parties thereto, other than Holdings or any Debtor, to terminate
or requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Collateral listed on Schedule A to the Pledge Agreement, any
applicable shareholder or similar agreement, except to the extent such Law or
the term in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or right of termination or requiring such consent is ineffective under
applicable law; provided, however, that notwithstanding the foregoing
clause (C), the Collateral shall include (and such security interest shall
attach) immediately at such time as such a prohibition, breach, default or right
of termination or requiring such consent shall no longer be applicable and, to
the extent severable, shall attach immediately to any portion of such property
or contract, license, agreement, instrument or other document or shareholder or
similar agreement not subject to such a prohibition, breach, default or right of
termination or requiring such consent specified in this paragraph.



{N0221554 } 

--------------------------------------------------------------------------------



(c) “Excluded Accounts” means any accounts used for payroll, payroll taxes or
other employee benefits.


(d) “Receivables” means all of the Collateral except Equipment and Inventory.


(e) “Secured Obligations” shall mean and include the following: (i) all
Obligations, including all now existing and hereafter arising Obligations of
each and every Debtor to the Administrative Agent, the Lenders or any provider
of any Lender Provided Interest Rate Hedge or any Other Lender Provided
Financial Service Products in connection with or under the Credit Agreement,
under any of the other Loan Documents, or under any Lender Provided Interest
Rate Hedge or Other Lender Provided Financial Service Products, including all
obligations, liabilities, and indebtedness, whether for principal, interest,
fees, expenses or otherwise, of each and every Debtor to the Administrative
Agent, the Lenders, or any such providers, now existing or hereafter incurred
under the Credit Agreement or the Notes or the Guaranty Agreement or any of the
other Loan Documents or any such Lender Provided Interest Rate Hedge or Other
Lender Provided Financial Service Products as any of the same or any one or more
of them may from time to time be amended, restated, modified, or supplemented,
together with any and all extensions, renewals, refinancings, and refundings
thereof in whole or in part (and including obligations, liabilities, and
indebtedness arising or accruing after the commencement of any bankruptcy,
insolvency, reorganization, or similar proceeding with respect to Holdings or
which would have arisen or accrued but for the commencement of such proceeding,
even if the claim for such obligation, liability or indebtedness is not
enforceable or allowable in such proceeding, and including all obligations,
liabilities and indebtedness arising from any extensions of credit under or in
connection with the Loan Documents from time to time, regardless whether any
such extensions of credit are in excess of the amount committed under or
contemplated by the Loan Documents or are made in circumstances in which any
condition to extension of credit is not satisfied); (ii) all reimbursement
obligations of each and every Debtor with respect to any one or more Letters of
Credit issued by the Issuing Lender or any other Lender; (iii) all indebtedness,
loans, obligations, expenses and liabilities of each and every Debtor to the
Administrative Agent, Issuing Lender or any of the Lenders, or any provider of
any Lender Provided Interest Rate Hedge or Other Lender Provided Financial
Service Products, pursuant to or in connection with the Credit Agreement; and
(iv) any sums advanced by the Administrative Agent, the Issuing Lender or any
other Lender or which may otherwise become due pursuant to the provisions of the
Credit Agreement, the Notes, this Agreement, or any other Loan Documents or
pursuant to any other agreement, letter, document or instrument at any time
delivered to the Administrative Agent in connection therewith, including
commitment, letter of credit, agent or other fees and charges, and
indemnification obligations under any such agreement, document or instrument,
together with all interest payable on any of the foregoing, whether such sums
are advanced or otherwise become due before or after the entry of any judgment
for foreclosure or any judgment on any Loan Document or with respect to any
default under any of the Secured Obligations.


2. As security for the due and punctual payment and performance of the Secured
Obligations in full, each Debtor hereby agrees that the Administrative Agent and
the Lenders and any provider of any Lender Provided Interest Rate Hedge or any
Other Lender Provided Financial Service Products shall have, and each Debtor
hereby grants to and creates in favor of
{N0221554 } 

--------------------------------------------------------------------------------



the Administrative Agent for the benefit of itself, the Lenders and any such
provider, a continuing first priority lien on and security interest under the
Code in and to the Collateral subject only to Permitted Liens. Without limiting
the generality of Section 4 below, each Debtor further agrees that with respect
to each item of Collateral as to which (i) the creation of a valid and
enforceable security interest is not governed exclusively by the Code or
(ii) the perfection of a valid and enforceable first priority security interest
therein under the Code cannot be accomplished either by the Administrative Agent
taking possession thereof or by the filing in appropriate locations of
appropriate Code financing statements executed by such Debtor, such Debtor will
at its expense execute and deliver to the Administrative Agent and hereby does
authorize the Administrative Agent to execute and file such documents,
agreements, notices, assignments and instruments and take such further actions
as may be requested by the Administrative Agent from time to time for the
purpose of creating a valid and perfected first priority Lien on such item,
subject only to Permitted Liens, enforceable against such Debtor and all third
parties to secure the Secured Obligations.


3. Each Debtor represents and warrants to the Administrative Agent and the
Lenders that (a) such Debtor has good and marketable title to its Collateral,
(b) except for the security interest granted to and created in favor of the
Administrative Agent for the benefit of itself and the Lenders hereunder and
Permitted Liens, all the Collateral is free and clear of any Lien, (c) each
Debtor will defend the Collateral against all claims and demands of all persons
at any time claiming the same or any interest therein, (d) each Account is
genuine and enforceable in accordance with its terms and such Debtor will defend
the same against all claims, demands, recoupment, setoffs, and counterclaims at
any time asserted, (e) at the time any Account becomes subject to this Agreement
each such Account will be a good and valid Account representing a bona fide sale
of goods or services by such Debtor and such goods will have been shipped to the
respective account debtors or the services will have been performed for the
respective account debtors (or for those on behalf of whom the account debtors
are obligated on the Accounts) and no such Account will at such time be subject
to any claim for credit, allowance, setoff, recoupment, defense, counterclaim or
adjustment by any account debtor or otherwise, (f) the exact legal name of the
Debtor is as set forth on the signature page hereto, (g) the state of
incorporation, formation or organization as applicable, of such Debtor is as set
forth on Schedule A hereto, (h) Schedule A hereto lists all promissory notes
issued to or held by any Debtor (other than promissory notes issued in
connection with extensions of trade credit by any Debtor in the ordinary course
of business) (such promissory notes listed, or required to be listed, on
Schedule A, the “Pledged Notes”), which such Pledged Notes constitute (or,
solely with respect to Pledged Notes issued by a Person other than a Debtor, to
such Debtor’s knowledge constitute) the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at Law) and an implied covenant of good
faith and fair dealing, and (i) no consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Agreement and the other Loan
Documents or after the consummation of the Acquisition except as expressly set
forth in the Loan Documents.


{N0221554 } 

--------------------------------------------------------------------------------



4. Each Debtor will faithfully preserve and protect the Administrative Agent’s
security interest in the Collateral as a prior perfected security interest under
the Code, superior and prior to the rights of all other Persons, except for
holders of Permitted Liens, and will do all such other acts and things and will,
upon request therefor by the Administrative Agent, execute, deliver, file and
record, and each Debtor hereby authorizes the Administrative Agent to so file,
all such other documents and instruments, including financing statements,
security agreements, assignments and documents and powers of attorney with
respect to the Collateral, and pay all filing fees and taxes related thereto, as
the Administrative Agent in its discretion may deem necessary or advisable from
time to time in order to attach, continue, preserve, perfect, and protect said
security interest (including the filing at any time or times after the date
hereof of financing statements under, and in the locations advisable pursuant
to, the Code); and each Debtor hereby irrevocably appoints the Administrative
Agent, its officers, employees and agents, and each of them individually, as
attorneys-in-fact for such Debtor to execute, deliver, file and record such
items for such Debtor and in such Debtor’s name, place and stead. This power of
attorney, being coupled with an interest, shall be irrevocable for the life of
this Agreement.


5. Each Debtor jointly and severally covenants and agrees that:


(a) it will defend the Administrative Agent’s and each Lenders’ right, title and
lien on and security interest in and to the Collateral and the proceeds thereof
against the claims and demands of all Persons whomsoever, other than any Person
claiming a right in the Collateral pursuant to an agreement between such Person
and the Administrative Agent;


(b) it will not suffer or permit to exist on any Collateral any Lien except for
Permitted Liens;


(c) it will not take or omit to take any action, the taking or the omission of
which might result in a material alteration (except as permitted by the Credit
Agreement) or impairment of the Collateral or of the Administrative Agent’s
rights under this Agreement;


(d) it will not sell, assign or otherwise dispose of any portion of the
Collateral except as permitted in Section 8.2.8 [Dispositions of Assets or
Subsidiaries] of the Credit Agreement;


(e) it will (i) except for such Collateral delivered to the Administrative Agent
pursuant to this Section 5 or otherwise now or hereafter under the control of
the Administrative Agent, obtain and maintain sole and exclusive possession of
the Collateral, (ii) maintain its chief executive office and keep the Collateral
and all records pertaining thereto at the locations specified on the Security
Interest Data Summary attached as Schedule A hereto, unless it shall have given
the Administrative Agent prior notice and taken any action reasonably requested
by the Administrative Agent to maintain its security interest therein,
(iii) notify the Administrative Agent if an Account becomes evidenced or secured
by an Instrument or Chattel Paper and deliver to the Administrative Agent upon
the Administrative Agent’s request therefor all Collateral consisting of
Instruments and Chattel Paper immediately upon such Debtor’s receipt of a
request therefor, (iv) deliver to the Administrative Agent possession of all
Collateral the possession of
{N0221554 } 

--------------------------------------------------------------------------------



which is required to perfect the Administrative Agent’s lien thereon or security
interest therein or the possession of which grants priority over a Person filing
a financing statement with respect thereto, including the Pledged Notes,
(v) execute control agreements and cause other Persons to execute
acknowledgments in form and substance satisfactory to the agent evidencing the
Administrative Agent’s control with respect to all Collateral the control or
acknowledgment of which perfects the Administrative Agent’s security interest
therein, including Letters of Credit, Letter of Credit Rights, Electronic
Chattel Paper, Deposit Accounts and Investment Property, and (vi) keep
materially accurate and complete books and records concerning the Collateral and
such other books and records as the Administrative Agent may from time to time
reasonably require;


(f) it will promptly furnish to the Administrative Agent such information and
documents relating to the Collateral as the Administrative Agent may reasonably
request, including all invoices, Documents, contracts, Chattel Paper,
Instruments and other writings pertaining to such Debtor’s contracts or the
performance thereof, all of the foregoing to be certified upon request of the
Administrative Agent by an authorized officer of such Debtor;


(g) it shall promptly notify the Administrative Agent if any Account arises out
of contracts with the United States or any department, agency or instrumentality
thereof or any one or more of the states of the United States, or the District
of Columbia, or any department, agency, or instrumentality thereof, and will
execute any instruments and take any steps required by the Administrative Agent
so that all monies due and to become due under such contract shall be assigned
to the Administrative Agent and notice of the assignment given to and
acknowledged by the appropriate government agency or authority under the Federal
Assignment of Claims Act or comparable state or District of Columbia Law;


(h) it shall, from time to time, at its expense, faithfully preserve and protect
the Administrative Agent's Lien on and Prior Security Interest in the Collateral
and all other personal property of the Loan Parties which under the terms of
this Agreement is required to be Collateral, whether now owned or hereafter
acquired, as a continuing first priority perfected Lien, subject only to
Permitted Liens, and shall do such other acts and things as the Administrative
Agent in its sole discretion may deem necessary or advisable from time to time
in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral. In addition to the foregoing, within ten (10) days of
the Administrative Agent's request, each Loan Party shall execute and deliver to
the Administrative Agent all documents or materials of any Loan Party necessary
or appropriate in order to comply with the Assignment of Claims Act (the
"Government Contract Assignments") in connection with each Government Contract
which is required to be assigned to the Administrative Agent by the
Administrative Agent. All costs and expenses incurred in connection with the
Government Contract Assignments shall be borne solely by the Debtors;


(i) such Debtor will not change its state of incorporation, formation or
organization, as applicable, without providing thirty (30) days prior written
notice to the Administrative Agent;


(j) such Debtor will not change its name without providing thirty (30) days
prior written notice to the Administrative Agent;


{N0221554 } 

--------------------------------------------------------------------------------



(k) such Debtor shall preserve its corporate, limited liability company or
partnership (as the case may be) existence and, except as permitted by the
Credit Agreement, shall not (i) in one transaction, or a series of related
transactions, merge into or consolidate with any other entity, the survivor of
which is not such Debtor, or (ii) sell all or substantially all of its assets;


(l) if any Debtor shall at any time acquire a commercial tort claim, as defined
in the Code, such Debtor shall immediately notify the Administrative Agent in a
writing signed by such Debtor of the details thereof and grant to the
Administrative Agent for the benefit of the Lenders in such writing a security
interest therein and in the proceeds thereof, with such writing to be in form
and substance satisfactory to the Administrative Agent and such writing shall
constitute a supplement to Schedule B hereto;


(m) each Debtor hereby authorizes the Administrative Agent to, at any time and
from time to time, file in any one or more jurisdictions financing statements
that describe the Collateral as “all assets” or “all personal property”,
together with continuation statements thereof and amendments thereto, without
the signature of such Debtor and which contain any information required by the
Code or any other applicable statute applicable to such jurisdiction for the
sufficiency of filing office acceptance of any financing statements,
continuation statements, or amendments. Each Debtor agrees to furnish any such
information to the Administrative Agent promptly upon request. Any such
financing statements, continuation statements or amendments may be signed by
Administrative Agent on behalf of such Debtor if the Administrative Agent so
elects and may be filed at any time in any jurisdiction; and


(n) such Debtor shall at any time and from time to time promptly take such steps
as the Administrative Agent may reasonably request as are necessary for the
Administrative Agent to insure the continued perfection of the Administrative
Agent’s and the Lenders’ security interest in the Collateral with the same
priority required hereby and the preservation of its rights therein.


6. Each Debtor assumes full responsibility for taking any and all necessary
steps to preserve the Administrative Agent’s and the Lenders’ rights with
respect to the Collateral against all Persons other than anyone asserting rights
in respect of a Permitted Lien. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Administrative Agent takes such action for that purpose as
such Debtor shall reasonably request in writing, provided that such requested
action will not, in the judgment of the Administrative Agent, impair the
security interest in the Collateral created hereby or the Administrative Agent’s
and the Lenders’ rights in, or the value of, the Collateral, and provided
further that such written request is received by the Administrative Agent in
sufficient time to permit the Administrative Agent to take the requested action.


7. The pledge, security interests, and other Liens and the obligations of each
Debtor hereunder shall not be discharged or impaired or otherwise diminished by
any failure, default, omission, or delay, willful or otherwise, by
Administrative Agent, or any other obligor on any of the Secured Obligations, or
by any other act or thing or omission or delay to do any other act or thing
which may or might in any manner or to any extent vary the risk of such Debtor
or which
{N0221554 } 

--------------------------------------------------------------------------------



would otherwise operate as a discharge of such Debtor as a matter of law or
equity. Without limiting the generality of the foregoing, each Debtor hereby
consents to, and the pledge, security interests, and other Liens given by such
Debtor hereunder shall not be diminished, terminated, or otherwise similarly
affected by any of the following at any time and from time to time:


(a) Any lack of genuineness, legality, validity, enforceability, or allowability
(in a bankruptcy, insolvency, reorganization or similar proceeding, or
otherwise), or any avoidance or subordination, in whole or in part, of any Loan
Document, any obligations in connection with any Lender Provided Interest Rate
Hedge or any Other Lender Provided Financial Service Products, or any of the
Secured Obligations and regardless of any Law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of the Secured
Obligations, any of the terms of the Loan Documents, or any rights of the
Administrative Agent or any other Person with respect thereto;


(b) Any increase, decrease, or change in the amount, nature, type or purpose of
any of or any release, surrender, exchange, compromise or settlement of any of
the Secured Obligations (whether or not contemplated by the Loan Documents as
presently constituted); any change in the time, manner, method, or place of
payment or performance of, or in any other term of, any of the Secured
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or refinancing or refunding of, any
Loan Document, any Lender Provided Interest Rate Hedge or any Other Lender
Provided Financial Service Products, or any of the Secured Obligations;


(c) Any failure to assert any breach of or default under any Loan Document, any
Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products, or any of the Secured Obligations; any extensions of credit in
excess of the amount committed under or contemplated by the Loan Documents or
any Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products, or in circumstances in which any condition to such extensions
of credit has not been satisfied; any other exercise or non-exercise, or any
other failure, omission, breach, default, delay, or wrongful action in
connection with any exercise or non-exercise, of any right or remedy against
such Debtor or any other Person under or in connection with any Loan Document or
any Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products, or any of the Secured Obligations; any refusal of payment or
performance of any of the Secured Obligations, whether or not with any
reservation of rights against any Debtor; or any application of collections
(including collections resulting from realization upon any direct or indirect
security for the Secured Obligations) to other obligations, if any, not entitled
to the benefits of this Agreement, in preference to Secured Obligations or, if
any collections are applied to Secured Obligations, any application to
particular Secured Obligations;


(d) Any taking, exchange, amendment, modification, supplement, termination,
subordination, release, loss, or impairment of, or any failure to protect,
perfect, or preserve the value of, or any enforcement of, realization upon, or
exercise of rights or remedies under or in connection with, or any failure,
omission, breach, default, delay, or wrongful action by the Administrative Agent
or any other Person in connection with the enforcement of, realization
{N0221554 } 

--------------------------------------------------------------------------------



upon, or exercise of rights or remedies under or in connection with, or, any
other action or inaction by Administrative Agent or any other Person in respect
of, any direct or indirect security for any of the Secured Obligations
(including the Collateral). As used in this Agreement, “direct or indirect
security” for the Secured Obligations, and similar phrases, includes any
collateral security, guaranty, suretyship, letter of credit, capital maintenance
agreement, put option, subordination agreement, or other right or arrangement of
any nature providing direct or indirect assurance of payment or performance of
any of the Secured Obligations, made by or on behalf of any Person;


(e) Any merger, consolidation, liquidation, dissolution, winding-up, charter
revocation, or forfeiture, or other change in, restructuring or termination of
the corporate structure or existence of, any Debtor or Holdings or any other
Person; any bankruptcy, insolvency, reorganization or similar proceeding with
respect to any Debtor or Holdings or any other Person; or any action taken or
election (including any election under Section 1111(b)(2) of the United States
Bankruptcy Code or any comparable Law of any jurisdiction) made by
Administrative Agent or any Debtor or Holdings or by any other Person in
connection with any such proceeding;


(f) Any defense, setoff, or counterclaim which may at any time be available to
or be asserted by any Debtor or Holdings or any other Person with respect to any
Loan Document or any of the Secured Obligations; or any discharge by operation
of Law or release of any Debtor or Holdings or any other Person from the
performance or observance of any Loan Document or any of the Secured
Obligations; and


(g) Any other event or circumstance, whether similar or dissimilar to any of the
foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of a guarantor or a surety,
including any Debtor, excepting only full, strict, and indefeasible payment and
performance of the Secured Obligations in full.


8. Each Debtor hereby waives any and all defenses which any Debtor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Debtor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable Law, each Debtor hereby further waives each of the following:


(a) All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Debtor,
including the following: any notice of any event or circumstance described in
the immediately preceding section hereof; any notice required by any Law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Loan Document,
under any Lender Provided Interest Rate Hedge, or under any Other Lender
Provided Financial Service Products or any of the Secured Obligations; any
notice of the incurrence of any Secured Obligations; any notice of any default
or any failure on the part of such Debtor or Holdings or any other Person to
comply with any Loan Document, any Lender
{N0221554 } 

--------------------------------------------------------------------------------



Provided Interest Rate Hedge or any Other Lender Provided Financial Service
Products, or any of the Secured Obligations or any requirement pertaining to any
direct or indirect security for any of the Secured Obligations; and any notice
or other information pertaining to the business, operations, condition
(financial or otherwise), or prospects of Holdings or any other Person;


(b) Any right to any marshalling of assets, to the filing of any claim against
such Debtor or Holdings or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Debtor or Holdings, or any other Person of any other right or remedy under
or in connection with any Loan Document, any Lender Provided Interest Rate
Hedge, or any Other Lender Provided Financial Service Products or any of the
Secured Obligations or any direct or indirect security for any of the Secured
Obligations; any requirement of promptness or diligence on the part of the
Administrative Agent or any other Person; any requirement to exhaust any
remedies under or in connection with, or to mitigate the damages resulting from
default under, any Loan Document or any of the Secured Obligations or any direct
or indirect security for any of the Secured Obligations; any benefit of any
statute of limitations; and any requirement of acceptance of this Agreement or
any other Loan Document, and any requirement that any Debtor receive notice of
any such acceptance; and


(c) Any defense or other right arising by reason of any Law now or hereafter in
effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency Laws, “one action” Laws, or the like), or by reason of any
election of remedies or other action or inaction by the Administrative Agent
(including commencement or completion of any judicial proceeding or nonjudicial
sale or other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Administrative Agent to seek a deficiency against Holdings or any other Person
or which otherwise discharges or impairs any of the Secured Obligations.


9. The Obligations and additional liabilities of the Debtors under this
Agreement are joint and several obligations of the Debtors, and each Debtor
hereby waives to the full extent permitted by Law any defense it may otherwise
have to the payment and performance of the Obligations and such additional
liabilities that its liability hereunder is limited and not joint and several.
Each Debtor acknowledges and agrees that the foregoing waivers serve as a
material inducement to the agreement of the Administrative Agent and the Lenders
to make the Loans, and that the Administrative Agent and the Lenders are relying
on each specific waiver and all such waivers in entering into this Agreement.
The undertakings of each Debtor hereunder secure the obligations of itself and
the other Debtors. The Administrative Agent and the Lenders, or any of them,
may, in their sole discretion, elect to enforce this Agreement against any
Debtor without any duty or responsibility to pursue any other Debtor and such an
election by the Administrative Agent and the Lenders, or any of them, shall not
be a defense to any action the Administrative Agent and the Lenders, or any of
them, may elect to take against any Debtor. Each of the Lenders and
Administrative Agent hereby reserve all rights against each Debtor.


10. (a) At any time and from time to time whether or not an Event of Default
then exists and without prior notice to or consent of any Debtor, the
Administrative Agent may at its option take such actions as the Administrative
Agent deems appropriate (i) to attach, perfect,
{N0221554 } 

--------------------------------------------------------------------------------



continue, preserve and protect the Administrative Agent’s and the Lenders’ first
priority security interest in or lien on the Collateral, and/or (ii) subject to
the limitations provided for in the Credit Agreement, to inspect, audit and
verify the Collateral, including reviewing all of such Debtor’s books and
records and copying and making excerpts therefrom, provided that prior to an
Event of Default or a Potential Default, the same is done with advance notice
during normal business hours to the extent access to such Debtor’s premises is
required, and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors or any Debtor to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
upon demand.


(b) At any time and from time to time after an Event of Default exists and is
continuing and without prior notice to or consent of any Debtor, the
Administrative Agent may at its option take such actions as the Administrative
Agent deems appropriate (i) to maintain, repair, protect and insure the
Collateral, and/or (ii) to perform, keep, observe and render true and correct
any and all covenants, agreements, representations and warranties of any Debtor
hereunder, and (iii) to add all liabilities, obligations, costs and expenses
reasonably incurred in connection with the foregoing clauses (i) and (ii) to the
Secured Obligations, to be paid by the Debtors or any Debtor to the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
upon demand.


11. After there exists any Event of Default under the Credit Agreement:


(a) The Administrative Agent shall have and may exercise all the rights and
remedies available to a secured party under the Code in effect at the time, and
such other rights and remedies as may be provided by Law and as set forth below,
including to take over and collect all of any Debtor’s Receivables and all other
Collateral, and to this end each Debtor hereby appoints the Administrative
Agent, its officers, employees and agents, as its irrevocable, true and lawful
attorneys-in-fact with all necessary power and authority to (i) take possession
immediately, with or without notice, demand, or legal process, of any of or all
of the Collateral wherever found, and for such purposes, enter upon any premises
upon which the Collateral may be found and remove the Collateral therefrom,
(ii) require any Debtor to assemble the Collateral and deliver it to the
Administrative Agent or to any place designated by the Administrative Agent at
such Debtor’s expense, (iii) receive, open and dispose of all mail addressed to
any Debtor and notify postal authorities to change the address for delivery
thereof to such address as the Administrative Agent may designate, (iv) demand
payment of the Receivables, (v) enforce payment of the Receivables by legal
proceedings or otherwise, (vi) exercise all of any Debtor’s rights and remedies
with respect to the collection of the Receivables, (vii) settle, adjust,
compromise, extend or renew the Receivables, (viii) settle, adjust or compromise
any legal proceedings brought to collect the Receivables, (ix) to the extent
permitted by applicable Law, sell or assign the Receivables upon such terms, for
such amounts and at such time or times as the Administrative Agent deems
advisable, (x) discharge and release the Receivables, (xi) take control, in any
manner, of any item of payment or proceeds from any account debtor,
(xii) prepare, file and sign any Debtor’s name on any Proof of Claim in
Bankruptcy or similar document against any account debtor, (xiii) prepare, file
and sign any Debtor’s name on any notice of Lien, assignment or satisfaction of
Lien or similar document in connection with the Receivables, (xiv) do all acts
and things
{N0221554 } 

--------------------------------------------------------------------------------



necessary, in the Administrative Agent’s sole discretion, to fulfill any of
Holdings’ or any Debtor’s obligations to the Administrative Agent or the Lenders
under the Credit Agreement, Loan Documents or otherwise, (xv) endorse the name
of any Debtor upon any check, Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading or similar document or agreement relating to the
Receivables or Inventory; (xvi) use any Debtor’s stationery and sign such
Debtor’s name to verifications of the Receivables and notices thereof to account
debtors; (xvii) access and use the information recorded on or contained in any
data processing equipment or computer hardware or software relating to the
Receivables, Inventory, or other Collateral or proceeds thereof to which any
Debtor has access, (xviii) demand, sue for, collect, compromise and give
acquittances for any and all Collateral, (xix) prosecute, defend or compromise
any action, claim or proceeding with respect to any of the Collateral, and
(xx) take such other action as the Administrative Agent may deem appropriate,
including extending or modifying the terms of payment of any Debtor’s debtors.
This power of attorney, being coupled with an interest, shall be irrevocable for
the life of this Agreement. To the extent permitted by Law, each Debtor hereby
waives all claims of damages due to or arising from or connected with any of the
rights or remedies exercised by the Administrative Agent pursuant to this
Agreement, except claims for physical damage to the Collateral arising from
gross negligence or willful misconduct by the Administrative Agent.


(b) The Administrative Agent shall have the right to lease, sell or otherwise
dispose of all or any of the Collateral at public or private sale or sales for
cash, credit or any combination thereof, with such notice as may be required by
Law (it being agreed by each Debtor that, in the absence of any contrary
requirement of Law, ten (10) days’ prior notice of a public or private sale of
Collateral shall be deemed reasonable notice), in lots or in bulk, for cash or
on credit, all as the Administrative Agent, in its sole discretion, may deem
advisable. Such sales may be adjourned from time to time with or without notice.
The Administrative Agent shall have the right to conduct such sales on any
Debtor’s premises or elsewhere and shall have the right to use any Debtor’s
premises without charge for such sales for such time or times as the
Administrative Agent may see fit. The Administrative Agent may purchase all or
any part of the Collateral at public or, if permitted by Law, private sale and,
in lieu of actual payment of such purchase price, may set off the amount of such
price against the Secured Obligations.


(c) Each Debtor, at its cost and expense (including the cost and expense of any
of the following referenced consents, approvals, etc.) will promptly execute and
deliver or cause the execution and delivery of all applications, certificates,
instruments, registration statements, and all other documents and papers the
Administrative Agent may request in connection with the obtaining of any
consent, approval, registration, qualification, permit, license, accreditation,
or authorization of any other Official Body or other Person necessary or
appropriate for the effective exercise of any rights hereunder or under the
other Loan Documents. Without limiting the generality of the foregoing, each
Debtor agrees that in the event the Administrative Agent on behalf of itself
and/or the Lenders shall exercise its rights hereunder or pursuant to the other
Loan Documents, to sell, transfer, or otherwise dispose of, or vote, consent,
operate, or take any other action in connection with, any of the Collateral,
such Debtor shall execute and deliver (or cause to be executed and delivered)
all applications, certificates, assignments and other documents that the
Administrative Agent requests to facilitate such actions and shall otherwise
{N0221554 } 

--------------------------------------------------------------------------------



promptly, fully, and diligently cooperate with the Administrative Agent and any
other Persons in making any application for the prior consent or approval of any
Official Body or any other Person to the exercise by the Administrative Agent on
behalf of itself and/or the Lenders of any such rights relating to all or any of
the Collateral. Furthermore, because each Debtor agrees that the remedies at
Law, of the Administrative Agent on behalf of itself and/or the Lenders, for
failure of such Debtor to comply with this Subsection (c) would be inadequate,
and that any such failure would not be adequately compensable in damages, each
Debtor agrees that this Subsection (c) may be specifically enforced.


(d) The Administrative Agent may request, without limiting the rights and
remedies of the Administrative Agent on behalf of itself and the Lenders
otherwise provided hereunder and under the other Loan Documents, that each
Debtor do any of the following: (i) give the Administrative Agent on behalf of
itself and the Lenders specific assignments of the accounts receivable of such
Debtor after such accounts receivable come into existence, and schedules of such
accounts receivable, the form and content of such assignment and schedules to be
satisfactory to Administrative Agent, and (ii) in order to better secure the
Administrative Agent on behalf of itself and the Lenders, to the extent
permitted by Law, enter into such lockbox agreements and establish such lockbox
accounts as the Administrative Agent may require, all at the sole expense of
such Debtor and shall direct all payments from all payors due to such Debtor, to
such lockbox accounts.


12. To the extent that applicable law imposes duties on Administrative Agent to
exercise remedies in a commercially reasonable manner, each Debtor acknowledges
and agrees that it is not commercially unreasonable for Administrative Agent (a)
to fail to incur expenses reasonably deemed significant by Administrative Agent
to prepare Collateral for disposition or otherwise to fail to complete raw
material or work in process into finished goods or other finished products for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other Persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other Persons, whether
or not in the same business as any Debtor, for expressions of interest in
acquiring all or any portion of the Collateral, (g) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (h) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Administrative Agent
against risks of loss, collection or disposition of Collateral or to provide to
Administrative Agent a guaranteed return from the collection or disposition of
Collateral, or (l) to the extent deemed appropriate by Administrative Agent, to
obtain the services of other brokers, investment bankers, consultants
{N0221554 } 

--------------------------------------------------------------------------------



and other professionals to assist Administrative Agent in the collection or
disposition of any of the Collateral. Each Debtor acknowledges that the purpose
of this Section 12 is to provide non-exhaustive indications of what actions or
omissions by Administrative Agent would fulfill Administrative Agent’s duties
under the Code or the Uniform Commercial Code of any other relevant jurisdiction
in Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by Administrative Agent shall not be deemed to fail
to fulfill such duties solely on account of not being indicated in this Section
12. Without limitation upon the foregoing, nothing contained in this Section 12
shall be construed to grant any rights to any Debtor or to impose any duties on
Administrative Agent that would not have been granted or imposed by this
Agreement or by applicable Law in the absence of this Section 12.


13. The lien on and security interest in each Debtor’s Collateral granted to and
created in favor of the Administrative Agent by this Agreement shall be for the
benefit of the Administrative Agent and the Lenders and any provider of any
Lender Provided Interest Rate Hedge or any Other Lender Provided Financial
Service Products. Each of the rights, privileges, and remedies provided to the
Administrative Agent hereunder or otherwise by Law with respect to any Debtor’s
Collateral shall be exercised by the Administrative Agent only for its own
benefit and the benefit of the Lenders, and any of such Debtor’s Collateral or
proceeds thereof held or realized upon at any time by the Administrative Agent
shall be applied as set forth in Section 9.2.4 [Application of Proceeds] of the
Credit Agreement. Each Debtor shall remain liable to the Administrative Agent
and the Lenders and any provider of any Lender Provided Interest Rate Hedge or
any Other Lender Provided Financial Service Products for and shall pay to the
Administrative Agent for the benefit of itself and the Lenders and any such
provider any deficiency which may remain after such sale or collection.


14. Reserved.


15. Upon indefeasible payment in full of the Secured Obligations, the expiration
of all Commitments and Letters of Credit, and termination of the Credit
Agreement, this Agreement shall terminate and be of no further force and effect,
and the Administrative Agent shall thereupon promptly return to a Debtor such of
the Collateral and such other documents delivered by such Debtor hereunder as
may then be in the Administrative Agent’s possession, subject to the rights of
third parties. Until such time, however, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.


16. No failure or delay on the part of the Administrative Agent in exercising
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof or of any other right, remedy, power or privilege of the Administrative
Agent hereunder; nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. No waiver of a single
Event of Default shall be deemed a waiver of a subsequent Event of Default. All
waivers under this Agreement must be in writing. The rights and remedies of the
Administrative Agent under this Agreement are cumulative and in addition to any
rights or remedies which it may otherwise have, and the Administrative Agent may
enforce any one or more remedies hereunder successively or concurrently at its
option.


{N0221554 } 

--------------------------------------------------------------------------------



17. All notices, statements, requests and demands given to or made upon either
party hereto in accordance with the provisions of this Agreement shall be given
or made as provided in Section 12.5 [Notices; Effectiveness; Electronic
Communication] of the Credit Agreement.


18. Each Debtor agrees that as of the date hereof, all information contained on
the Security Interest Data Schedule attached hereto as Schedule A is accurate
and complete and contains no omission or misrepresentation. Each Debtor shall
promptly notify the Administrative Agent of any changes in the information set
forth thereon.


19. Each Debtor acknowledges that the provisions hereof giving the
Administrative Agent rights of access to books, records and information
concerning the Collateral and such Debtor’s operations and providing the
Administrative Agent access to such Debtor’s premises are intended to afford the
Administrative Agent with immediate access to current information concerning
such Debtor and its activities, including the value, nature and location of the
Collateral so that the Administrative Agent can, among other things, make an
appropriate determination after the occurrence of an Event of Default, whether
and when to exercise its other remedies hereunder and at Law, including
instituting a replevin action should any Debtor refuse to turn over any
Collateral to the Administrative Agent. Each Debtor further acknowledges that
should such Debtor at any time fail to promptly provide such information and
access to the Administrative Agent, each Debtor acknowledges that the
Administrative Agent would have no adequate remedy at Law to promptly obtain the
same. Each Debtor agrees that the provisions hereof may be specifically enforced
by the Administrative Agent and waives any claim or defense in any such action
or proceeding that the Administrative Agent has an adequate remedy at Law.


20. This Agreement is subject to modification only by a writing signed by the
parties. This Agreement shall be binding upon and inure to the benefit of the
Administrative Agent, the Lenders and their respective successors and assigns,
and each Debtor and each of its respective successors and assigns, except that
no Debtor may assign or transfer such Debtor’s rights or obligations hereunder
or any interest herein and any such purported assignment or transfer shall be
null and void.


21. The terms of Section 12.11 [Choice of Law; Submission to Jurisdiction;
Waiver of Venue; Service of Process; Waiver of Jury Trial] of the Credit
Agreement with respect to governing law, submission to jurisdiction, venue,
service of process and waiver of jury trial are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.


22. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.


23. This Agreement and the Pledge Agreement (to the extent any of the Collateral
is included in the Pledged Collateral as defined in the Pledge Agreement)
constitute the entire
{N0221554 } 

--------------------------------------------------------------------------------



agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to a grant of a security interest in
the Collateral by any Debtor.


24. This Agreement may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument. Each Debtor acknowledges and agrees that
a telecopy transmission to the Administrative Agent or any Lender of, or the
e-mail delivery of a portable document format (PDF) file to the Administrative
Agent or any Lender containing, the signature pages hereof purporting to be
signed on behalf of any Debtor shall constitute effective and binding execution
and delivery hereof by such Debtor.


[SIGNATURE PAGES FOLLOW]



{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO SECURITY AGREEMENT]


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed and delivered this Agreement as of the day and year
first above set forth.

DEBTORS:

DLH HOLDINGS CORP.

By:  
Name:
Title:
DLH SOLUTIONS, INC.

By:  
Name:
Title
DANYA INTERNATIONAL, LLC


By:  
Name:
Title:


SOCIAL & SCIENTIFIC SYSTEMS, INC.


By: 
Name:
Title:
        

{N0221554 } 

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO SECURITY AGREEMENT]




ADMINISTRATIVE AGENT:


FIRST NATIONAL BANK OF PENNSYLVANIA, as Administrative Agent



By:  
Name:
Title:



{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE A
TO
SECURITY AGREEMENT


SECURITY INTEREST DATA SUMMARY


1. The chief executive office of each Debtor is located at:



DebtorAddress of Chief Executive OfficeDLH Holdings Corp.3565 Piedmont Road,
N.E. Building 3 - Suite 700 Atlanta, Georgia 30305 Fulton CountyDLH Solutions,
Inc.3565 Piedmont Road, N.E. Building 3 - Suite 700 Atlanta, Georgia 30305
Fulton CountyDanya International, LLC8737 Colesville Rd. # 1100 Silver Spring,
Maryland 20910 Montgomery CountySocial and Scientific Systems, Inc.8757 Georgia
Avenue, 12th Floor Silver Spring, Maryland 20910 Montgomery County
_________________



2. Each Debtor’s true and full name is as follows:


DLH Holdings Corp.
DLH Solutions, Inc.
Danya International, LLC
Social & Scientific Systems, Inc.


Each Debtor uses no trade names or fictitious names.


3. Each Debtor’s form of organization is as follows:



DebtorForm of OrganizationDLH Holdings Corp.CorporationDLH Solutions,
Inc.CorporationDanya International, LLCLimited Liability CompanySocial &
Scientific Systems, Inc.Corporation



4. Each Debtor’s state of organization is as follows:



DebtorState of Incorporation / OrganizationDLH Holdings Corp.New JerseyDLH
Solutions, Inc.GeorgiaDanya International, LLCMarylandSocial & Scientific
Systems, Inc.Delaware


5. Each Debtor’s EIN # is as follows:


{N0221554 } 

--------------------------------------------------------------------------------




DebtorEINDLH Holdings Corp.DLH Solutions, Inc.Danya International, LLCSocial &
Scientific Systems, Inc.


6. Each Debtor’s organization ID # is (if any exists) is as follows:



DebtorID #DLH Holdings Corp.DLH Solutions, Inc.Danya International, LLCSocial &
Scientific Systems, Inc.


7. All of each Debtor’s personal property which has not been delivered to the
Administrative Agent pursuant to the terms of this Agreement or the Credit
Agreement is now, and will be at all future times, located at such Debtor’s
chief executive office as described in Paragraph 1 above, except as specified
below:



DebtorAddress(es)DLH Holdings Corp.DLH Solutions, Inc.Danya International,
LLCSocial & Scientific Systems, Inc.


8. All of each Debtor’s books and records, including those relating to accounts
payable and accounts receivable, are kept at such Debtor’s chief executive
office as described in Paragraph 1 above, except as specified below:



DebtorDLH Holdings Corp.DLH Solutions, Inc.Danya International, LLCSocial &
Scientific Systems, Inc.



9. Each Deposit Account maintained by any Debtor is as follows:




{N0221554 } 

--------------------------------------------------------------------------------




DebtorName and Address of Depositary InstitutionAccount NumberType of Account



10. The maker, payee, principal amount, and maturity date of each Pledged Note
is as follows:





PayeeMakerPrincipal AmountMaturity Date




{N0221554 } 

--------------------------------------------------------------------------------



SCHEDULE B
TO
SECURITY AGREEMENT


COMMERCIAL TORT CLAIMS





{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 5.9.7(A)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Recipients That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June 7, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DLH HOLDINGS CORP., a New Jersey corporation, DLH SOLUTIONS,
INC., a Georgia corporation, DANYA INTERNATIONAL, LLC, a Maryland limited
liability company and SOCIAL AND SCIENTIFIC SYSTEMS, INC., a Delaware
corporation, each of the GUARANTORS (as therein defined), the LENDERS (as
therein defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as
administrative agent for the Lenders under this Agreement, and each lender from
time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrowers as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.







[NAME OF LENDER]
By:
Name:Title:

Date: ________ __, 20[ ]

{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 5.9.7(B)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June 7, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DLH HOLDINGS CORP., a New Jersey corporation, DLH SOLUTIONS,
INC., a Georgia corporation, DANYA INTERNATIONAL, LLC, a Maryland limited
liability company and SOCIAL AND SCIENTIFIC SYSTEMS, INC., a Delaware
corporation, each of the GUARANTORS (as therein defined), the LENDERS (as
therein defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as
administrative agent for the Lenders under this Agreement, and each lender from
time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrowers as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





[NAME OF PARTICIPANT]
By:
Name:Title:

Date: ________ __, 20[ ]

{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 5.9.7(C)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June 7, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DLH HOLDINGS CORP., a New Jersey corporation, DLH SOLUTIONS,
INC., a Georgia corporation, DANYA INTERNATIONAL, LLC, a Maryland limited
liability company and SOCIAL AND SCIENTIFIC SYSTEMS, INC., a Delaware
corporation, each of the GUARANTORS (as therein defined), the LENDERS (as
therein defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as
administrative agent for the Lenders under this Agreement, and each lender from
time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.





[NAME OF PARTICIPANT]
By:
Name:Title:

Date: ________ __, 20[ ]

{N0221554 } 

--------------------------------------------------------------------------------



EXHIBIT 5.9.7(D)
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Recipients That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June 7, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DLH HOLDINGS CORP., a New Jersey corporation, DLH SOLUTIONS,
INC., a Georgia corporation, DANYA INTERNATIONAL, LLC, a Maryland limited
liability company and SOCIAL AND SCIENTIFIC SYSTEMS, INC., a Delaware
corporation, each of the GUARANTORS (as therein defined), the LENDERS (as
therein defined), and FIRST NATIONAL BANK OF PENNSYLVANIA, in its capacity as
administrative agent for the Lenders under this Agreement, and each lender from
time to time party thereto.
Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrowers as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


{N0221554 } 

--------------------------------------------------------------------------------




[NAME OF LENDER]
By:
Name:Title:

Date: ________ __, 20[ ]


{N0221554 } 